Exhibit 10.2

Execution Version

EIGHTH AMENDMENT AND WAIVER

TO CREDIT AGREEMENT

This EIGHTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment and
Waiver”), dated as of February 4, 2019, is entered into by and among STONEMOR
OPERATING LLC, a Delaware limited liability company (the “Administrative
Borrower”), the other Borrowers party hereto, the Lenders party hereto and
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”).

WHEREAS, the Borrowers, the lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of August 4, 2016 (as
amended prior to the date hereof, the “Credit Agreement”; unless otherwise
defined herein, capitalized terms used herein shall have the meanings assigned
to them in the Credit Agreement (as amended hereby)), whereby such lenders have
extended credit to the Borrowers on the terms and subject to the conditions
described therein;

WHEREAS, Events of Default (the “Specified Events of Default”) exist under
Article VII of the Credit Agreement resulting from (i) the failure by the
Partnership to timely prepare and the failure of the Administrative Borrower to
timely deliver the financial statements required under Section 5.01(b)(i) of the
Credit Agreement and the related Compliance Certificate required under
Section 5.01(c) of the Credit Agreement for the Fiscal Quarters ending March 31,
2018, June 30, 2018 and September 30, 2018, (ii) the failure by the Partnership
to comply with the maximum Consolidated Secured Net Leverage Ratio covenant set
forth in Section 6.12(a) of the Credit Agreement for each period ending June 30,
2018, September 30, 2018 and December 31, 2018; (iii) the failure by the
Partnership to comply with the minimum Consolidated Fixed Charge Coverage Ratio
covenant set forth in Section 6.12(c) of the Credit Agreement for each period
ending June 30, 2018, September 30, 2018 and December 31, 2018; (iv) the failure
of the Loan Parties to comply with Section 5.06(a) of the Credit Agreement as a
result of the failure to prepare financial statements specified in clause (i)
above; (v) any Event of Default under clause (g) of Article VII of the Credit
Agreement which may occur or have occurred as a result of the non-compliance by
the Borrower with Section 4.02(a)(1) of the High Yield Note Indenture to the
extent such non-compliance results solely from the failure to deliver financial
information for the first three fiscal quarters of Fiscal Year 2018 without
notice having been issued prior to the Eighth Amendment Effective Date by the
holder or holders of any Material Indebtedness pursuant to Section 6.01(e) of
the High Yield Note Indenture; and (vi) any inaccuracy of representations and
warranties of the Borrowers set forth in Section 3.14 and Section 3.19 of the
Credit Agreement to the extent such inaccuracy results solely from the events
described in clauses (i) through (v) above;

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders, and the Administrative Agent and Required Lenders party hereto
have agreed to, waive the Specified Events of Default and to make certain other
modifications to the Credit Agreement to, among other things, add an additional
revolving credit facility to the Credit Agreement and permit extensions of
credit from time to time outstanding thereunder, subject to the terms and
conditions as set forth in this Amendment and Waiver.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Waiver.

Subject to the terms, and the timely satisfaction of each of the conditions
precedent in Section 4 of this Amendment and Waiver, the Administrative Agent
and the Lenders party hereto, which constitute the Required Lenders, hereby
waive the Specified Events of Default.

2. Amendments to the Credit Agreement. As of the Eighth Amendment Effective
Date, and subject to the terms, and the timely satisfaction of each of the
conditions precedent in Section 4 of this Amendment and Waiver, the Credit
Agreement is hereby amended as follows:

(a) The Credit Agreement shall be amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by adding the double-underlined text (indicated textually in the same manner
as the following example: double-underlined text) in the form set out in Annex A
hereto.

(b) Schedule 2.01 (Commitments) to the Credit Agreement is hereby amended and
restated in its entirety in the form set out on Annex B hereto as Schedule
2.01(a) (Tranche A Revolving Commitments).

(c) Schedule 2.01(b) (Tranche B Revolving Commitments) attached as Annex C
hereto is hereby inserted into the Schedules to the Credit Agreement in its
appropriate numerical location.

(d) Exhibit A (Form of Assignment and Assumption) to the Credit Agreement is
hereby amended and restated in its entirety in the form set out on Annex D
hereto.

(e) Exhibit D-1 (Form of Borrowing Request) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex E hereto.

(f) Exhibit D-2 (Form of Interest Election Request) to the Credit Agreement is
hereby amended and restated in its entirety in the form set out on Annex F
hereto.

(g) Exhibit E (Form of Promissory Note) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex G hereto.

(h) Exhibit F (Form of Compliance Certificate) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex H hereto.

3. Joinder; Original Issue Discount; Expenses. From and after the Eighth
Amendment Effective Date, each Tranche B Revolving Lender executing this
Amendment shall become a party to the Credit Agreement and have the rights and
obligations of a Tranche B Revolving Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof. The Borrowers
acknowledge and agree that they will receive proceeds of the Tranche B Revolving
Loans on the Eighth Amendment Effective Date from the Tranche B Revolving
Lenders net of $700,000. Such discount (the “Eighth Amendment Closing OID”) will
be treated as original issue discount on such Tranche B Revolving Loans for U.S.
federal income tax purposes and will reduce the net issue price of such Tranche
B Revolving Loans. The Borrowers shall pay all reasonable and documented
out-of-pocket expenses incurred by the Tranche B Revolving Lenders (including
the reasonable fees, charges and disbursements of counsel for the Tranche B
Revolving Lenders) in connection with the negotiation, execution and delivery of
this Amendment and Waiver (a) invoiced at least two (2) Business Days before the
Eighth Amendment Effective Date and (b) an additional amount invoiced thereafter
not to exceed $25,000.

 

 

2



--------------------------------------------------------------------------------

4. Conditions Precedent. The waiver of the Specified Events of Default set forth
in Section 1 and the amendments to the Credit Agreement set forth in Section 2
shall become effective upon the satisfaction of the following conditions
precedent (including, without limitation, that each document to be received by
the Administrative Agent shall be in form and substance satisfactory to the
Administrative Agent and, to the extent applicable, the Tranche B Revolving
Lenders) (such date, the “Eighth Amendment Effective Date”):

(a) receipt by the Administrative Agent of this Amendment and Waiver, duly
executed and delivered by the Borrowers and the Required Lenders and each of the
Tranche B Revolving Lenders;

(b) receipt by the Administrative Agent of a Borrowing Request requesting a
Tranche B Revolving Loan Borrowing in an aggregate principal amount of
$15,000,000 duly executed by the Administrative Borrower;

(c) receipt by the Administrative Agent of a reaffirmation of guaranty and
security, substantially in the form attached as Schedule 1 hereto, duly executed
and delivered by each Guarantor;

(d) receipt by the Tranche B Revolving Lenders of the Tranche B Letter
Agreement, duly executed and delivered by the Borrowers and the Tranche B
Revolving Lenders;

(e) each of the representations and warranties made by the Borrowers in
Section 6 hereof shall be true and correct in all material respects on and as of
the Eighth Amendment Effective Date with the same force and effect as if made on
and as of the Eighth Amendment Effective Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and the Administrative Agent shall have received a certificate
of a Responsible Officer to that effect, dated the Eighth Amendment Effective
Date; provided, that to the extent any such representation or warranty
specifically refers to an earlier date, such representation and warranty was
true and correct in all material respects on and as of such earlier date;
provided, further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language was true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

(f) the Administrative Agent shall have received on or before the Eighth
Amendment Effective Date, for the account of each Tranche A Revolving Lender
that consents to this Amendment and Waiver, a waiver fee in an amount equal to
50 bps of such Lender’s Tranche A Revolving Credit Exposure on such date and all
other fees and expenses due and payable pursuant to this Amendment and Waiver
and other Loan Documents on or before the date hereof, including, without
limitation, fees and expenses of Hunton Andrews Kurth LLP, FTI Consulting Inc.
and Freshfields Bruckhaus Deringer US LLP;

(g) subject to the subordination terms and provisions set forth in the Credit
Agreement (as amended hereby), the Tranche B Revolving Lenders shall have
received on or before the Eighth Amendment Effective Date all fees and expenses
due and payable pursuant to this Amendment and Waiver and other Loan Documents
on or before the date hereof, including fees and expenses of Schulte Roth &
Zabel LLP;

 

3



--------------------------------------------------------------------------------

(h) receipt by the Administrative Agent of satisfactory opinions of the Loan
Parties’ counsel delivered to the Administrative Agent and the Lenders in form
and substance satisfactory to the Administrative Agent and Tranche B Revolving
Lenders;

(i) receipt by the Administrative Agent of the results of satisfactory searches
for any effective UCC financing statements filed against the Loan Parties in
such jurisdictions as the Administrative Agent or Tranche B Revolving Lenders
may reasonably request, which results shall not show any such Liens (other than
Liens permitted by Section 6.02 of the Credit Agreement);

(j) receipt by the Administrative Agent of all Mortgages and Mortgage
Instruments with respect to real property of the Loan Parties as Administrative
Agent or Tranche B Revolving Lenders may reasonably request in form and
substance satisfactory to the Administrative Agent and Tranche B Revolving
Lenders;

(k) the timely satisfaction or waiver of each of the applicable conditions
precedent in Section 4.02 of the Credit Agreement;

(l) the Administrative Agent shall have received, prior to 12:00 noon on the
date hereof an amount equal to $14,300,000 (the amount of the Tranche B
Revolving Loan Borrowing on the Eighth Amendment Effective Date net of the
Eighth Amendment Closing OID) in immediately available funds on account of the
initial Tranche B Revolving Loan Borrowing (which shall be the confirmation of
the Tranche B Revolving Lenders that all the conditions precedent to the
effectiveness of the Amendment and Waiver are satisfied), which amount shall be
applied by the Administrative Agent in accordance with Section 2.06 of the
Credit Agreement; and

(m) receipt by the Administrative Agent of certificates evidencing the
maintenance of insurance with financially sound and reputable insurance
companies covering the period ending no earlier than December 31, 2019 on real
and personal property of the Partnership and each of its Subsidiaries as
required under the Transaction Documents in such form and amounts and against
such risks and such other hazards as required by the Transaction Documents, and
including, without limitation, endorsements naming the Administrative Agent as a
mortgagee, lender loss payee or additional insured, as applicable.

5. Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens. By its
execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Secured Obligations), hereby:

(a) expressly consents to the amendments and modifications to the Credit
Agreement effected hereby;

(b) expressly confirms and agrees that, notwithstanding the effectiveness of
this Amendment and Waiver, each Loan Document to which it is a party is, and all
of the obligations and liabilities of such Loan Party to the Administrative
Agent, the Lenders and each other Secured Party contained in the Loan Documents
to which it is a party (in each case, as amended and modified by this Amendment
and Waiver), are and shall continue to be, in full force and effect and are
hereby reaffirmed, ratified and confirmed in all respects and, without limiting
the foregoing, agrees to be bound by and abide by and operate and perform under
and pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, indemnities, guaranties,
grants of security interests and covenants contained in the Loan Documents;

 

4



--------------------------------------------------------------------------------

(c) to the extent such party has granted Liens or security interests on any of
its properties or assets pursuant to any of the Loan Documents to secure the
prompt and complete payment, performance and/or observance of all or any part of
its Secured Obligations to the Administrative Agent, the Lenders, and/or any
other Secured Party, acknowledges, ratifies, remakes, regrants, confirms and
reaffirms without condition, all Liens and security interests granted by such
Loan Party to the Administrative Agent for their benefit and the benefit of the
Lenders, pursuant to the Credit Agreement and the other Loan Documents, and
acknowledges and agrees that all of such Liens and security interests are
intended and shall be deemed and construed to continue to secure the Secured
Obligations under the Loan Documents, as amended, restated, supplemented or
otherwise modified and in effect from time to time, including but not limited
to, the Loans made or Letters of Credit issued under the Credit Agreement to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d) agrees that this Amendment and Waiver shall in no manner impair or otherwise
adversely affect any of the Liens and security interests granted in or pursuant
to the Loan Documents; and

(e) acknowledges and agrees that (i) the Guaranty (as defined in the Guaranty
and Collateral Agreement) and any obligations incurred thereunder, have been
provided in exchange for “reasonably equivalent value” (as such term is used
under Title 11 of the United States Code (11 U.S.C. 101 et seq.) and applicable
state fraudulent transfer laws) and “fair consideration” (as such term is used
under applicable state fraudulent conveyance laws) and (ii) each grant or
perfection of a Lien or security interest on any Collateral provided in
connection with Loan Documents, this Amendment and Waiver and/or any
negotiations with the Administrative Agent and/or the Lenders in connection with
a negotiated amendment is intended to constitute, and does constitute, a
“contemporaneous exchange for new value” (as such term is used under Title 11 of
the United States Code (11 U.S.C. 101 et seq.)).

6. Representations, Warranties, Covenants and Acknowledgments. To induce the
Administrative Agent and the Lenders to enter into this Amendment and Waiver,
each Borrower hereby:

(a) represents and warrants that (i) as of the Eighth Amendment Effective Date,
after giving effect to this Amendment and Waiver, including the waiver of the
Specified Events of Default, the representations and warranties of such Borrower
set forth in the Credit Agreement and the other Loan Documents (after giving
effect to the waiver of the Specified Events of Default and the amendments set
forth in Section 2 above) are true and correct in all material respects on and
as of the Eighth Amendment Effective Date; provided, that to the extent any such
representation or warranty specifically refers to an earlier date, such
representation and warranty was true and correct in all material respects on and
as of such earlier date; provided, further, that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” or similar
language was true and correct (after giving effect to any qualification therein)
in all respects on such respective dates, (ii) as of the Eighth Amendment
Effective Date, after giving effect to this Amendment and Waiver, no Default or
Event of Default has occurred and is continuing, (iii) the

 

5



--------------------------------------------------------------------------------

execution and delivery of this Amendment and Waiver is within each Borrower’s
organizational powers and has been duly authorized by all necessary
organizational actions and, if required, actions by equity holders and (iv) this
Amendment and Waiver has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

(b) acknowledges and agrees that (i) this Amendment and Waiver is not intended,
and should not be construed, except as expressly set forth herein, as an
amendment of, or any kind of waiver or consent related to, the Credit Agreement
or the other Loan Documents, (ii) except as expressly set forth in this
Amendment and Waiver, this Amendment and Waiver shall not represent a consent or
waiver related to any future actions of any Borrower or any Subsidiary and
(iii) except as expressly set forth in this Amendment and Waiver, the
Administrative Agent and each Lender reserves all of their respective rights
pursuant to the Credit Agreement and the other Loan Documents;

(c) further acknowledges and agrees that the Administrative Agent’s and the
Lenders’ agreement to waive the specific matters addressed in this Amendment and
Waiver, do not and shall not create (nor shall any Borrower or any Subsidiary
rely upon the existence of or claim or assert that there exists) any obligation
of the Administrative Agent or any Lender to consider or agree to any further
waivers, consents or amendments and, in the event that the Administrative Agent
or any Lender subsequently agrees to consider any further waivers, consents or
amendments, neither this Amendment and Waiver nor any other conduct of the
Administrative Agent or any Lender shall be of any force or effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect to
any such requested waiver, consent or amendment;

(d) further acknowledges and agrees that this Amendment and Waiver shall be
deemed a Loan Document for all purposes under the Credit Agreement and the other
Loan Documents;

(e) (i) further acknowledges and agrees that, after giving effect to this
Amendment and Waiver, no right of offset, recoupment, defense, counterclaim,
claim, cause of action or objection in favor of any Borrower against the
Administrative Agent or any Lender exists as of the Eighth Amendment Effective
Date arising out of or with respect to this Amendment and Waiver, the Credit
Agreement or any other Loan Document and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party has
against the Administrative Agent as of the Eighth Amendment Effective Date, any
Lender or any of their respective affiliates, whether in connection with this
Amendment and Waiver, the Credit Agreement and the other Loan Documents, the
transactions contemplated by this Amendment and Waiver or the Credit Agreement
and the Loan Documents, or any agreement or instrument relating thereto;

(f) each of the Borrower and the other Loan Parties hereby jointly and severally
agrees, on demand, to reimburse the Administrative Agent and the Lenders, to the
extent required under Section 9.03 of the Credit Agreement, for all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent and
the Lenders related to or in connection with this Amendment and Waiver and any
documents, agreements or instruments referred to herein, including, without
limitation, the reasonable fees and documented out-of-pocket expenses of Hunton
Andrews Kurth LLP, FTI Consulting Inc. and Freshfields Bruckhaus Deringer US
LLP, and any consultants, attorneys or other professionals retained by the
Administrative Agent and/or the Lenders in connection with the Loan Documents,
including without limitation, in connection with the negotiation and preparation
of this Amendment and Waiver, the enforcement of their rights and

 

6



--------------------------------------------------------------------------------

remedies under this Amendment and Waiver, whether or not incurred prior to the
date of this Amendment and Waiver. All such fees, costs and expenses shall
constitute Secured Obligations under the Credit Agreement secured by the
Collateral under the Collateral Documents. Nothing in this Amendment and Waiver
shall be intended or construed to hold the Administrative Agent, the Lenders or
any other Secured Party liable or responsible for any expense, liability or
obligation of any kind or nature whatsoever (including, without limitation,
attorneys’ fees and expenses, other professionals’ fees and expenses, wages,
salaries, payroll taxes, withholdings, benefits or other amounts payable by or
on behalf of the Loan Parties);

(g) as of the date hereof, all Liens, security interests, assignments and
pledges encumbering the Collateral, created pursuant to and/or referred to in
the Credit Agreement or the other Loan Documents, are valid, enforceable, duly
perfected to the extent required by such documents, non-avoidable, first
priority liens, security interests, assignments and pledges (subject to Liens
permitted by Section 6.02 of the Credit Agreement), continue unimpaired, are in
full force and effect and secure and shall continue to secure all of the
obligations purported to be secured in the respective Loan Documents pursuant to
which such Liens were granted;

(h) notwithstanding anything to the contrary of the Credit Agreement or this
Amendment and Waiver, it shall be an Event of Default under clause (g) of
Article VII of the Credit Agreement upon the receipt by the Partnership of any
notice issued pursuant to Section 6.01(e) of the High Yield Note Indenture; and

(i) agrees to deliver to the Administrative Agent all the originals of all
Instruments constituting Collateral with a value, individually, of $500,000 or
more no later than the date that is 30 days after the Eighth Amendment Effective
Date, and each of the Borrowers and the other Loan Parties agree that any
failure to comply with this clause (i) shall be deemed an Event of Default under
Article VII of the Credit Agreement.

7. Effect of Amendment and Waiver; Effect of Non-Compliance. Except as expressly
set forth herein, this Amendment and Waiver shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

8. Release; Indemnitees.

(a) By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the

 

7



--------------------------------------------------------------------------------

foregoing would be liable if such persons or entities were found to be liable to
any Releasing Party, or any of them (collectively hereinafter the “Lender
Parties”), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims, suits, covenants,
controversies, damages, judgments, expenses, liens, claims of liens, claims of
costs, penalties, attorneys’ fees, or any other compensation, recovery or relief
on account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, existing on or before the Eighth Amendment Effective
Date or which may have accrued on or before such date against any of the Lender
Parties under the Credit Agreement or any of the other Loan Documents, whether
held in a personal or representative capacity, and which are based on any act,
fact, event or omission or other matter, cause or thing occurring at or from any
time prior to and including the date hereof, in all cases of the foregoing in
any way, directly or indirectly arising out of, connected with or relating to
the Credit Agreement or any other Loan Document and the transactions
contemplated thereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing (each, a “Claim” and collectively, the “Claims”). Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 8.

(b) By its execution hereof, each Loan Party hereby (i) acknowledges and
confirms that as of the Eighth Amendment Effective Date there are no existing
defenses, claims, subordinations (whether equitable or otherwise), counterclaims
or rights of recoupment or setoff against the Administrative Agent, the Lenders
or any other Secured Parties in connection with the Secured Obligations or in
connection with the negotiation, preparation, execution, performance or any
other matters relating to the Credit Agreement, the other Loan Documents or this
Amendment and Waiver and (ii) expressly waives any setoff, counterclaim,
recoupment, defense or other right that such Loan Party has against the
Administrative Agent, any Lender or any of their respective affiliates as of the
Eighth Amendment Effective Date, whether in connection with this Amendment and
Waiver, the Credit Agreement and the other Loan Documents, the transactions
contemplated by this Amendment and Waiver or the Credit Agreement and the Loan
Documents, or any agreement or instrument relating thereto.

(c) Each Releasing Party hereby further agrees to indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
any Borrower or any parent, Subsidiary or Affiliate of any Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of

 

8



--------------------------------------------------------------------------------

this Amendment and Waiver; provided that such indemnity shall not, as to any
Releasee, be available to the extent that such liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Releasee or (y) arise out of claims or disputes between two
or more Releasees (other than with respect to a Releasee acting in its capacity
as Administrative Agent, Joint Lead Arranger, Syndication Agent,
Co-Documentation Agent, Issuing Bank or similar role) and that does not involve
an act or omission by any Loan Party or any Subsidiary. The foregoing indemnity
shall survive the payment in full of the Obligations and the termination of this
Amendment and Waiver, the Credit Agreement and the other Loan Documents.

9. Lender Acknowledgment. Each Lender that has signed this Amendment and Waiver
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender, unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Eighth
Amendment Effective Date specifying its objection thereto.

10. Miscellaneous.

(a) Counterparts; Integration; Effectiveness. This Amendment and Waiver may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment and Waiver,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to the terms of Section 4 of this Amendment and Waiver, this
Amendment and Waiver shall become effective when it shall have been executed by
the Borrower, the Administrative Agent and the Required Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment and Waiver by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment and Waiver. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and Waiver and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(b) Successors and Assigns. This Amendment and Waiver shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrowers, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Borrowers, the Lenders and the Administrative Agent.

 

9



--------------------------------------------------------------------------------

(c) Severability. Any provision of this Amendment and Waiver held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(d) References. All references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
and each reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment and Waiver.

(e) Governing Law. THIS AND AMENDMENT AND WAIVER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND WAIVER AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(f) Entire Agreement. This Amendment and Waiver, the Credit Agreement (including
giving effect to the amendments contained herein), and the other Loan Documents
(collectively, the “Relevant Documents”), set forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersede any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment and Waiver may be changed, modified, waived or
canceled orally or otherwise, except in writing and in accordance with
Section 9.02 of the Credit Agreement.

(g) Full Force and Effect of Credit Agreement. This Amendment and Waiver is a
Loan Document (and the Borrower and the other Loan Parties agree that the
“Secured Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment and Waiver). Except as
expressly modified hereby, all terms and provisions of the Credit Agreement and
all other Loan Documents remain in full force and effect and nothing contained
in this Amendment and Waiver shall in any way impair the validity or
enforceability of the Credit Agreement or the Loan Documents, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein. This
Amendment and Waiver shall not constitute a modification of the Credit Agreement
or any of the other Loan Documents or a course of dealing with Administrative
Agent or the Lenders at variance with the Credit Agreement or the other Loan
Documents such as to require further notice by Administrative Agent or any
Lender to require strict compliance with the terms of the Credit Agreement and
the other Loan Documents in the future, except in each case as expressly set
forth herein. The Borrower acknowledges and expressly agrees that Administrative
Agent and the Lenders reserve the right to, and do in fact, require strict
compliance with all terms and provisions of the Credit Agreement and the other
Loan Documents (subject to any qualifications set forth therein), as amended
herein.

 

10



--------------------------------------------------------------------------------

(h) Jurisdiction. Each Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Amendment and Waiver, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment and Waiver or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Amendment and Waiver or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.

(i) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Amendment and Waiver or any other Loan Document in
any court referred to in Section 10(h). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(j) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND WAIVER OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING AMENDMENT AND WAIVER AND (2) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND
WAIVER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10(j).

(k) Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and Waiver and shall not affect
the construction of, or be taken into consideration in interpreting, this
Amendment and Waiver.

(l) Amendments.

This Amendment and Waiver may be amended, supplemented or otherwise modified as
set forth in Section 9.02 of the Credit Agreement.

[remainder of page intentionally blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

Administrative Borrower: STONEMOR OPERATING LLC By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President Partnership: STONEMOR PARTNERS L.P. By: STONEMOR GP LLC, as its
General Partner By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

ALLEGHANY MEMORIAL PARK SUBSIDIARY, INC. ALTAVISTA MEMORIAL PARK SUBSIDIARY,
INC. ARLINGTON DEVELOPMENT COMPANY AUGUSTA MEMORIAL PARK PERPETUAL CARE COMPANY
BIRCHLAWN BURIAL PARK SUBSIDIARY, INC. BRONSWOOD CEMETERY, INC. CEDAR HILL
FUNERAL HOME, INC. CEMETERY INVESTMENTS SUBSIDIARY, INC. CHAPEL HILL ASSOCIATES,
INC. CHAPEL HILL FUNERAL HOME, INC. COLUMBIA MEMORIAL PARK SUBSIDIARY, INC.
CORNERSTONE FAMILY INSURANCE SERVICES, INC. CORNERSTONE FAMILY SERVICES OF NEW
JERSEY, INC. CORNERSTONE FAMILY SERVICES OF WEST VIRGINIA SUBSIDIARY, INC.
COVENANT ACQUISITION SUBSIDIARY, INC. COVINGTON MEMORIAL FUNERAL HOME, INC.
COVINGTON MEMORIAL GARDENS, INC. ELOISE B. KYPER FUNERAL HOME, INC. FOREST LAWN
GARDENS, INC. FOREST LAWN MEMORY GARDENS, INC. FOREST LAWN MEMORIAL CHAPEL, INC.
GLEN HAVEN MEMORIAL PARK SUBSIDIARY, INC. HENRY MEMORIAL PARK SUBSIDIARY, INC.
KIRIS SUBSIDIARY, INC. KIRK & NICE, INC. KIRK & NICE SUBURBAN CHAPEL, INC.
LAKEWOOD/HAMILTON CEMETERY SUBSIDIARY, INC. LAKEWOOD MEMORY GARDENS SOUTH
SUBSIDIARY, INC. LAUREL HILL MEMORIAL PARK SUBSIDIARY, INC. LAURELWOOD HOLDING
COMPANY LEGACY ESTATES, INC. LOEWEN [VIRGINIA] SUBSIDIARY, INC. LORRAINE PARK
CEMETERY SUBSIDIARY, INC. By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President of each of the above named Borrowers

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

MODERN PARK DEVELOPMENT SUBSIDIARY, INC. OAK HILL CEMETERY SUBSIDIARY, INC.
OSIRIS HOLDING FINANCE COMPANY OSIRIS HOLDING OF MARYLAND SUBSIDIARY, INC.
OSIRIS HOLDING OF RHODE ISLAND SUBSIDIARY, INC. OSIRIS MANAGEMENT, INC. OSIRIS
TELEMARKETING CORP. PERPETUAL GARDENS.COM, INC. PRINCE GEORGE CEMETERY
CORPORATION PVD ACQUISITIONS SUBSIDIARY, INC. ROCKBRIDGE MEMORIAL GARDENS
SUBSIDIARY COMPANY ROSE LAWN CEMETERIES SUBSIDIARY, INCORPORATED ROSELAWN
DEVELOPMENT SUBSIDIARY CORPORATION RUSSELL MEMORIAL CEMETERY SUBSIDIARY, INC.
SHENANDOAH MEMORIAL PARK SUBSIDIARY, INC. SIERRA VIEW MEMORIAL PARK SOUTHERN
MEMORIAL SALES SUBSIDIARY, INC. SPRINGHILL MEMORY GARDENS SUBSIDIARY, INC.
STEPHEN R. HAKY FUNERAL HOME, INC. STAR CITY MEMORIAL SALES SUBSIDIARY, INC.
STITHAM SUBSIDIARY, INCORPORATED STONEMOR ALABAMA SUBSIDIARY, INC. STONEMOR
CALIFORNIA, INC. STONEMOR CALIFORNIA SUBSIDIARY, INC. STONEMOR GEORGIA
SUBSIDIARY, INC. STONEMOR HAWAII SUBSIDIARY, INC. STONEMOR NORTH CAROLINA
FUNERAL SERVICES, INC. STONEMOR OHIO SUBSIDIARY, INC. STONEMOR PUERTO RICO
CEMETERY AND FUNERAL, INC. STONEMOR TENNESSEE SUBSIDIARY, INC. STONEMOR
WASHINGTON, INC. SUNSET MEMORIAL GARDENS SUBSIDIARY, INC. SUNSET MEMORIAL PARK
SUBSIDIARY, INC. TEMPLE HILL SUBSIDIARY CORPORATION THE VALHALLA CEMETERY
SUBSIDIARY CORPORATION VIRGINIA MEMORIAL SERVICE SUBSIDIARY CORPORATION W N C
SUBSIDIARY, INC. WICOMICO MEMORIAL PARKS SUBSIDIARY INC. WILLOWBROOK MANAGEMENT
CORP. By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President of each of the above named Borrowers

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

ALLEGHANY MEMORIAL PARK LLC ALTAVISTA MEMORIAL PARK LLC BIRCHLAWN BURIAL PARK
LLC CMS WEST LLC CMS WEST SUBSIDIARY LLC CEMETERY INVESTMENTS LLC CEMETERY
MANAGEMENT SERVICES, L.L.C. CEMETERY MANAGEMENT SERVICES OF OHIO, L.L.C.
COLUMBIA MEMORIAL PARK LLC CORNERSTONE FAMILY SERVICES OF WEST VIRGINIA LLC
CORNERSTONE FUNERAL AND CREMATION SERVICES LLC COVENANT ACQUISITION LLC GLEN
HAVEN MEMORIAL PARK LLC HENLOPEN MEMORIAL PARK LLC HENLOPEN MEMORIAL PARK
SUBSIDIARY LLC HENRY MEMORIAL PARK LLC JUNIATA MEMORIAL PARK LLC KIRIS LLC
LAKEWOOD/HAMILTON CEMETERY LLC LAKEWOOD MEMORY GARDENS SOUTH LLC LAUREL HILL
MEMORIAL PARK LLC LOEWEN [VIRGINIA] LLC LORRAINE PARK CEMETERY LLC MODERN PARK
DEVELOPMENT LLC OAK HILL CEMETERY LLC OSIRIS HOLDING OF MARYLAND LLC OSIRIS
HOLDING OF PENNSYLVANIA LLC OSIRIS HOLDING OF RHODE ISLAND LLC PLYMOUTH
WAREHOUSE FACILITIES LLC PVD ACQUISITIONS LLC ROLLING GREEN MEMORIAL PARK LLC
ROCKBRIDGE MEMORIAL GARDENS LLC ROSE LAWN CEMETERIES LLC ROSELAWN DEVELOPMENT
LLC RUSSELL MEMORIAL CEMETERY LLC SHENANDOAH MEMORIAL PARK LLC SOUTHERN MEMORIAL
SALES LLC SPRINGHILL MEMORY GARDENS LLC STAR CITY MEMORIAL SALES LLC STITHAM LLC
By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President of each of the above named Borrowers

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

STONEMOR ALABAMA LLC STONEMOR ARKANSAS SUBSIDIARY LLC STONEMOR CEMETERY PRODUCTS
LLC STONEMOR COLORADO LLC STONEMOR COLORADO SUBSIDIARY LLC STONEMOR GEORGIA LLC
STONEMOR HAWAIIAN JOINT VENTURE GROUP LLC STONEMOR HAWAII LLC STONEMOR HOLDING
OF PENNSYLVANIA LLC STONEMOR ILLINOIS LLC STONEMOR ILLINOIS SUBSIDIARY LLC
STONEMOR INDIANA LLC STONEMOR INDIANA SUBSIDIARY LLC STONEMOR IOWA LLC STONEMOR
IOWA SUBSIDIARY LLC STONEMOR KANSAS LLC STONEMOR KANSAS SUBSIDIARY LLC STONEMOR
KENTUCKY LLC STONEMOR KENTUCKY SUBSIDIARY LLC STONEMOR MICHIGAN LLC STONEMOR
MICHIGAN SUBSIDIARY LLC STONEMOR MISSISSIPPI LLC STONEMOR MISSISSIPPI SUBSIDIARY
LLC STONEMOR MISSOURI LLC STONEMOR MISSOURI SUBSIDIARY LLC STONEMOR NORTH
CAROLINA LLC STONEMOR NORTH CAROLINA SUBSIDIARY LLC STONEMOR OHIO LLC STONEMOR
OKLAHOMA LLC STONEMOR OKLAHOMA SUBSIDIARY LLC STONEMOR OREGON LLC STONEMOR
OREGON SUBSIDIARY LLC STONEMOR PENNSYLVANIA LLC STONEMOR PENNSYLVANIA SUBSIDIARY
LLC STONEMOR PUERTO RICO LLC STONEMOR PUERTO RICO SUBSIDIARY LLC STONEMOR SOUTH
CAROLINA LLC STONEMOR SOUTH CAROLINA SUBSIDIARY LLC STONEMOR WASHINGTON
SUBSIDIARY LLC STONEMOR WISCONSIN LLC STONEMOR WISCONSIN SUBSIDIARY LLC By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President of each of the above named Borrowers

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

SUNSET MEMORIAL GARDENS LLC SUNSET MEMORIAL PARK LLC TEMPLE HILL LLC THE
VALHALLA CEMETERY COMPANY LLC TIOGA COUNTY MEMORIAL GARDENS LLC VIRGINIA
MEMORIAL SERVICE LLC WNCI LLC WICOMICO MEMORIAL PARKS LLC WOODLAWN MEMORIAL PARK
SUBSIDIARY LLC By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President of each of the above named Borrowers

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

STONEMOR FLORIDA LLC STONEMOR FLORIDA SUBSIDIARY LLC By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President of each of the above named Borrowers

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CORNERSTONE TRUST MANAGEMENT SERVICES LLC By:  

/s/ Mark L. Miller

Name:   Mark L. Miller Title:   Chief Financial Officer and Senior Vice
President

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

individually as a Lender and as the Administrative Agent

 

By:  

/s/ Ivan Medarov

Name:   Ivan Medarov Title:   Duly Authorized Signatory

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CITIZENS BANK N.A. By:  

/s/ David A. Burger

Name:   David A. Burger Title:   Senior Vice President

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Katherine Brunelle

Name:   Katherine Brunelle Title:   Vice President

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Raymond James Bank, N.A., as a Lender By:  

/s/ H. Fred Coble, Jr.

Name:   H. Fred Coble, Jr. Title:   Managing Director

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Daniel K. Reagle

Name:   Daniel K. Reagle Title:   Authorized Signer

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

UNIVEST BANK AND TRUST CO., N.A., as a Lender By:  

/s/ Paul A. Pyfer

Name:   Paul A. Pyfer Title:   SVP, Senior Relationship Manager

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CUSTOMERS BANK, as a Lender By:  

/s/ Kevin R. Cornwall

Name:   Kevin R. Cornwall Title:   Senior Vice President

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew J. Bella

Name:   Andrew J. Bella Title:   SVP

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Robert A. Rutt

Name:   Robert A. Rutt Title:   SVP

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

STAR V PARTNERS LLC,

as a Tranche B Revolving Lender

By: Axar Capital Management LP,

its investment manager

 

By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory

BLACKWELL PARTNERS LLC – SERIES E

solely with respect to the assets for which

Axar Capital Management LP acts as its investment manager,

as a Tranche B Revolving Lender

 

By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory   Axar Capital Management
LP, its investment manager

AXAR MASTER FUND, LTD.,

as a Tranche B Revolving Lender

 

By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory   Axar Capital Management
LP, its investment manager

Signature Page to Eighth Amendment and Waiver to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

SCHEDULE 1

REAFFIRMATION OF GUARANTY

[•], 2019

In connection with that certain Credit Agreement dated as of August 4, 2016 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement) by and among STONEMOR OPERATING LLC, a Delaware limited liability
company (the “Administrative Borrower”), the other Borrowers party thereto, the
Lenders party thereto and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), the
undersigned entered into that certain Guaranty and Collateral Agreement dated as
of August 4, 2016 or a supplement or joinder thereto (collectively, the
“Guaranty Agreement”) for the benefit of the Administrative Agent and the other
Secured Parties to guaranty the payment and performance of the Secured
Obligations pursuant to the terms of the Guaranty Agreement.

The undersigned now hereby (i) acknowledges the terms of the attached Eighth
Amendment and Waiver dated as of the date hereof by and among the Administrative
Borrower, the other Borrowers thereto, the Lenders party thereto and the
Administrative Agent, (ii) ratifies and reaffirms all of its obligations,
contingent or otherwise, under the Guaranty Agreement and each of the other Loan
Documents to which it is a party and (iii) ratifies and reaffirms each grant of
a Lien on its property made pursuant to the Loan Documents and confirms that
such Liens continue to secure the Secured Obligations under the Loan Documents,
subject to the terms thereof.

This reaffirmation and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this reaffirmation and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be duly executed by their respective authorized officers as of the
day and year first above written.

 

Partnership: STONEMOR PARTNERS L.P. By: STONEMOR GP LLC, as its General Partner
By:  

                              

Name:   Title:   STONEMOR OPERATING LLC By:  

 

Name:   Title:   [OTHER GRANTORS] By:  

 

Name:   Title:  

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent By:  

                              

Name:   Title:  

Signature Page to Reaffirmation of Guaranty

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

ANNEX A

Credit Agreement Amendments

[Please see attached]



--------------------------------------------------------------------------------

ANNEX A

Conformed through SeventhEighth Amendment (Final)

 

LOGO [g699723dsp21.jpg]

CREDIT AGREEMENT

dated as of

August 4, 2016

(as amended through Amendment No. 8, dated as of February 4, 2019)

among

STONEMOR OPERATING LLC,

the other Borrowers party hereto,

the Lenders party hereto,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent,

CITIZENS BANK OF PENNSYLVANIAN.A.,

as Syndication Agent,

and

TD BANK, N.A.

and

RAYMOND JAMES BANK, N.A.,

as Co-Documentation Agents

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

and

CITIZENS BANK OF PENNSYLVANIA,N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     3844  

SECTION 1.03. Terms Generally

     3845  

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

     3945  

SECTION 1.05. Rounding

     3946  

SECTION 1.06. Times of Day

     4046  

SECTION 1.07. Letter of Credit Amounts

     4046  

SECTION 1.08. [Reserved.]

     47  

SECTION 1.09. Status of Obligations

     4047  

ARTICLE II THE CREDITS

     4147  

SECTION 2.01. Commitments

     4147  

SECTION 2.02. Loans and Borrowings

     4148  

SECTION 2.03. Requests for Borrowings

     4249  

SECTION 2.04. Swingline Loans

     4250  

SECTION 2.05. Letters of Credit

     4351  

SECTION 2.06. Funding of Borrowings

     4855  

SECTION 2.07. Interest Elections

     4856  

SECTION 2.08. Termination and Reduction of Commitments

     5057  

SECTION 2.09. Repayment of Loans; Evidence of Debt

     5058  

SECTION 2.10. Prepayment of Loans

     5159  

SECTION 2.11. Fees

     5261  

SECTION 2.12. Interest

     5363  

SECTION 2.13. Illegality

     5464  

SECTION 2.14. Alternate Rate of Interest

     5465  

SECTION 2.15. Increased Costs

     5565  

SECTION 2.16. Break Funding Payments

     5666  

SECTION 2.17. Taxes

     5667  

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     6071  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     6273  

SECTION 2.20. [Reserved]

     6374  

SECTION 2.21. Defaulting Lenders

     6374  

SECTION 2.22. Administrative Borrower

     6677  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6678  

SECTION 3.01. Organization; Powers; Subsidiaries

     6678  

SECTION 3.02. Authorization; Enforceability

     6779  

SECTION 3.03. Governmental Approvals; No Conflicts

     6779  

SECTION 3.04. Financial Condition; No Material Adverse Change

     6779  

SECTION 3.05. Properties

     6779  

SECTION 3.06. Litigation, Environmental and Labor Matters

     6880  

SECTION 3.07. Compliance with Laws and Agreements

     6981  

SECTION 3.08. Investment Company Status

     6981  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 3.09. Taxes

     6981  

SECTION 3.10. ERISA

     6981  

SECTION 3.11. Disclosure

     7082  

SECTION 3.12. Federal Reserve Regulations

     7082  

SECTION 3.13. Liens

     7082  

SECTION 3.14. No Default

     7082  

SECTION 3.15. No Burdensome Restrictions

     7082  

SECTION 3.16. Solvency [Reserved]

     7082  

SECTION 3.17. Insurance

     7082  

SECTION 3.18. Security Interest in Collateral

     7182  

SECTION 3.19. Material Contracts

     7183  

SECTION 3.20. OFAC

     7183  

SECTION 3.21. Anti-Terrorism Laws

     7183  

SECTION 3.22. Foreign Corrupt Practices Act; Anti-Corruption Laws

     7284  

SECTION 3.23. Tax Shelter Regulations

     7284  

SECTION 3.24. Common Enterprise

     7284  

SECTION 3.25. Broker’s Fees

     7284  

SECTION 3.26. Compliance with Cemetery Laws

     7284  

SECTION 3.27. EEA Financial Institutions

     7385  

ARTICLE IV CONDITIONS

     7385  

SECTION 4.01. Effective Date

     7385  

SECTION 4.02. Each Credit Event

     7587  

ARTICLE V AFFIRMATIVE COVENANTS

     7688  

SECTION 5.01. Financial Statements and Other Information

     7688  

SECTION 5.02. Notices; Delivery of Information

     7891  

SECTION 5.03. Existence; Conduct of Business

     8092  

SECTION 5.04. Payment of Obligations

     8092  

SECTION 5.05. Maintenance of Properties; Insurance

     8093  

SECTION 5.06. Books and Records; Inspection Rights

     8195  

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     8295  

SECTION 5.08. Use of Proceeds

     8296  

SECTION 5.09. Appraisals

     8396  

SECTION 5.10. Reserved

     8396  

SECTION 5.11. Additional Loan Parties; Pledges; Additional Collateral; Further
Assurances

     8396  

SECTION 5.12. Compliance with Terms of Leaseholds

     8497  

SECTION 5.13. Amendment to High Yield Document Covenants

     8497  

SECTION 5.14. Employee Benefit Plans

     8498  

SECTION 5.15. Lender Meetings

     8598  

SECTION 5.16. Maintenance of Trust Funds and Trust Accounts

     8598  

SECTION 5.17. Post-Closing Matters

     8598  

SECTION 5.18. Refinancing

     98  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 5.19. C-Corporation Conversion

     99  

SECTION 5.20. Consultant

     99  

ARTICLE VI NEGATIVE COVENANTS

     85100  

SECTION 6.01. Indebtedness

     85100  

SECTION 6.02. Liens

     87102  

SECTION 6.03. Fundamental Changes and Dispositions

     89104  

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     91106  

SECTION 6.05. Swap Agreements

     93108  

SECTION 6.06. Transactions with Affiliates

     93108  

SECTION 6.07. Restricted Payments

     94109  

SECTION 6.08. Restrictive Agreements

     94109  

SECTION 6.09. Amendment of Partnership Units and Organizational Documents;
Prepayments of Indebtedness;
                       Amendments of Indebtedness

     95110  

SECTION 6.10. Sale and Leaseback Transactions

     96111  

SECTION 6.11. Accounting Changes; Fiscal Year

     96111  

SECTION 6.12. Financial CovenantsCovenant

     96111  

SECTION 6.13. Trust Funds

     97113  

SECTION 6.14. Holding Company

     97113  

SECTION 6.15. Anti-Corruption Laws

     98113  

ARTICLE VII EVENTS OF DEFAULT

     98113  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     101116  

ARTICLE IX MISCELLANEOUS

     105121  

SECTION 9.01. Notices; Effectiveness; Electronic Communication

     105121  

SECTION 9.02. Waivers; Amendments

     106123  

SECTION 9.02A. Tranche B Revolving Lenders Voting Rights

     126  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     109128  

SECTION 9.04. Successors and Assigns

     110130  

SECTION 9.05. Survival

     114134  

SECTION 9.06. Counterparts; Integration; Effectiveness

     114135  

SECTION 9.07. Severability

     115135  

SECTION 9.08. Right of Setoff

     115135  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     116136  

SECTION 9.10. WAIVER OF JURY TRIAL

     116137  

SECTION 9.11. Headings

     116137  

SECTION 9.12. Confidentiality

     116137  

SECTION 9.13. PATRIOT Act

     117138  

SECTION 9.14. Appointment for Perfection

     117138  

SECTION 9.15. Releases of Loan Parties

     117138  

SECTION 9.16. Interest Rate Limitation

     118139  

SECTION 9.17. No Advisory or Fiduciary Responsibility

     118139  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 9.18. Independent Effect of Covenants

     119139  

SECTION 9.19. Inconsistencies with Other Documents

     119139  

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     119140  

SECTION 9.21. Non-Business Days

     140  

ARTICLE X ADDITIONAL SUBORDINATION TERMS

     141  

SECTION 10.01. Payment Subordination

     141  

SECTION 10.02. Turnover

     141  

SECTION 10.03. Financing Matters

     142  

SECTION 10.04. Adequate Protection

     142  

SECTION 10.05. Voting Matters

     143  

SECTION 10.06. Right to Appear

     143  

SECTION 10.07. Purchase Option

     143  

SECTION 10.08. Enforceability

     145  

SECTION 10.09. Article X; Generally

     146  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01(a) – Effective Date Cemetery Non-Profits

Schedule 1.01(b) – Effective Date Contemplated Dispositions

Schedule 1.01(c) – Acquisitions

Schedule 1.01(d) – Assets Subject to Permitted Sale and Leaseback Transactions

Schedule 2.01(a) –Tranche A Revolving Commitments

Schedule 2.01(b) – Tranche B Revolving Commitments

Schedule 3.01 – Subsidiaries

Schedule 3.05(c) – Owned Real Property

Schedule 3.05(d) – Leased Real Property (Lessee)

Schedule 3.05(e) – Leased Real Property (Lessor)

Schedule 3.19 – Material Contracts

Schedule 4.01(c) – Local Counsel Opinions

Schedule 4.01(l) – Effective Date Mortgage Instruments

Schedule 5.17 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Sale and Leaseback Transactions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – [Reserved]

Exhibit C – [Reserved]

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Promissory Note

Exhibit F – Form of Compliance Certificate

Exhibit G – Form of Solvency Certificate

Exhibit H – Form of Accession Agreement

Exhibit I – Form of Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 4, 2016 among STONEMOR
OPERATING LLC, a Delaware limited liability company, the other BORROWERS party
hereto, the LENDERS from time to time party hereto, CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Bank and Swingline Lender,
CITIZENS BANK OF PENNSYLVANIAN.A., as Syndication Agent, and TD BANK, N.A. and
RAYMOND JAMES BANK, N.A., as Co-Documentation Agents.

The Borrowers have requested, and the Tranche A Revolving Lenders have agreed to
provide, a first-out revolving credit facility and the Tranche B Revolving
Lenders have agreed to provide a last-out revolving credit facility, each on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Amount” has the meaning assigned to such term in the Tranche B
Letter Agreement.

“Administrative Agent” means Capital One, in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Borrower” means the Operating Company or any Borrower succeeding
to the role of Administrative Borrower hereunder pursuant to Section 2.22.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Applicable Flood Insurance Requirements” means, collectively, all applicable
requirements of the National Flood Insurance Reform Act of 1994 et seq. or any
regulations promulgated thereunder or other similar applicable laws, rules or
regulations.

“Applicable Percentage” means, (i) with respect to any Tranche A Revolving
Lender, with respect to the Tranche A Revolving Loans, LC Exposure or Swingline
Loans, the percentage equal to a fraction the numerator of which is such
Lender’s Tranche A Revolving Commitment and the denominator of which is the
aggregate Tranche A Revolving Commitments of all Tranche A

 

1



--------------------------------------------------------------------------------

Revolving Lenders (if the Tranche A Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Tranche A
Revolving Commitments most recently in effect, giving effect to any assignments)
and (ii) with respect to any Tranche B Revolving Lender, with respect to the
Tranche B Revolving Loans, the percentage equal to a fraction the numerator of
which is such Lender’s Tranche B Revolving Commitment and the denominator of
which is the aggregate Tranche B Revolving Commitments of all Tranche B
Revolving Lenders (if the Tranche B Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Tranche B
Revolving Commitments most recently in effect, giving effect to any
assignments).

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Partnership or any Subsidiary of its voting Equity Interests in a Disqualified
Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any Base RateTranche A Revolving Loan or with respect to the commitment
fees payable hereunderBase Rate Tranche A Revolving Loan, as the case may be,
the applicable rate per annum set forth below under the caption “Eurodollar
Spread for Tranche A Revolving Loans”, or “Base Rate Spread for Tranche A
Revolving Loans” or “Commitment Fee Rate”” set forth across the “Applicable Rate
Applicability Period” during which such day occurs, as the case may be, based
upon the Consolidated Secured Net Leverage Ratio applicable on such date (as
determined for any such date in accordance with paragraphs (i), (ii), (iii) and
(iv) below):

 

    

Consolidated Secured Net Leverage RatioApplicable Rate
Applicability Period

   Eurodollar Spread for
Tranche A Revolving
Loans     Base Rate Spread
for Tranche A
Revolving Loans     Commitment Fee Rate  

Category 1:

  

£ 2.50 to 1.00February 4, 2019 -

February 28, 2019

     2.254.50 %      1.253.50 %      0.30%N/A  

Category 2:

  

March 1, 2019 -

March 31, 2019> 2.50 to 1.00 but £ 3.00 to 1.00

     2.754.75 %      1.753.75 %      0.375%N/A  

Category 3:

  

April 1, 2019 -

April 30, 2019> 3.00 to 1.00 but £ 3.50 to 1.00

     3.255.50 %      2.254.50 %      0.40%N/A  

Category 4:

  

May 1, 2019 -

May 31, 2019> 3.50 to 1.00 but £ 4.50 to 1.00

     3.755.75 %      2.754.75 %      0.50%N/A  

Category 5:

   > 4.50 to 1.00      4.25 %      3.25 %      0.50%  

On and after June 1, 2019

     6.00 %      5.00 %      N/A  

For purposes of the foregoing,

(i) if at any time the Administrative Borrower fails to deliver the Financials
on or before the date the Financials are due pursuant to Section 5.01, category
5 shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three (3)
Business Days after the Financials are actually delivered, after which the
category shall be determined in accordance with the table above as applicable;

 

2



--------------------------------------------------------------------------------

(ii) adjustments, if any, to the category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);

(iii) notwithstanding the foregoing, category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Partnership’s first full fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that category 4 should have been applicable during
such period, in which case category 4 shall be deemed to be applicable during
such period) and adjustments to the category then in effect shall thereafter be
effected in accordance with the preceding paragraphs; and

(iv) notwithstanding the foregoing, when determining the category applicable to
the spread or Commitment Fee Rate, the Applicable Rate under the category for
such spread or Commitment Fee Rate, as applicable, shall be no less than the
spread or Commitment Fee Rate, as applicable, under the category that would have
applied when calculated in accordance with the Credit Agreement as in effect
immediately prior to the Sixth Amendment Effective Date and without regard to
the amendments effected pursuant to the Sixth Amendment.

“Applicable Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act and any rules or regulations promulgated thereunder.

“Approved Fund” means (x) with respect to any Tranche A Revolving Lender, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Tranche A Revolving Lender, (b) an Affiliate of a Tranche A Revolving Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Tranche
A Revolving Lender and (y) with respect to any Tranche B Revolving Lender, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Tranche B Revolving Lender, (b) an Affiliate of a Tranche B Revolving Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Tranche
B Revolving Lender.

“Approved Installment Agreement” means a pre-need installment agreement, in a
form approved for use by all applicable Governmental Authorities, and complying
with all applicable laws, between a Borrower and another Person pursuant to
which such Borrower has agreed to provide for and sell to such Person cemetery
services and/or Cemetery Property.

“Archdiocese” means the Archdiocese of Philadelphia, an archdiocese organized
and existing under and governed by Canon Law of the Roman Catholic Church and
recognized by the Commonwealth of Pennsylvania as a nonprofit religious
organization.

 

3



--------------------------------------------------------------------------------

“Archdiocese Holdco” means Philadelphia Catholic Cemeteries, LLC, a Delaware
limited liability company.

“Archdiocese Lease” means that certain Lease Agreement, dated as of
September 26, 2013, among the Archdiocese and the Operating Company, StoneMor
Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the Partnership (as
amended by Amendment No. 1 to Lease Agreement, dated as of March 20, 2014, and
Amendment No. 2 to Lease Agreement dated as of May 28, 2014, and as further
amended, restated, modified or supplemented from time to time).

“Archdiocese Management Agreement” means that certain Management Agreement,
dated as of September 26, 2013, among the Archdiocese and the Operating Company,
StoneMor Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the
Partnership (as amended by Amendment No. 1 to Management Agreement dated as of
May 28, 2014 and as further amended, restated, modified or supplemented from
time to time).

“Archdiocese Transaction Documents” means the Archdiocese Lease, the Archdiocese
Management Agreement and the various related transaction documents entered into
among the Archdiocese and the Operating Company, StoneMor Pennsylvania LLC,
StoneMor Pennsylvania Subsidiary LLC and the Partnership (as amended, restated,
modified or supplemented from time to time).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

“Available Tranche A Revolving Commitment” means, at any time with respect to
any Tranche A Revolving Lender, the Tranche A Revolving Commitment of such
Lender then in effect minus the Tranche A Revolving Credit Exposure of such
Lender at such time; it being understood and agreed that any Lender’s Swingline
Exposure shall not be deemed to be a component of the Tranche A Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.11.

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-in Legislation Schedule.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1⁄2 of 1.00%
(b) the Prime Rate in effect on such day and (c) the Eurodollar Rate for a one
month Interest Period on such day plus 1.00%. Any change in the Base Rate due to
a change in the Federal Funds Rate, the Prime Rate or the Eurodollar Rate shall
be effective from and including the effective date of such change in the Federal
Funds Rate, the Prime Rate or the Eurodollar Rate, respectively. When used in
reference to any Loan or Borrowing, “Base Rate” shall refer to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Base Rate.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Operating Company and each of the Subsidiaries of the
Operating Company party hereto from time to time and designated as a Borrower.
The Borrowers on the Effective Date are identified as such in Schedule 3.01
hereto.

“Borrowing” means either (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline a Tranche A Revolving
Loan Borrowing or (b) a Tranche B Revolving Loan Borrowing.

“Borrowing Base” means, as of any date of determination prior to the occurrence
of a Leverage Trigger Event, (a) eighty percent (80%) of Eligible Accounts plus
(b) forty percent (40%) of Eligible Property Plant and Equipment.

“Borrowing Base Certificate” means a borrowing base certificate delivered by the
Administrative Borrower from time to time in substantially the form of Exhibit
I.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03 in the form attached hereto as Exhibit
D-1.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 6.08(a) or Section 6.08(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Calculation Period” means, as to any Permitted Acquisition, the most recent
Measurement Period for which a Compliance Certificate is required to have been
delivered pursuant to Section 5.01(c) (as of the date of such acquisition).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital One” means Capital One, National Association, a national banking
association, in its individual capacity.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and/or one or more of
the Tranche A Revolving Lenders, as collateral for LC Exposure or obligations of
Tranche A Revolving Lenders to fund participations in respect of LC Exposure,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f) other short term investments approved in writing by the Administrative Agent
in the exercise of its reasonable discretion.

“C-Corporation” means a corporation, which immediately following the
C-Corporation Conversion, is the direct or indirect holder of 100% of the
partnership interests in the Partnership.

“C-Corporation Conversion” means the consummation of the transactions described
in the c-corporation conversion steps memorandum delivered by the Administrative
Borrower to the Administrative Agent and the Tranche B Revolving Lenders prior
to the Eighth Amendment Effective Date, as such transactions may be modified in
any manner not materially adverse to the interests of the Lenders and with the
Administrative Agent’s consent.

“Cemetery Laws” has the meaning specified in Section 3.26.

“Cemetery Non-Profit” means a Person which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Code or otherwise and (b) has
contracted with any Borrower for the provision of services under a Cemetery
Non-Profit Management Agreement. For the sake of clarity, no Cemetery Non-Profit
is, or shall be required to become, a Loan Party. Schedule 1.01(a) sets forth a
list of each Cemetery Non-Profit as of the Effective Date.

 

6



--------------------------------------------------------------------------------

“Cemetery Non-Profit Management Agreement” means an agreement (including a
lease) pursuant to which a Borrower agrees to manage the operations of any
Cemetery Non-Profit in the business of providing cemetery services and/or
cemetery property or to operate such cemetery property.

“Cemetery Property” means, at any time as to any Borrower, such Borrower’s
interest in its real or personal property of the type sold or transferred
pursuant to Approved Installment Agreements which property (a) has not, at such
time, been sold or transferred to, and (b) is not under contract to be sold or
transferred to, any other Person.

“Change in Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Equity Interests in (x) prior
to the consummation of the C-Corporation Conversion, the Partnership or the
General Partner or (y) after the consummation of the C-Corporation Conversion,
the C-Corporation, as applicable (any entity referred to in subclauses (x) and
(y) above, the “Relevant Entity”) representing more than 50% of the Equity
Interests in the Partnership or the General Partner entitled to vote for members
of the board of directors or equivalent governing body of the Partnership or the
General PartnerRelevant Entity on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the General Partner cease to be composed of
individuals (i) who were members of that board on the first day of such period,
(ii) whose election or nomination to that board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or (iii) whose election or
nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board;

(c) the General Partner ceases to act as the sole general partner of the
Partnership;

(d) the Partnership ceases to own 100% of the Equity Interests in the Operating
Company;

(e) after the consummation of the C-Corporation Conversion, the C-Corporation
ceases to own 100% of the partnership interests in the Partnership;

 

7



--------------------------------------------------------------------------------

(ef) a “change of control” or any comparable term under, and as defined in, the
High Yield Note Indenture or any other agreement or instrument evidencing any
Material Indebtedness shall have occurred; or

(fg) except as expressly permitted under this Agreement, the Operating Company
ceases to own, directly or indirectly, 100% of the Equity Interests in, or have
Exclusive Management Agreements with, each of the other Borrowers.;

provided that, notwithstanding anything in this definition to the contrary, the
consummation of the transactions to effectuate the C-Corporation Conversion
shall not, themselves, be deemed to constitute or result in a Change in Control
under clauses (c), (d), (e), (f) and (g) above.

“Change in Law” means the occurrence, (x) in the case of any Tranche A Revolving
Lender, after the Effective Date, (ory) in the case of any Tranche B Revolving
Lender, after the Eighth Amendment Effective Date and (z) with respect to any
Lender, if that becomes a Lender on a later date, the date on which such Lender
becomes a Lender), of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Citizens” means Citizens Bank of PennsylvaniaN.A.

“Co-Documentation Agent” means each of TD Bank, N.A. and Raymond James Bank,
N.A., in their respective capacities as co-documentation agents for the credit
facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, any and all property owned, leased or operated
by any Loan Party in which a Lien is granted or purported to be granted by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Administrative Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations, in each case, other than any
Excluded Property.

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, notices, leases, financing statements and all
other written matter whether heretofore, now, or hereafter executed by any Loan
Party or any Subsidiary and delivered to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, such Lender’s Tranche A
Revolving Commitment. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment,or Tranche B Revolving Commitment (as applicable).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate of a Financial Officer
in substantially the form of Exhibit F (or such other form as may be approved by
the Administrative Agent).

“Conforming DIP” means any debtor-in-possession financing to any Loan Party by
one or more of the Administrative Agent or the Tranche A Revolving Lenders or
their respective Affiliates under any Debtor Relief Law that shall (a) not
exceed $30,000,000 in aggregate principal amount (less other Specified Debt
previously incurred) on account of new money loans and new letters of credit
extended to fund the operations of the Borrowers and their Subsidiaries,
provided that (x) the face value of (A) rollover Letters of Credit, (B) new
issuances of letters of credit that replace Letters of Credit (except to the
extent resulting in a face value in excess of any such replaced Letters of
Credit) and (C) amendments, renewals and extensions of letters of credit
described in clauses (A) and (B) (except to the extent resulting in a face value
in excess of any such amended, renewed or extended letter of credit) and
(y) letters of credit and other sureties support, in each case, in connection
with bonding relating to regulatory requirements (including in the form of new
money loans extended for such purpose) shall not count toward such $30,000,000
limit, (b) prior to the earlier of (i) an event of default thereunder or
(ii) the granting by the lenders thereunder of relief requested by the Loan
Parties with respect to a prospective event of default, not compel the loan
parties thereunder to seek confirmation of a specific plan of reorganization or
the sale of all or substantially all assets of such loan parties, and
(c) require that any Loan Party’s motion requesting the approval of such
debtor-in-possession financing seek adequate protection and replacement liens
for the Tranche B Revolving Lenders, if adequate protection is sought for the
Tranche A Revolving Lenders, subject to the requirements set forth in
Section 10.04. Notwithstanding the above, a Conforming DIP may include milestone
requirements (provided that such milestone requirements, outside of any
milestone requirements included in any plan of reorganization, do not compel the
sale of all or substantially all assets of such loan parties or other obligors
prior to the earlier of (i) an event of default or (ii) the granting by the
lenders thereunder of relief requested by the Loan Parties with respect to a
prospective event of default), including, but not limited to, milestones with
respect to filing a plan of reorganization and disclosure statement, each in
form and substance satisfactory to the Tranche A Revolving Lenders and the
lenders under such debtor-in-possession financing, and for approval of such plan
of reorganization and disclosure statement and consummation of such plan of
reorganization.

“Consultant” has the meaning set forth in Section 5.20.

 

9



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus (a) without duplication, the following to the extent deducted in
calculating such Consolidated Net Income for such period: (i) Consolidated
Interest Expense; (ii) the provision for federal, state, local and foreign
income taxes; (iii) depreciation and amortization expense; (iv) non-cash cost
for Cemetery Property and real property sold; (v) non-cash compensation expense
or other non-cash expense arising from the granting of any stock or unit option
or similar arrangement or other unit-based or stock-based compensation;
(vi) goodwill impairment; (vii) any non-recurring cash expenses, losses, costs
and charges (including, without limitation, those relating to integration
expenses, business optimization expenses and professional and other contract
services); provided, that the aggregate amount of such expenses, losses, costs
and charges shall not exceed (A) $13,937,000 for the measurement period ending
June 30, 2017, (B) $13,627,000 for the measurement period ending September 30,
2017, (C) $17,000,000 for the measurement period ending December 31, 2017,
(D) $16,328,000 for the measurement period ending March 31, 2018, and
(E) $12,000,000 for the measurement period ending June 30, 2018, (F) $4,000,000
for the measurement period ending September 30, 2018 and (G) $2,000,000 for each
of the measurement periods ending thereafter; (viii) non-recurring cash
expenses, costs and charges relating to (A) ongoing SEC investigation and
related actions, (B) ongoing class action litigation and (C) any other
“non-ordinary course of business” legal matters in an aggregate amount for all
items in clause (A), (B) and (C) for all periods not to exceed
$5,000,00017,000,000 for each Measurement Period beginning on or after April 1,
2018; (viii) [reserved]; (ix) cash expenses, costs and charges with respect to
liability or casualty events to the extent insurance or indemnity recovery from
a third party is actually received during such period, or is reasonably expected
to be received within ninety (90) days (or such later date as the Administrative
Agent may agree to in its reasonable discretion) following such period;
(x) losses (including impairment charges relating to the sale of real property
and other assets) from sales of assets (other than inventory and Cemetery
Property sold in the ordinary course of business) and real property sold to the
extent permitted under this Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management Agreement);
(xi) reasonable fees, costs and expenses, without duplication, incurred in
connection with (A) this Agreement and the other Loan Documents, including any
amendment, restatement, supplement or other modification of this Agreement or
any of the other Loan Documents and (B) to the extent permitted hereunder, the
issuance of Equity Interests by the Partnership, (xii) reasonable fees, costs
and expenses, without duplication, incurred in connection with any Permitted
Acquisition; provided, that the aggregate amount of such fees, costs and
expenses shall not exceed $3,000,000 and (xiii) any non-cash deferred financing
fees expense written off in an aggregate amount for all periods ending after the
Sixth Amendment Effective Date not to exceed $9,800,000; minus (b) without
duplication, to the extent included in calculating such Consolidated Net Income
for such period: (i) any extraordinary gains; (ii) gains from sales of assets
(other than inventory and Cemetery Property sold in the ordinary course of
business) and other real property sold to the extent permitted under this
Agreement (including real property sold pursuant to any Cemetery Non-Profit
Management Agreement or Exclusive Management Agreement); (iii) the amount of
non-cash gains during such period (other than as a result of deferral of
purchase price with respect to notes or installment sales contracts received in
connection with sales of Cemetery Property); (iv) federal, state, local and
foreign income tax credits or refunds during such period; (v) the amount of any
cash payment made during such period in respect of any noncash accrual, reserve
or other non-cash charge that is accounted for in a prior period which was added
to Consolidated Net Income to determine

 

10



--------------------------------------------------------------------------------

Consolidated EBITDA for such prior period and which does not otherwise reduce
Consolidated Net Income for the current period; and (vi) the amount of any
recovery not so received within the 90 day period (or such longer period) set
forth in clause (a)(ix) of this definition and any recovery payments which are
made by third parties within the 90 day period (or such longer period) set forth
in clause (a)(ix) of this definition to the extent added back to Consolidated
Net Income in the prior period.

All calculations of Consolidated EBITDA shall additionally be adjusted on a Pro
Forma Basis to account for any Permitted Acquisitions or Equivalent Dispositions
then being consummated, if applicable, as well as any other Permitted
Acquisitions or Equivalent Dispositions consummated, on or after the first day
of any related Calculation Period or Measurement Period, as applicable (as if
consummated on the first day of such applicable Calculation Period or
Measurement Period).

“Consolidated Fixed Charge Coverage Ratio” means the ratio, as of the last day
of any fiscal quarter, of (i) Consolidated EBITDA for the four fiscal quarter
period ending on such day, plus (A) “Change in Deferred Selling and Obtaining
Costs”, “Change in Deferred Revenue” and “Change in Merchandise Trust Fund” as
each such term is presented in the consolidated statement of cash flows of the
Partnership to the extent any such amount is a positive amount; minus
(B) (w) “Change in Deferred Selling and Obtaining Costs”, “Change in Deferred
Revenue” and “Change in Merchandise Trust Fund” as each such term is presented
in the consolidated statement of cash flows of the Partnership to the extent any
such amount is a negative amount, (x) Consolidated Maintenance and Growth
Capital Expenditures that are not financed with the proceeds of Indebtedness
(other than Revolving Loans) and that are made in cash during such period,
(y) any federal, state, local and foreign taxes paid in cash by the Partnership
and its Subsidiaries during such period (net of any tax credits or refunds
during such period), and (z) all Restricted Payments paid in cash by the
Partnership during such period under Section 6.07(c), to (ii) Consolidated Fixed
Charges for the four fiscal quarter period ending on such day.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) Consolidated Interest Expense paid or payable in cash, but excluding any
interest paid or payable in kind and (ii) the aggregate principal amount of all
scheduled principal payments with respect to all Consolidated Funded
Indebtedness, including, without limitation, Capital Lease Obligations, but
excluding any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 6.01, in
each case, of or by the Partnership and its Subsidiaries during such period on a
consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Partnership and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
(i) all Obligations, (ii) all Seller Subordinated Debt and (iii) all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (but, excluding,
for the avoidance of doubt, surety bonds), (d) Capital Lease Obligations,
(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Partnership
or any of its Subsidiaries, and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the

 

11



--------------------------------------------------------------------------------

Partnership or any of its Subsidiaries is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Partnership or
such Subsidiary, provided that Consolidated Funded Indebtedness shall not
include any letter of credit issued on account of the self-insurance program of
the Administrative Borrower, to the extent any such letter of credit is undrawn.

“Consolidated Interest Expense” means, for any period, (a) the total
consolidated interest expense of the Partnership and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) payable
in respect of any Indebtedness plus (b) without duplication, that portion of
Capital Lease Obligations of the Partnership and its Subsidiaries on a
consolidated basis representing the interest factor for such period. All
calculations of Consolidated Interest Expense shall additionally be adjusted on
a Pro Forma Basis to account for any Permitted Acquisitions or Equivalent
Dispositions then being consummated, if applicable, as well as any other
Permitted Acquisitions or Equivalent Dispositions consummated, on or after the
first day of any related Calculation Period or Measurement Period, as applicable
(as if consummated on the first day of such applicable Calculation Period or
Measurement Period).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Consolidated Funded Indebtedness as of such date minus (ii) the
aggregate amount of all unrestricted cash and Cash Equivalents of the
Partnership and its Subsidiaries in accounts subject to a first priority,
perfected Lien (subject only to Liens permitted under Section 6.02) in favor of
the Administrative Agent on such date in an amount not to exceed $5,000,000
(which, for purposes of the Consolidated Leverage Ratio, shall include accounts
maintained at Capital One or at any other Lender); provided, however, that,
solely for purposes of the Measurement Period ending on September 30, 2017,
clause (a)(ii) of this definition shall include all unrestricted cash and Cash
Equivalents of the Partnership and its Subsidiaries (subject to the Dollar
limitation set forth in clause (a)(ii)), irrespective of whether the
Administrative Agent’s Lien in the related accounts is perfected, to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Consolidated Maintenance and Growth Capital Expenditures” means, for any
period, the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of the
Partnership) by the Partnership and its Subsidiaries for such period, in
conformity with GAAP, which are included in “Maintenance Capital Expenditures”
or “Growth Capital Expenditures” (or comparable items) reflected in the
consolidated statement of cash flows of the Partnership, but excluding any such
expenditures to the extent financed from insurance proceeds (or other similar
recoveries, including indemnification payments) paid on account of the loss of
or damage to the assets being replaced or restored or other assets.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Partnership and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, in determining Consolidated Net Income of the Partnership and its
Subsidiaries, (i) the net income of any of Person which is not a Subsidiary of
the Partnership or is accounted for by the Partnership by the equity method of
accounting shall be included only to the extent of the payment of cash dividends
or cash disbursements by such Person to the Partnership or a Subsidiary of the
Partnership during such period and, (ii) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the property or assets of such Person are acquired by a Subsidiary shall be
excluded from such determination., (iii) any non-recurring charges for
adjustments made to cost of

 

12



--------------------------------------------------------------------------------

goods sold for merchandise inventory impairment related to excess and damaged
inventory of the Partnership or a Subsidiary of the Partnership (and any
reversal thereof) incurred during the Fiscal Year ended December 2018 in an
aggregate amount not to exceed $5,000,000 shall be excluded from such
determination and (iv) any non-recurring charges for the establishment of
liability reserves required for future obligations of the Partnership or a
Subsidiary of the Partnership to deliver allocated merchandise to customers (and
any reversal thereof) incurred during the Fiscal Year ended December 2018 in an
aggregate amount not to exceed $15,000,000 shall be excluded from such
determination.

“Consolidated Secured Funded Indebtedness” means all Consolidated Funded
Indebtedness secured by a Lien, including, for the avoidance of doubt, (i) all
direct obligations arising under other letters of credit and (ii) all Capital
Lease Obligations.

“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a)(i) Consolidated Secured Funded Indebtedness as
of such date minus (ii) the aggregate amount of all unrestricted cash and Cash
Equivalents of the Partnership and its Subsidiaries in accounts subject to a
first priority, perfected Lien (subject only to Liens permitted under
Section 6.02) in favor of the Administrative Agent on such date in an amount not
to exceed $5,000,000 (which, for purposes of the Consolidated Secured Net
Leverage Ratio, shall include accounts maintained at Capital One or at any other
Lender) to (b) Consolidated EBITDA for the most recently completed Measurement
Period.

“Consolidated Secured Funded Indebtedness” means all Consolidated Funded
Indebtedness secured by a Lien, including, for the avoidance of doubt, (i) all
direct obligations arising under other letters of credit and (ii) all Capital
Lease Obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means any Borrowing or the issuance, amendment, renewal or
extension of a Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to any Loan Party or such parent
Domestic Subsidiary, in each case as determined by the Administrative Borrower
in its commercially reasonable judgment acting in good faith and in consultation
with its legal and tax advisors.

 

13



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Administrative Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Administrative Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under the Bankruptcy Code or any other Debtor
Relief Laws of the United States or other applicable jurisdiction, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (iii) become the subject of a Bail-in Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(c)) upon delivery of written notice of such determination to the
Administrative Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Designated Acquisition” means any Permitted Acquisition, or series of related
Permitted Acquisitions, either (a) involving aggregate consideration in excess
of $20,000,000 or (b) involving aggregate consideration which, when taken
together with the aggregate consideration paid in respect of all other Permitted
Acquisitions consummated during any trailing three month period, is in excess of
$35,000,000.

 

14



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property of
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the sake of clarity, dispositions of real property of
the Archdiocese or other third parties pursuant to an Exclusive Management
Agreement, as contemplated by the Archdiocese Transaction Documents or other
documents entered into in connection with such Exclusive Management Agreement,
shall not constitute Dispositions under this Agreement or the other Loan
Documents.

“Disqualified Domestic Subsidiary” means any Domestic Subsidiary to the extent
that (i) acting as a Subsidiary Guarantor would result in a material adverse tax
consequence to the Partnership or its Subsidiaries, as determined by the
Administrative Borrower, in consultation with the Administrative Agent, each
acting reasonably and in good faith or (ii) substantially all of the assets of
which consist of Equity Interests of one or more Foreign Subsidiaries.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Equity Interests that are not Disqualified Equity Interests and cash in lieu of
fractional shares or (ii) solely at the discretion of the issuer), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the LC Exposure related
thereto has been Cash Collateralized)), (b) is redeemable at the option of the
holder thereof (other than (i) solely for Equity Interests that are not
Disqualified Equity Interests and cash in lieu of fractional shares or

(ii) as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the LC Exposure related thereto has been Cash Collateralized)),
in whole or in part, (c) requires any scheduled payments of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the latest of (a) the Tranche A
Revolving Credit Facility Maturity Date or (b) the Tranche B Revolving Credit
Facility Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of the General Partner, the Partnership or its Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by the Partnership or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Foreign Subsidiary” means any Foreign Subsidiary to the extent
such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Issue. Notwithstanding the foregoing, in no event shall any Subsidiary
organized in or under the laws of Puerto Rico be a Disqualified Foreign
Subsidiary.

“Dollars” or “$” refers to lawful money of the United States of America.

 

15



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Contemplated Dispositions” means each of the Dispositions
contemplated to occur after the Effective Date as more particularly described on
Schedule 1.01(b).

“Effective Date Material Real Property Jurisdictions” means each of Alabama,
California, Florida, Illinois, Indiana, Maryland, Michigan, New Jersey, North
Carolina, Pennsylvania, South Carolina, Virginia and West Virginia.

“Eighth Amendment” means the Eighth Amendment and Waiver to the Credit
Agreement, dated as of February 4, 2019, between the Administrative Borrower,
the other Borrowers party thereto, the Lenders party thereto and the
Administrative Agent.

“Eighth Amendment Closing OID” has the meaning assigned to such term under the
Eighth Amendment.

“Eighth Amendment Effective Date” has the meaning assigned to such term under
the Eighth Amendment.

“Electronic Signature” means an electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Accounts” means, as of any date of determination, the aggregate amount
of accounts receivable, net of allowance, and net of deferred financing fees, of
the Partnership and its consolidated Subsidiaries other than accounts receivable
which remain unpaid for more than one hundred twenty (120) days (with the
netting of any allowance or deferred financing fees related to such overdue
accounts receivable also excluded from the calculation of Eligible Accounts), in
each case as disclosed on the most recent Borrowing Base Certificate delivered
to the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Eligible Property Plant and Equipment” means, as of any date of determination,
the aggregate amount of property, plant and equipment, net of accumulated
depreciation, of the Partnership and its consolidated Subsidiaries, in each case
as disclosed on the most recent Borrowing Base Certificate delivered to the
Administrative Agent.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(i), Section 9.04(b)(ii)(A) and
Section 9.04(b)(ii)(B) (subject to such consents, if any, as may be required
under Section 9.04(b)(i)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Partnership or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
such Person, any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing and all of the other ownership or
profit interests in such Person (including, without limitation, partnership or
member interests therein), whether voting or nonvoting.

“Equivalent Disposition” means the Disposition by a Loan Party to any Person
(other than another Loan Party) of (a) assets constituting a business unit,
(b) all or a substantial part of the business of any Loan Party, or
(c) sufficient Equity Interests of any Loan Party so that, after giving effect
to such Disposition, such Person is no longer a Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Partnership, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

17



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Partnership or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Partnership or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Partnership or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Partnership or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Partnership or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Partnership or any ERISA Affiliate of any notice,
concerning the imposition upon the Partnership or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Eurodollar Rate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum equal to the greater of (a) 0.00% and (b) an amount
determined by the Administrative Agent pursuant to the following formula:

 

LOGO [g699723dsp44.jpg]

Where,

“Eurodollar Base Rate” means, for such Interest Period, the London interbank
offered rate (the “Screen Rate”) administered by the ICE Benchmark
Administration (or any other Person which takes over the administration of such
rate) for such Interest Period, as displayed on page LIBOR01 of the applicable
Reuters screen (or any replacement Reuters page which displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period. If the Screen Rate for such
Interest Period is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the applicable
Interpolated Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period. If the
Screen Rate for such Interest Period is not available at such time for any
reason and the Administrative Agent determines that it is not possible to
calculate an Interpolated Screen Rate for such Interest Period at such time for
any reason, then the “Eurodollar Base Rate” for such Interest Period shall be,
to the extent available,

 

18



--------------------------------------------------------------------------------

the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank eurodollar market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Property” has the meaning assigned to such term in the Guaranty and
Collateral Agreement.

“Excluded Subsidiary” means (i) any Disqualified Foreign Subsidiary, (ii) any
Disqualified Domestic Subsidiary and, (iii) any Subsidiary formed in connection
with the C-Corporation Conversion that ceases to exist or be a Subsidiary upon
completion of the C-Corporation Conversion, so long as such Subsidiary does not
hold material assets (other than Equity Interests that are not pledged as
Collateral as of the Eighth Amendment Effective Date), and (iv) any other
Subsidiary of the Partnership (other than the Operating Company) with respect to
which, in the reasonable judgment of the Administrative Agent, the burden or
cost of such Subsidiary providing guarantee and collateral support in respect of
the Secured Obligations shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom.

“Excluded Swap Obligations” means, with respect to any Loan Party, any
Applicable Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Applicable Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to qualify as an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Applicable Swap Obligation. If an Applicable Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Applicable Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

19



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Administrative Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exclusive Management Agreement” means an agreement (including a lease) pursuant
to which a Borrower obtains the exclusive right to manage the operations of any
Person in the business of (a) providing cemetery services and/or cemetery
property or to operate such cemetery property or (b) providing funeral home
services or to operate such funeral home, in each case, for a term of not less
than one year, including any Cemetery Non-Profit Management Agreement that
satisfies the foregoing criteria.

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of December 19, 2014, among the Operating Company, as
a borrower, various subsidiaries thereof, as borrowers, certain affiliates
thereof, as guarantors, Bank of America, N.A., as administrative agent, and the
lenders party thereto.

“Facility” means the Tranche A Revolving Credit Facility or the Tranche B
Revolving Credit Facility, as the context may require.

“Fair Market Value” has the meaning assigned to such term in Section 2.10
hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA” has the meaning assigned to such term in Section 3.22.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Capital
One or any other Lender selected by the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“Fee Letter” means each of (i) that certain fee letter dated as of April 25,
2016 between the Operating Company and the Administrative Agent and, (ii) that
certain fee letter dated as of June 3, 2016 between the Operating Company and
Citizens and (iii) the Tranche B Letter Agreement.

“Filing Waiver Fee” has the meaning assigned to such term in Section 2.11(e).

“Financial Officer” means (i) the chief financial officer, principal accounting
officer, any treasurer or controller of the Administrative Borrower and (ii) any
other financial officer of the Administrative Borrower designated in writing as
such to, and reasonably acceptable to, the Administrative Agent.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Partnership and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Partnership and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Fiscal Year” means a fiscal year of the Partnership and its Subsidiaries ending
on December 31 of each year.

“Flood Determination Information” has the meaning assigned to such term in
Section 5.05(b).

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fourth Amendment Effective Date” means September 29, 2017.

“Fronting Exposure” means, at any time there is a Tranche A Revolving Lender
that is a Defaulting Lender, (a) with respect to the Issuing Bank, such
Defaulting Lender’s Applicable Percentage of the total LC Exposure at such time,
other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Tranche A Revolving Lenders or Cash
Collateralized in accordance with the terms of this Agreement and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the total Swingline Exposure at such time, other than Swingline Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Tranche A Revolving Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means (a) prior to completion of the C-Corporation Conversion,
StoneMor GP LLC, a Delaware limited liability company., or any successor thereof
incorporated to effectuate any step of the C-Corporation Conversion and (b) upon
completion of the C-Corporation Conversion, the C-Corporation or such other
person as the Administrative Agent and the Required Lenders shall approve.

 

21



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GP Agreement” means that certain Second Amended and Restated Limited Liability
Agreement of the General Partner, dated as of May 21, 2014, as may be amended,
restated, modified, replaced or supplemented from time to time (including, for
the avoidance doubt, any replacement in connection with any successor entity
becoming the General Partner) as permitted under this Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantors” means the Partnership and each Subsidiary Guarantor.

“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement (including any and all supplements thereto), dated as of the Effective
Date, among the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other guaranty
or collateral agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“High Yield Documents” means each High Yield Note Indenture, any High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which any High Yield Notes have been or will be
issued or otherwise setting forth the terms of such High Yield Notes, as each
may be amended, restated, modified, extended, renewed, replaced or supplemented
from time to time, in each case as permitted under this Agreement.

 

22



--------------------------------------------------------------------------------

“High Yield Note Indenture” means that certain Indenture, dated as of May 28,
2013, among the Partnership, Cornerstone Family Services of West Virginia
Subsidiary, Inc., a West Virginia corporation, and certain Subsidiaries of the
Partnership, as guarantors, and Wilmington Trust, National Association as
trustee, as the same may be amended, restated, modified, extended, renewed
replaced or supplemented from time to time, in each case as permitted under this
Agreement.

“High Yield Notes” means the 7-7/8% senior notes in an aggregate principal
amount of $175,000,000, having a maturity of June 1, 2021, issued on May 28,
2013 pursuant to the High Yield Note Indenture, as the same may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time, in each case as permitted under this Agreement.

“Immaterial Leases” means, with respect to any Loan Party or any Subsidiary, (a)
oral, month-to-month, season-to-season or otherwise terminable farm leases of
excess cemetery land, (b) oral, month-to-month or “term of employment”
residential leases with employees, (c) month-to-month leases for office or
storage use, (d) cell site, cell tower, communication, billboard and sign leases
on excess cemetery land, (e) oil and gas leases not effecting cemetery use and
(f) other leases having no material adverse effect on the cemetery or funeral
home use of the real property involved (or the value of such real property).

“Immaterial Subsidiary” means, at any time, any Subsidiary that, together with
its Subsidiaries, as of the most recently ended fiscal quarter for which
Financials have been (or were required to be) delivered has (i) individually
contributed 1.5% or less of the Consolidated EBITDA of the Partnership and its
Subsidiaries for the period of four fiscal quarters most recently ended on or
prior to the date of determination and (ii) consolidated assets representing
1.5% or less of the consolidated total assets of the Partnership and its
Subsidiaries on the last day of the most recently ended fiscal quarter on or
prior to the date of determination; provided, that the Administrative Borrower
may elect in its sole discretion to exclude as an Immaterial Subsidiary any
Subsidiary that would otherwise meet the definition thereof. In no event shall
the aggregate amount of Consolidated EBITDA or consolidated total assets of all
Immaterial Subsidiaries (and their respective Subsidiaries) exceed 5.0% of
Consolidated EBITDA or consolidated total assets of the Partnership and its
Subsidiaries, respectively. If the Consolidated EBITDA or consolidated total
assets of all Subsidiaries so designated by the Administrative Borrower as
“Immaterial Subsidiaries” shall at any time exceed the limits set forth in the
preceding sentence, then starting with the largest Subsidiary (as reasonably
determined by the Administrative Borrower), the number of Subsidiaries that are
at such time designated as Immaterial Subsidiaries shall be deemed to no longer
be designated as Immaterial Subsidiaries until the threshold amounts in the
preceding sentences are no longer exceeded (as reasonably determined by the
Administrative Borrower), with any Immaterial Subsidiaries at such time that are
below such threshold amounts still being designated as (and remaining as)
Immaterial Subsidiaries. From time to time, but in compliance with the foregoing
provisions, the Administrative Borrower may, in its sole discretion provide a
list of its Immaterial Subsidiaries at such time, which list may, in compliance
with the foregoing provisions, be updated from time to time, in the sole
discretion of the Administrative Borrower.

 

23



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Agreement;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued liabilities
incurred in the ordinary course of business) including earn-outs (but, for the
sake of clarity, excluding obligations incurred in connection with Permitted
Acquisitions with respect to (i) non-compete, employment, consulting or other
similar arrangements or (ii) any shortfall in Trust Funds of the applicable
Target);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Capital Lease Obligations of such Person;

(g) all obligations of such Person in respect of any Disqualified Equity
Interest; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding anything to the contrary contained in
this Agreement, (y) earn-outs shall only be included as Indebtedness for
purposes of this Agreement to the extent a specific dollar amount has been
determined to be earned and is owing but remains unpaid beyond the date when due
and (z) the obligations of the applicable Loan Parties under the Archdiocese
Lease, as in effect on the Effective Date, shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

24



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
June 2016 relating to the Loan Parties and the Transactions.

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.07 in the form
attached hereto as Exhibit D-2.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), or a Tranche B Revolving Loan the last day of each March,
June, September and December and the applicable Maturity Date, (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Tranche A
Revolving Credit Facility Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Tranche A
Revolving Credit Facility Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Administrative Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, at any time and for any Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate which
results at such time from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is shorter than such Interest Period and (b) the applicable
Screen Rate for the shortest period (for which that Screen Rate is available)
which is longer than such Interest Period.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Capital One, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

25



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means each of Capital One and Citizens, in each case, in
its respective capacity as joint lead arranger for the credit facility evidenced
by this Agreement.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Tranche A Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01(a) and on Schedule 2.01(b)
and any other Person that shall have become a Lender hereunder pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Availability Period” means the period from and including the
Effective Date to but excluding the Tranche A Revolving Credit Facility Maturity
Date.

“Letter of Credit Sublimit” means $15,000,000(a) $9,418,818.00, plus (b) an
amount equal to the principal amount of Tranche A Revolving Loans prepaid
pursuant to Section 2.10(a) after the Eighth Amendment Effective Date.

“Leverage Trigger Event” means the Partnership shall have achieved, as of the
last day of any fiscal quarter after the Fourth Amendment Effective Date, a
Consolidated Leverage Ratio (calculated in accordance with the Credit Agreement
as in effect immediately prior to the Sixth Amendment Effective Date and without
regard to the amendments effected pursuant to the Sixth Amendment) of less than
4.00:1.00 for the period of four (4) consecutive fiscal quarters ending on such
date.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, any Notes, any Letter of Credit
applications, the Collateral Documents and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.

 

26



--------------------------------------------------------------------------------

Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Partnership and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under any Loan Document or (c) the validity
or enforceability of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party (a) involving aggregate consideration payable to or by
such Person of the Threshold Amount or more in any year or (b) the breach,
cancellation, termination or non-renewal of which could reasonably be expected
to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Partnership and its Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Partnership or
any Subsidiary in respect of any Swap Agreement at any time shall be deemed to
be the Swap Termination Value thereof at such time.

“Maturity Date” means, as of any date of determination, the earlier of (a) the
Stated (a) with respect to the Tranche A Revolving Credit Facility, the Tranche
A Revolving Credit Facility Maturity Date and (b) the date that is six
(6) months prior to the earliest scheduled maturity date of any Permitted
Unsecured Indebtedness on such date.with respect to the Tranche B Revolving
Credit Facility, Tranche B Revolving Credit Facility Maturity Date.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Partnership as of such date.

“Merchandise Trust” means a trust fund, pre-need trust, pre-construction trust
or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable law to
receive and administer the aggregate of all amounts required by applicable law
derived from the sale of services and personal property, such as foundations,
markers, memorials, memorial bases, monuments, urns, vases, vaults and caskets,
used in connection with the final disposition, memorialization, interment,
entombment, or inurnment of human remains.

“Moody’s” means Moody’s Investors Service, Inc.

 

27



--------------------------------------------------------------------------------

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel (to the extent reasonably
requested by the Administrative Agent), ALTA surveys, appraisals (if requested
by the Administrative Agent in accordance with Section 5.09), environmental
assessments and reports, mortgage tax affidavits and declarations and other
similar information and related certifications as are reasonably requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

“Mortgaged Property” means all real property, premises, franchises, rights and
other property of any Loan Party that is subject to a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, (a) in respect of any Disposition specified in
Section 2.10(d), 100% of proceeds in cash and Cash Equivalents actually received
by the Partnership or any of the Subsidiaries from any such Disposition
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received), net of (i) attorneys’ fees, accountants’ fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) taxes paid or reasonably estimated to be payable as a result
thereof within the twenty-four month period following the date of the relevant
transaction (provided that, if the amount of any estimated taxes exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds), and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Partnership or any of its
Subsidiaries (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such Disposition occurring on the date of
such reduction), provided that the proceeds realized in any single transaction
(or series of related transactions) shall not constitute Net Cash Proceeds
unless the amount of such proceeds exceeds $25,000. and (b) in respect of any
Indebtedness specified in Section 2.10(d), 100% of proceeds in cash and Cash
Equivalents actually received by the Partnership or any of the Subsidiaries from
the issuance of such Indebtedness, net of (i) underwriting discounts and
commissions, and other reasonable and customary fees and out-of-pocket expenses
and (ii) taxes paid or reasonably estimated to be payable within the twenty-four
month period following the date of the relevant transaction.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

 

28



--------------------------------------------------------------------------------

“Note” has the meaning assigned to such term in Section 2.09(e).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees, the Additional Amount,
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Partnership and its Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” has the meaning assigned to such term in Section 3.20.

“Operating Company” means StoneMor Operating LLC, a Delaware limited liability
company.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Partnership” means StoneMor Partners L.P., a Delaware limited partnership.

“Partnership 2017 Financials” has the meaning assigned to such term in
Section 2.11(e).

“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of September 9, 2008, as
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time as permitted under this Agreement.

“Partnership Common Units” means the common units of the Partnership.

 

29



--------------------------------------------------------------------------------

“Partnership Subordinated Units” means the subordinated units of the
Partnership.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Operating
Company or any of its Subsidiaries of (i) all or substantially all of the assets
of a Person (or all or substantially all of the assets constituting a division,
business unit or line of business of a Person), (ii) all or substantially all
(but in any event, not less than ninety percent (90%)) of the Equity Interests
in a Person or (iii) the rights from a Person under any Exclusive Management
Agreement (each such Person described in clauses (i) or (ii), a “Target”), in
each case if, at the time of and immediately after giving effect thereto:

(a) no Default or Event of Default has occurred and is continuing or would arise
after giving effect thereto, including on a Pro Forma Basis;

(b) the Target (or division, business unit or line of business of such Target)
is engaged in the same or a similar line of business as the Partnership and the
Subsidiaries or business reasonably related thereto;

(c) no less than five (5) Business Days prior to the proposed closing date
thereof (or such shorter period as the Administrative Agent may agree to in its
sole discretion), the Administrative Borrower shall have delivered written
notice of such acquisition to the Administrative Agent (for distribution to the
Lenders), which notice shall include (i) the proposed closing date thereof,
(ii) a copy of the approval package to be presented to the Operating Company’s
Board of Managers and (iii) copies of all appraisals completed in connection
with such acquisition, if any; provided, that if the aggregate consideration
paid in respect of such acquisition does not exceed the Threshold Amount, then
items (ii) and (iii) may be, but shall not be required to be, at the election of
the Administrative Borrower, a part of such written notice from the
Administrative Borrower;

(d) all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.11 shall have been, or will be timely, taken;

(e) the Loan Parties are in compliance, on a Pro Forma Basis, with the
covenantscovenant contained in Section 6.12 recomputed as of the last day of the
most recently ended fiscal quarter of the Partnership for which Financials are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms, to the extent
applicable) had occurred on the first day of the relevant period for testing
such compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds the Threshold Amount, the Administrative Borrower shall have
delivered to the Administrative Agent no less than five (5) Business Days prior
to the proposed closing date thereof (or such shorter period as the
Administrative Agent may agree to in its sole discretion), a certificate of a
Financial Officer to such effect (including a certification that the expenses,
synergies and other efficiencies described in clause (a) of the definition of
“Pro Forma Basis” with respect to such acquisition are reasonably expected and
factually supportable, in each case, as determined in good faith by the
Administrative Borrower), together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent;

 

30



--------------------------------------------------------------------------------

(f) in the case of an acquisition, merger or consolidation involving any Loan
Party or any Subsidiary, the Loan Party or such Subsidiary (or another Person
that merges or consolidates with such Subsidiary and that, immediately upon the
consummation of such merger or consolidation, becomes a Subsidiary) is the
surviving entity of such acquisition, merger and/or consolidation;

(g) the consideration for such acquisition (other than any acquisition of rights
from a Person under any Exclusive Management Agreement that has been expressly
approved by the conflicts committee of the Board of Directors of the General
Partner) is solely in the form of Equity Interests of the Partnership or net
cash proceeds of Equity Interests of the Partnership; provided that the
requirement set forth in this clause (g) does not apply to payments made by the
Borrower in connection with the acquisitions set forth on Schedule 1.01(c) to
the extent such payments are (x) required upon the satisfaction of conditions
set forth in, and otherwise under the terms of, purchase agreements entered into
prior to the Sixth Amendment Effective Date and as in effect on such date;
provided that full and complete copies of such agreements shall have been
provided to, and approved by, the Administrative Agent, prior to the Sixth
Amendment Effective Date and (y) are in an aggregate amount not to exceed
$11,000,000 after the Sixth Amendment Effective Date and before the latest
Maturity Date;

(h) after giving effect the Tranche A Revolving Credit Facility Termination Date
shall have occurred and, thereafter, the Required Lenders shall have consented
to such acquisition, Revolving Credit Availability shall not be less than
$10,000,000;

(i) such acquisition has been approved by the board of directors or similar
governing body of the Target;

(j) the Administrative Borrower shall have delivered to the Administrative Agent
no less than one (1) Business Day prior to the proposed closing date thereof (or
such shorter period as the Administrative Agent may agree to in its sole
discretion), a certificate of a Financial Officer certifying that all of the
applicable requirements set forth above have been satisfied or will be satisfied
on or prior to the consummation of such acquisition; and

(k) the Administrative Agent shall have provided its prior written consent,
which consent (x) shall not be unreasonably withheld and (y) shall not be
required with respect to the acquisitions set forth on Schedule 1.01(c).

The acquisition of the rights from a Person under an Exclusive Management
Agreement shall only be treated as an “acquisition” requiring compliance with
the provisions of this definition to the extent that the Loan Parties are
required to provide payment(s) (or other consideration) for such acquisition
other than (x) in respect of the remittance of the counterparty’s accounts
receivable collections and (y) other payments in the ordinary course of
business.

For the sake of clarity, with respect to any acquisition, the aggregate
consideration paid in respect of such acquisition shall not include (i) amounts
paid with respect to non-compete, employment, consulting or other similar
arrangements or (ii) amounts paid with respect to any shortfall in Trust Funds
of the applicable Target.

 

31



--------------------------------------------------------------------------------

Any acquisition which does not otherwise meet the requirements set forth above
in this definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if the Required Lenders agree in writing that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

If consummated in compliance with the requirements set forth in Section 6.04(q),
(notwithstanding anything else contained in this definition of “Permitted
Acquisition”), the Permitted Wisconsin Acquisition shall be deemed to be a
Permitted Acquisition for all purposes of this Agreement and the other Loan
Documents.

“Permitted Disposition” means:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions of inventory and Cemetery Property in the ordinary course of
business;

(c) Dispositions, in each case without recourse and in the ordinary course of
business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction;

(d) licenses, leases or subleases of, or easements with respect to, property in
favor of third Persons (including, without limitation, those with respect to
cell sites and cell towers), made in the ordinary course of business and not
interfering in any material respect with the business of any Loan Party or
impairing the value of the related Collateral in any material respect;

(e) Dispositions of tangible personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions (i) by any Loan Party or any Subsidiary to any other Loan
Party, so long as Liens granted to the Administrative Agent, for the benefit of
the Secured Parties pursuant to the Collateral Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer) and (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party; and

(g) Dispositions of cash and Cash Equivalents in the ordinary course of
business.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments and governmental charges that
are not yet due or are being contested in compliance with Section 5.04;

 

32



--------------------------------------------------------------------------------

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) deposits to secure the performance of bids, trade contracts, insurance
policies, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, encroachments, covenants, conditions, restrictions (zoning or
otherwise), rights of way, minor defects, irregularities or similar encumbrances
on or affecting real property (including those with respect to cell sites and
cell towers) that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Loan Parties or any Subsidiary; and

(g) any interest or title of a lessor or sublessor in and to any real property
leased to a Loan Party or any Subsidiary;

provided that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means StoneMor GP Holdings LLC, a Delaware limited liability
company, and itsthe C-Corporation and their respective Affiliates other than,
for the avoidance of doubt, the Partnership and any of its Subsidiaries.

“Permitted Sale and Leaseback Transactions” means Sale and Leaseback
Transactions with respect to the assets set forth on Schedule 1.01(d) (or any
assets designated by the Administrative Borrower with the consent of the
Administrative Agent, which shall not be unreasonably withheld, to replace some
or all of the assets listed on Schedule 1.01(d)), which aggregate book value
does not exceed $22,900,000.

“Permitted Tranche B Payments” has the meaning assigned to such term in Section
10.01.

“Permitted Unsecured Indebtedness” has the meaning assigned to such term in
Section 6.01(l).

“Permitted Unsecured Indebtedness Documents” means all agreements, instruments
and other documents pursuant to which any Permitted Unsecured Indebtedness has
been or will be issued or incurred or otherwise setting forth the terms of such
Permitted Unsecured Indebtedness, as each may be amended, restated, modified,
extended, renewed, replaced or supplemented from time to time, in each case as
permitted under this Agreement.

 

33



--------------------------------------------------------------------------------

“Permitted Wisconsin Acquisition” means (a) the acquisition by StoneMor
Wisconsin LLC, a Wisconsin limited liability company, or StoneMor Wisconsin
Subsidiary LLC, a Wisconsin limited liability company (or any other Borrower(s)
designated by the Administrative Borrower), of ten (10) cemeteries and three
(3) crematory businesses, in each case, located in the State of Wisconsin,
together with certain related assets, and (b) the acquisition by StoneMor
Wisconsin LLC, a Wisconsin limited liability company, or StoneMor Wisconsin
Subsidiary LLC, a Wisconsin limited liability company (or any other Borrower(s)
designated by the Administrative Borrower), of exclusive management rights in
six (6) additional cemeteries and certain related assets, as generally described
to the Administrative Agent in writing by the Administrative Borrower prior to
the Effective Date.

“Perpetual Care Trust” means a trust fund or other reserve, trust, escrow or any
similar arrangement established and administered by a Borrower as required in
accordance with applicable law for the purpose of receiving the aggregate of all
amounts required by applicable law derived from the sale of interests in real
property, or fixtures, including, without limitation, mausoleums, niches,
columbaria, urns, or crypts, used in connection with the final disposition,
memorialization, interment, entombment, or inurnment of human remains and set
aside in reserve, trust, escrow or any similar arrangement and administering
such amounts for the perpetual care and maintenance of cemetery lots, graves,
grounds, landscaping, roads, paths, parking lots, fences, mausoleums,
columbaria, vaults, crypts, utilities, and other improvements, structures and
embellishments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Partnership or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, the Issuing Bank, any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary, other than any Excluded Subsidiary.

“Previously Consummated Acquisitions” means those acquisitions that were
consummated by the Loan Parties prior to the Effective Date which constituted
“Permitted Acquisitions” under the Existing Credit Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Capital One as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. The “prime rate” is a rate set by Capital One based upon various
factors including Capital One’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.

 

34



--------------------------------------------------------------------------------

“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the Permitted Acquisition
then being consummated, if applicable, as well as any other Permitted
Acquisition or, to the extent applicable, Previously Consummated Acquisitions
consummated on or after the first day of any relevant Calculation Period (in
each case, as if consummated on the first day of such Calculation Period and
based on the available historical financial information provided by the Person
who is being or was, or whose assets are being or were, acquired in connection
with each such Permitted Acquisition or, to the extent applicable, Previously
Consummated Acquisitions, whether prepared in accordance with GAAP or otherwise,
and accepted by the Administrative Borrower in the exercise of its reasonable
business judgment), and, in each case involving a Permitted Acquisition,
adjusted to account for (a) expenses eliminated or reasonably expected to be
eliminated by the Loan Parties pursuant to synergies and other efficiencies of
each such acquisition, in each case, during the 12 month period following the
date of such Permitted Acquisition and (b) income, gains and losses from any
Trust Accounts being acquired, using the net asset value thereof multiplied by
the yield to maturity of the Barclays Aggregate Bond Index plus 200 basis points
(or if such index is not available, a replacement index and margin that is
selected by the Administrative Borrower and reasonably satisfactory to the
Administrative Agent), but in any case, not less than 5% per annum or more than
7% per annum; provided, that the amounts set forth in (a) above are reasonably
acceptable to the Administrative Agent; provided, further, that any such
calculations delivered pursuant to the definition of “Permitted Acquisition”
shall also give effect on a pro forma basis to (i) the incurrence of any
Indebtedness (other than Revolving Loans) by any Loan Parties on or after the
first day of the relevant Calculation Period as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of the relevant
Calculation Period, and (ii) the permanent repayment of any Indebtedness of any
Loan Parties on or after the first day of the relevant Calculation Period as if
such Indebtedness had been retired or redeemed on the first day of the relevant
Calculation Period (in each case, based on the historical financial information
described above). For any Calculation Period, the aggregate outstanding
principal balance of the Revolving Loans will be deemed to be the aggregate
outstanding principal balance of the Revolving Loans on the date of the related
Permitted Acquisition (or other applicable event) after giving effect on a pro
forma basis to the incurrence or repayment of Revolving Loans on the date of
such Permitted Acquisition (or other applicable event).

“Project Garnet” means the Partnership’s project aimed at Disposition in one or
several transactions of strategically or geographically misaligned and/or
unprofitable funeral home and cemetery locations identified by the
Administrative Borrower to the Administrative Agent in writing on or prior to
the Sixth Amendment Effective Date.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refinancing” has the meaning assigned to such term in Section 5.18.

“Register” has the meaning assigned to such term in Section 9.04.

 

35



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Required Tranche B Lenders” means, at any time, Tranche B Revolving Lenders
having Tranche B Revolving Credit Exposures and unused Tranche B Revolving
Commitments representing more than 50% of the sum of the total Tranche B
Revolving Credit Exposures and unused Tranche B Revolving Commitments at such
time; provided that, the Tranche B Revolving Credit Exposures and unused Tranche
B Revolving Commitments of any Defaulting Lender shall be disregarded in
determining Required Tranche B Lenders at any time.

“Responsible Officer” means each of (i) the chief executive officer and the
chief operating officer of the Administrative Borrower, (ii) any Financial
Officer and (iii) any other officer of the Administrative Borrower designated in
writing as such to, and reasonably acceptable to, the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Partnership or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Partnership or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Partnership
or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
Revolving Commitment pursuant to the terms hereof, as applicable. The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments on the
Effective Date was $210,000,000. The aggregate amount of the Revolving Lenders’
Revolving Commitments on the Fourth Amendment Effective Date was $200,000,000.
The aggregate amount of the Revolving Lenders’ Revolving Commitments on the
Sixth Amendment Effective Date is $175,000,000.

 

36



--------------------------------------------------------------------------------

“Revolving Credit Availability” means, (a) at any time prior to the occurrence
of both (x) a Leverage Trigger Event and (y) a Secured Leverage Trigger Event,
(i) the least of the Borrowing Base, the Secured Leverage Borrowing Base and the
aggregate Revolving Commitments at such time minus (ii) the aggregate
outstanding amount of Revolving Credit Exposure at such time; (b) at all times
thereafter, (i) the aggregate Revolving Commitments at such time minus (ii) the
aggregate amount of Revolving Credit Exposure at such time.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.Exposure” means Tranche A Revolving
Credit Exposure and Tranche B Revolving Credit Exposure.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.a Tranche A Revolving Lender
and/or a Tranche B Revolving Lender, as applicable.

“Revolving Loan” means a Loan made pursuant to Section 2.01Tranche A Revolving
Loan and/or a Tranche B Revolving Loan, as applicable.

“S&P” means S&P Global Ratings, a division of S&P Global Inc..

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or other relevant Sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State, or other
relevant sanctions authority.

“Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.

“SDN List” has the meaning assigned to such term in Section 3.20.

“SEC” means the United States Securities and Exchange Commission.

 

37



--------------------------------------------------------------------------------

“Secured Leverage Borrowing Base” means, as of any date of determination prior
to the occurrence of a Secured Leverage Trigger Event, (a) eighty percent
(80%) of Eligible Accounts plus (b) forty percent (40%) of Eligible Property
Plant and Equipment, provided that the determination of whether any accounts
receivable constitute Eligible Accounts shall be made without giving effect to
the application of Topic 606, Revenue from Contracts with Customers, of the
Financial Accounting Standards Board’s (FASB) Accounting Standards Codification
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect).

“Secured Leverage Trigger Event” means the Partnership shall have achieved, as
of the last day of any fiscal quarter after the Sixth Amendment Effective Date,
a Consolidated Secured Net Leverage Ratio of less than 3.00:1.00 for the period
of four (4) consecutive fiscal quarters ending on such date; provided that the
Partnership shall have received consent (which consent may be granted or refused
in the sole discretion of each such party) from the Administrative Agent and
Required Lenders to permit the occurrence of such Secured Leverage Trigger
Event.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Treasury Services Obligations owing to the Administrative Agent or one or
more Secured Parties; provided, that the Secured Obligations of any Loan Party
shall exclude any Excluded Swap Obligations of such Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Partnership and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Treasury Services Agreements entered into with such Person by the Partnership or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Partnership to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933.

“Seller Subordinated Debt” means Indebtedness of a Borrower to a seller pursuant
to a Permitted Acquisition.

“Seventh Amendment” means the Seventh Amendment and Waiver to the Credit
Agreement dated as of July 13, 2018 between the Administrative Borrower, the
other Borrowers party thereto, the Lenders party thereto and the Administrative
Agent.

“Seventh Amendment Effective Date” has the meaning assigned to such term under
the Seventh Amendment.

“Sixth Amendment” means the Sixth Amendment and Waiver to the Credit Agreement
dated as of June 12, 2018 between the Administrative Borrower, the other
Borrowers party thereto, the Lenders party thereto and the Administrative Agent.

“Sixth Amendment Effective Date” has the meaning assigned to such term under the
Sixth Amendmentmeans June 12, 2018.

 

38



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Debt” has the meaning set forth in Section 9.02A(g).

“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h) or (i) of Article VII.

“Specified Swap Obligations” means any and all Swap Obligations that, within at
least ten (10) days (or such later date as the Administrative Agent may agree to
in its sole discretion) from the date that any transaction relating to any such
Swap Obligation is executed, the Secured Party party thereto (other than Capital
One) shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Specified Swap
Obligation.

“Specified Treasury Services Obligations” means any and all Treasury Services
Obligations that, within at least ten (10) days (or such later date as the
Administrative Agent may agree to in its sole discretion) from the date that any
transaction relating to any such Treasury Services Obligation is executed, the
Secured Party party thereto (other than Capital One) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Specified Treasury Services Obligation.

“Stated Maturity Date” means August 4May 1, 20212020.

“Subordinated Indebtedness” means any Indebtedness of any Borrower or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
other Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Partnership. Notwithstanding the foregoing, neither the
Archdiocese Holdco shall notnor, if the General Partner becomes a Subsidiary of
the Partnership pursuant to the C-Corporation Conversion as permitted hereby,
the General Partner shall constitute a “Subsidiary” of any Loan Party for
purposes of this Agreement or any other Loan Document.

 

39



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary (other than any Excluded
Subsidiary) that is a party to the Guaranty and Collateral Agreement. The
Subsidiary Guarantors on the Effective Date are identified as such in Schedule
3.01 hereto.

“Swap Agreement” means any agreement, contract or transaction, which is (a) an
interest rate swap, option, future, or forward agreement, including a rate
floor, rate cap, rate collar, cross-currency rate swap, and basis swap, (b) a
spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange,
precious metals, or other commodity agreement, (c) a currency swap, option,
future, or forward agreement, (d) an equity index or equity swap, option,
future, or forward agreement, (e) a debt index or debt swap, option, future, or
forward agreement, (f) a total return, credit spread or credit swap, option,
future, or forward agreement, (g) a commodity index or a commodity swap, option,
future, or forward agreement, (h) a weather swap, option, future, or forward
agreement, (i) an emissions swap, option, future, or forward agreement, (j) an
inflation swap, option, future, or forward agreement, (k) an energy swap,
option, future or forward agreement, (l) a metal swap, option, future or forward
agreement, (m) an agricultural swap, option, future or forward agreement,
(n) any agreement, contract or transaction that is similar to any other
agreement or transaction referred to in the foregoing clauses (a)—(m) and that
(x) is of a type that is the subject of recurrent dealings in the swap or other
derivatives markets (including terms and conditions incorporated by reference
therein), and (y) is a forward, swap, future, option, or spot transaction on one
or more rates, currencies, commodities, equity securities, or other equity
instruments, debt securities or other debt instruments, quantitative measures
associated with an occurrence, extent of an occurrence, or contingency
associated with a financial, commercial, or economic consequence, or economic or
financial indices or measures of economic or financial risk or value, (o) any
combination of agreements, contracts or transactions referred to in the
foregoing clauses (a)-(n) or (p) any option to enter into an agreement, contract
or transaction referred to in the foregoing clauses (a)-(o); provided that, in
each case, no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or independent contractors of the General Partner, any Loan Party or any
Subsidiary shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of any Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided that, “Swap Obligations” shall
not include any Excluded Swap Obligations.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

40



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Tranche
A Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means Capital One, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $15,000,000.

“Syndication Agent” means Citizens in its capacity as syndication agent for the
credit facility evidenced by this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means, as of any date of determination, the greater of (a)
$10,000,000 and (b) the lesser of (i) $15,000,000 and (ii) 10% of Consolidated
EBITDA of the Partnership and its Subsidiaries for the four fiscal quarter
period ending on the last day of the most recent fiscal quarter for which
Financials are available.

“Ticking Fee” has the meaning set forth in Section 2.11(f).

“Tranche A Revolving Commitment” means, with respect to each Tranche A Revolving
Lender, the commitment, if any, to make Tranche A Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Tranche A Revolving
Lender’s Tranche A Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced or terminated from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. As of the Eighth Amendment Effective Date, the
amount of each Tranche A Revolving Lender’s Commitment is set forth on Schedule
2.01(a) or in the applicable documentation pursuant to which such Lender shall
have assumed its Tranche A Revolving Commitment pursuant to the terms hereof, as
applicable. The initial aggregate amount of the Tranche A Revolving Lenders’
Tranche A Revolving Commitments on the Effective Date was $210,000,000. The
aggregate amount of the Tranche A Revolving Lenders’ Tranche A Revolving
Commitments on the Fourth Amendment Effective Date was $200,000,000. The
aggregate amount of the Tranche A Revolving Lenders’ Tranche A Revolving
Commitments on the Sixth Amendment Effective Date was $175,000,000.

“Tranche A Revolving Credit Availability” means (a) at any time prior to the
occurrence of both (x) a Leverage Trigger Event and (y) a Secured Leverage
Trigger Event, (i) the least of the Borrowing Base, the Secured Leverage
Borrowing Base and the aggregate Tranche A Revolving Commitments at such time
minus (ii) the aggregate outstanding amount of Tranche A Revolving Credit
Exposure at such time; and (b) at all times thereafter, (i) the aggregate
Tranche A Revolving Commitments at such time minus (ii) the aggregate amount of
Tranche A Revolving Credit Exposure at such time.

 

41



--------------------------------------------------------------------------------

“Tranche A Revolving Credit Availability Period” means the period from and
including the Effective Date to but excluding the Eighth Amendment Effective
Date.

“Tranche A Revolving Credit Facility” means, the Tranche A Revolving Commitments
and the extensions of credit hereunder by the Tranche A Revolving Lenders.

“Tranche A Revolving Credit Facility Termination Date” means the date on which
(a) the aggregate Tranche A Revolving Commitments have been terminated in
accordance with the terms hereof, (b) the aggregate principal amount of all
Tranche A Revolving Loans made to the Borrowers and all other Obligations with
respect to the Tranche A Revolving Credit Facility have been paid in full in
cash (other than contingent indemnification claims as to which no claim has been
asserted) and, with respect to Letters of Credit constituting Obligations, such
Letters of Credit have been Cash Collateralized at 105% of value pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
and (c) satisfactory arrangements have been made by the Borrower with the
applicable Tranche A Revolving Lender and/or its Affiliate with respect to all
Specified Swap Obligations and Specified Treasury Services Obligations.

“Tranche A Revolving Credit Facility Maturity Date” means, as of any date of
determination, the earlier of (a) the Stated Maturity Date and (b) the date that
is six (6) months prior to the earliest scheduled maturity date of any Permitted
Unsecured Indebtedness on such date.

“Tranche A Revolving Credit Exposure” means, with respect to any Tranche A
Revolving Lender at any time, the sum of the outstanding principal amount of
such Lender’s Tranche A Revolving Loans (other than principal on account of
Ticking Fees paid-in-kind) and its LC Exposure and Swingline Exposure at such
time.

“Tranche A Revolving Lender” means, as of any date of determination, each Lender
that has a Tranche A Revolving Commitment or, if the Tranche A Revolving
Commitments have terminated or expired, a Lender with Tranche A Revolving Credit
Exposure.

“Tranche A Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Tranche A Revolving Loan Borrowing” means (a) Tranche A Revolving Loans of the
same Type made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, pursuant to
Section 2.01(a) or (b) a Swingline Loan.

“Tranche B Letter Agreement” means the Letter Agreement, dated as of the Eighth
Amendment Effective Date, among the Tranche B Lenders and the Administrative
Borrower.

“Tranche B Revolving Commitment” means, with respect to each Tranche B Revolving
Lender, the commitment, if any, to make Tranche B Revolving Loans, expressed as
an amount representing the maximum aggregate amount of such Tranche B Revolving
Lender’s Tranche B Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced or terminated from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. As of the Eighth Amendment Effective Date, the
amount of each Tranche B Revolving Lender’s Commitment is set

 

42



--------------------------------------------------------------------------------

forth on Schedule 2.01(b) or in the applicable documentation pursuant to which
such Lender shall have assumed its Tranche B Revolving Commitment pursuant to
the terms hereof, as applicable. The initial aggregate amount of the Tranche B
Revolving Lenders’ Revolving Commitments on the Eighth Amendment Effective Date
is $35,000,000.

“Tranche B Revolving Credit Availability” means (i) the aggregate Tranche B
Revolving Commitments at such time minus (ii) the aggregate amount of Tranche B
Revolving Credit Exposure.

“Tranche B Revolving Credit Availability Period” means the period from and
including the Eighth Amendment Effective Date to but excluding May 1, 2019.

“Tranche B Revolving Credit Facility” means the Tranche B Revolving Commitments
and the extensions of credit hereunder by the Tranche B Revolving Lenders

“Tranche B Revolving Credit Facility Maturity Date” means, as of any date of
determination, the date that is one Business Day following the Tranche A
Revolving Credit Facility Maturity Date.

“Tranche B Revolving Credit Exposure” means, with respect to any Tranche B
Revolving Lender at any time, the sum of the outstanding principal amount of
such Lender’s Tranche B Revolving Loans at such time.

“Tranche B Revolving Lender” means, as of any date of determination, each Lender
that has a Tranche B Revolving Commitment or, if the Tranche B Revolving
Commitments have terminated or expired, a Lender with Tranche B Revolving Credit
Exposure.

“Tranche B Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Tranche B Revolving Loan Borrowing” means Tranche B Revolving Loans made on the
same date pursuant to Section 2.01(b).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Treasury Services” means each and any of the following bank services provided
to any Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) debit cards, (c) stored value
cards and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Treasury Services Agreement” means any agreement entered into by any Borrower
or any Subsidiary in connection with Treasury Services.

“Treasury Services Obligations” means any and all obligations of any Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Treasury
Services.

 

43



--------------------------------------------------------------------------------

“Trust Accounts” means, collectively, the Perpetual Care Trusts and Merchandise
Trusts.

“Trust Funds” means, as of any date of determination in connection with the
Trust Accounts, the aggregate of all amounts required by applicable law to be
set aside in reserve, trust or escrow or any similar arrangement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Undeveloped Real Property” means real property that, at the time of the
acquisition thereof by any Loan Party or any Subsidiary, is not being operated
as a cemetery, crematory or funeral home.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-in
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Tranche A Revolving Loans and Tranche A Revolving Loan Borrowings may
be classified and referred to by Type (e.g., a “Eurodollar Loan”or a “, “Tranche
A Revolving Eurodollar Loan”, “Eurodollar Borrowing” or a “Tranche A Revolving
Loan Eurodollar Borrowing”).

 

44



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (g) all certificates and other required
deliverables and submissions made by an officer of the General Partner or any
Loan Party shall be deemed for all purposes to be made by such person solely in
such person’s capacity as an officer of the General Partner or such Loan Party
and not in such person’s individual capacity.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that if the Administrative Borrower notifies the
Administrative Agent that the Administrative Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Administrative Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Partnership or any
Subsidiary at “fair value”, as defined

 

45



--------------------------------------------------------------------------------

therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the Effective Date shall not be
treated as Indebtedness or as a Capital Lease Obligation and shall continue to
be treated as an operating lease (and any future lease, if it were in effect on
the Effective Date, that would be treated as an operating lease for purposes of
GAAP as of the Effective Date shall be treated as an operating lease), in each
case for purposes of this Agreement, notwithstanding any actual or proposed
change in GAAP (or the effectiveness thereof) after the Effective Date. All
references in this Agreement to consolidated financial statements of the
Partnership and its Subsidiaries or to the determination of any amount for the
Partnership and its Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Partnership is required to consolidate (including the Cemetery
Non-Profits and the Trust Funds), pursuant to FASB ASC 810, as if such variable
interest entity were a Subsidiary as defined in this Agreement.

(b) All pro forma computations (including, for the avoidance of doubt,
calculations to be made on a Pro Forma Basis) required to be made hereunder
giving effect to any acquisition or disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which Financials
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such Financials, ending with the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)),
and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of, giving effect to any
adjustments described in the definition of Pro Forma Basis and any related
incurrence or reduction of Indebtedness. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05. Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

46



--------------------------------------------------------------------------------

SECTION 1.08. [Reserved.]

SECTION 1.09. Status of Obligations. In the event that the Partnership or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Administrative Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

SECTION 1.10. Company Divisions. Any reference herein to (i) a merger, transfer,
consolidation, amalgamation, dissolution, liquidation, consolidation,
assignment, sale, conveyance, disposition, distribution or transfer, or similar
term, shall be deemed to apply to a division of or by a Person, or an allocation
of assets to a Person or series of Persons (or the unwinding of such a division
or allocation), as if it were a merger, transfer, consolidation, amalgamation,
dissolution, liquidation, consolidation, assignment, sale, conveyance,
disposition, distribution or transfer, or similar term, in each case as
applicable, to, of or with a separate Person and (ii) the establishment or
creation of a Subsidiary shall be deemed to apply to a division of or by a
Person, or an allocation of assets to a Person or series of Persons (or the
unwinding of such a division or allocation), as if it were the establishment or
creation of a Subsidiary.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) CommitmentsTranche A Revolving Commitment. Subject to the terms and
conditions set forth herein, each Tranche A Revolving Lender agrees to make
Tranche A Revolving Loans to the Borrowers in Dollars from time to time during
the Tranche A Revolving Credit Availability Period in an aggregate principal
amount that will not result in (i) the amount of such Lender’s Tranche A
Revolving Credit Exposure exceeding such Lender’s Tranche A Revolving Commitment
or (ii) Tranche A Revolving Credit Availability being less than $0. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Tranche A Revolving Loans.

 

47



--------------------------------------------------------------------------------

(b) Tranche B Revolving Commitment. Subject to the terms and conditions set
forth herein, each Tranche B Revolving Lender agrees to make Tranche B Revolving
Loans to the Borrowers in Dollars from time to time during the Tranche B
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) the amount of such Lender’s Tranche B Revolving Credit
Exposure exceeding such Lender’s Tranche B Revolving Commitment or (ii) Tranche
B Revolving Credit Availability being less than $0. Within the foregoing limits
and subject to the terms and conditions set forth herein, including any
prohibitions thereon set forth herein, the Borrowers may borrow, prepay and,
subject to the prior written consent of each Tranche B Lender, reborrow Tranche
B Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Tranche A Revolving Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Type made by the applicable
Tranche A Revolving Lenders ratably in accordance with their respective Tranche
A Revolving Commitments. Each Tranche B Revolving Loan shall be made by the
applicable Tranche B Revolving Lenders ratably in accordance with their
respective Tranche B Revolving Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04.

(b) Subject to Section 2.14, each Tranche A Revolving Loan Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Loans as the Administrative
Borrower may request in accordance herewith; provided that, unless the
Administrative Borrower delivers a funding indemnity letter to the
Administrative Agent at least one (1) Business Day prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.07.
Each Swingline Loan shall be a Base Rate Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Section 2.14, Section 2.15, Section 2.16 and Section 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Tranche A Revolving Loan
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000. At the time that each
Tranche A Revolving Loan Base Rate Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000; provided that a Base Rate Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the aggregate Tranche A Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Administrative
Borrower shall not be entitled to request, or to elect to convert or continue,
any Tranche A Revolving Loan Borrowing if the Interest Period requested with
respect thereto would end after the Tranche A Revolving Credit Facility Maturity
Date.

 

48



--------------------------------------------------------------------------------

(e) The Tranche B Revolving Loan Borrowing made on the Eighth Amendment
Effective Date shall be in an aggregate principal amount equal to $15,000,000;
each Tranche B Revolving Loan Borrowing made after the Eighth Amendment
Effective Date shall be in an aggregate principal amount of $5,000,000 or
integral multiple thereof.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Administrative Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Tranche A Revolving Loan Eurodollar Borrowing,
not later than 11:00 a.m. three (3) Business Days before the date of the
proposed Borrowing (or, solely with respect to the Borrowings on the Effective
Date, such shorter amount of time as the Administrative Agent may agree in its
sole discretion) or, (b) in the case of athe Tranche B Revolving Loan Borrowing
on the Eighth Amendment Effective Date or a Tranche A Revolving Loan Base Rate
Borrowing, not later than 11:00 a.m. one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of a Base Rate Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given(or, solely with respect to the Tranche B Revolving
Loan Borrowing on the Eighth Amendment Effective Date, such shorter amount of
time as the Administrative Agent and the Tranche B Revolving Lenders may agree
in their sole discretion); or (c) in the case of a Tranche B Revolving Loan
Borrowing after the Eighth Amendment Effective Date, not later than 10:0011:00
a.m. onfifteen (15) Business Days before the date of the proposed Borrowing (or
such shorter amount of time as the Tranche B Revolving Lenders may agree in
their sole discretion, subject to the Administrative Agent’s consent (such
consent not to be unreasonably withheld)). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by a
Responsible Officer. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Tranche A Revolving Loan Borrowing or
Tranche B Revolving Loan Borrowing and, in the case of a Tranche A Revolving
Loan Borrowing, whether such Borrowing is a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Administrative Borrower or
such other Borrower designated by the Administrative Borrower, to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.;
and

(vi) for any Borrowing on or after the Eighth Amendment Effective Date,
confirmation that such Borrowing is a Tranche B Revolving Loan Borrowing.

IfTo the extent applicable, if no election as to the Type of Tranche A Revolving
Loan Borrowing is specified, then the requested Tranche A Revolving Loan
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each applicable Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

49



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrowers from time to time
during the Tranche A Revolving Credit Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the sum of the total Tranche A Revolving Credit
Exposures exceeding the aggregate Tranche A Revolving Commitments; provided,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Administrative Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m. on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Administrative Borrower. The Swingline Lender shall make each Swingline Loan
available to the Administrative Borrower by means of a credit to the general
deposit account of the Administrative Borrower, with the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), by remittance to the Issuing Bank)
by 3:00 p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Tranche A Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Tranche A Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Tranche A Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Tranche A
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Tranche A Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
Section 2.04(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Tranche A Revolving Lender shall comply with its obligation under this
Section 2.04(c) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Tranche A Revolving Lenders. The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.04(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from any Borrower (or

 

50



--------------------------------------------------------------------------------

other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Tranche A Revolving Lenders that shall have made
their payments pursuant to this Section 2.04(c) and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to any Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve any Borrower of any default in the payment
thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request the issuance of Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
RevolvingLetter of Credit Availability Period. Subject to the terms and
conditions set forth in this Agreement, the Issuing Bank agrees, in reliance on
the agreements of the other Tranche A Revolving Lenders set forth in this
Section 2.05 and the representations, warranties and covenants of the Borrowers
set forth in this Agreement, to issue Letters of Credit at any time and from
time to time during the RevolvingLetter of Credit Availability Period.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (ii) if any order, judgment or decree of any Governmental Authority
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any requirement of law relating to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Administrative Borrower to, or
entered into by the Administrative Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Administrative Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this Section 2.05(a), the
Administrative Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.11(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Administrative Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

51



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Administrative Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Administrative
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed the Letter of Credit Sublimit and (ii) the sum of the total
Tranche A Revolving Credit Exposures shall not exceed the aggregate Tranche A
Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Tranche A Revolving Credit Facility
Maturity Date; provided, that the expiry date of any Letter of Credit may occur
after the Tranche A Revolving Credit Facility Maturity Date if, not later than
sixty (60) days prior to the Tranche A Revolving Credit Facility Maturity Date,
the Borrowers provide Cash Collateral for such Letter of Credit or such Letter
of Credit is backstopped, in each case, pursuant to arrangements reasonably
satisfactory to the Issuing Bank and the Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Tranche A Revolving Lenders, the Issuing
Bank hereby grants to each Tranche A Revolving Lender, and each Tranche A
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Tranche A Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Administrative
Borrower on the date due as provided in Section 2.05(e), or of any reimbursement
payment required to be refunded to the Administrative Borrower for any reason.
Each Tranche A Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.05(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

52



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Administrative Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon on the date that such LC Disbursement is
made, if the Administrative Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Administrative Borrower prior to such time on such date, then
not later than 12:00 noon on the Business Day immediately following the day that
the Administrative Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided, that the Administrative
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or Section 2.04 that such payment be financed
with a Base Rate Borrowing or Swingline Loan in an equivalent amount of such LC
Disbursement and, to the extent so financed, the Administrative Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing or Swingline Loan. If the Administrative Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Tranche A Revolving Lender of the applicable LC Disbursement, the payment then
due from the Administrative Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Tranche A Revolving Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Administrative Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Tranche A Revolving Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Tranche A
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Administrative Borrower pursuant to this Section 2.05(e), the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Tranche A Revolving Lenders have made payments pursuant to this
Section 2.05(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Tranche A
Revolving Lender pursuant to this Section 2.05(e) to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of Base Rate Revolving Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Administrative Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Administrative Borrower’s obligation to reimburse
LC Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Administrative Borrower’s obligations
hereunder. Neither the Administrative Agent, the Tranche A Revolving Lenders nor
the Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in

 

53



--------------------------------------------------------------------------------

interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Administrative Borrower of its
obligation to reimburse the Issuing Bank and the Tranche A Revolving Lenders
with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Administrative Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Administrative Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Tranche A
Revolving Loans; provided that, if the Administrative Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.05(e), then
Section 2.12(cd) shall apply. Interest accrued pursuant to this Section 2.05(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Tranche A Revolving Lender pursuant to
Section 2.05(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Administrative Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Tranche A Revolving Lenders of any such replacement of
the Issuing Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

54



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Tranche A Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
Cash Collateral pursuant to this Section 2.05(j), the Administrative Borrower
shall deposit, or cause to be deposited, in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Tranche A Revolving Lenders (the “LC Collateral Account”), an amount in cash
equal to 105% of the amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Administrative Borrower or such other applicable Borrower hereby grants the
Administrative Agent a Lien on the LC Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Administrative Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Tranche A Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Administrative Borrower is required to provide
an amount of Cash Collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Administrative Borrower within three (3) Business Days after all
Events of Default have been waived.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided, that Swingline Loans shall be made
as provided in Section 2.04. The Administrative Agent will make such Loans
available to the Administrative Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Administrative Borrower or such
other Borrower designated by the Administrative Borrower in the applicable
Borrowing Request; provided, that Base Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in

 

55



--------------------------------------------------------------------------------

reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a Borrower, the interest rate applicable to Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. For the avoidance of
doubt, the Administrative Agent shall have no obligation to make any amounts
available to any Borrower on a proposed date of any Borrowing if such amounts
have not been received by the Administrative Agent from the applicable Lenders.

SECTION 2.07. Interest Elections.

(a) Each Tranche A Revolving Loan Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Administrative Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Tranche A Revolving Loan Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Administrative Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Tranche A Revolving Lenders holding the Tranche A Revolving Loans comprising
such Borrowing, and the Tranche A Revolving Loans comprising each such portion
shall be considered a separate Borrowing. This Section 2.07 shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.07, the Administrative
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Administrative Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by a Responsible Officer. Notwithstanding any
contrary provision herein, this Section 2.07 shall not be construed to permit
the Administrative Borrower to (i) elect an Interest Period for Eurodollar Loans
that does not comply with Section 2.02(d) or (ii) convert any Borrowing to a
Borrowing of a Type not available under the Commitments pursuant to which such
Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

56



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Administrative Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Administrative Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to a Base Rate Borrowing at
the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche A Revolving Commitments shall
terminate on the Tranche A Revolving Credit Facility Maturity Date and (ii) the
Tranche B Revolving Commitments shall terminate on the Tranche B Revolving
Credit Facility Maturity Date.

(b) The Administrative Borrower may at any time terminate, or from time to time
reduce, the Tranche A Revolving Commitments or the Tranche B Revolving
Commitments, as applicable; provided that (i) each partial reduction of the
Revolvingsuch Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and, (ii) the Administrative Borrower
shall not terminate or reduce the Tranche A Revolving Commitments or the Tranche
B Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the Tranche A Revolving
Credit Exposures would exceed the aggregate Tranche A Revolving Commitments. or
the sum of the Tranche B Revolving Credit Exposures would exceed the aggregate
Tranche B Revolving Commitments, as applicable, and (iii) the Administrative
Borrower shall have no right to terminate or reduce any Lender’s Tranche B
Revolving Commitment prior to the Tranche A Revolving Credit Facility
Termination Date.

 

57



--------------------------------------------------------------------------------

(c) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce theany Commitments under Section 2.08(b) at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Tranche A Revolving Lenders or the Tranche B Revolving Lenders, as applicable,
of the contents thereof. Each notice delivered by the Administrative Borrower
pursuant to this Section 2.08(c) shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Administrative Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, an issuance of equity or debt securities, or a change of control,
asset sale or similar event, in which case such notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Tranche A Revolving Commitments or the Tranche B
Revolving Commitments shall be permanent. Each reduction of the Tranche A
Revolving Commitments shall be made ratably among the Tranche A Revolving
Lenders in accordance with their respective Tranche A Revolving Commitments and
each reduction of the Tranche B Revolving Commitments shall be made ratably
among the Tranche B Revolving Lenders in accordance with their respective
Tranche B Revolving Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Tranche A Revolving Lender the then
unpaid principal amount of each Tranche A Revolving Loan on the Tranche A
Revolving Loan Maturity Date and, (ii) to the Administrative Agent for the
account of each Tranche B Revolving Lender the then unpaid principal amount of
each Tranche B Revolving Loan on the Tranche B Revolving Loan Maturity Date
(subject to any payment subordination terms set forth herein) and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Tranche A Revolving Maturity Date and the date that occurs ten
(10) Business Days after such Swingline Loan is made; provided, that on each
date that a Tranche A Revolving Loan Borrowing (other than the Borrowing of a
Swingline Loan) is made, the Borrowers shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof (if applicable) and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder (x) for the account of the Tranche A Revolving Lenders and each
Tranche A Revolving Lender’s share thereof and (y) for the account of the
Tranche B Revolving Lenders and each Tranche B Revolving Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.09(b) or
Section 2.09(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

58



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
set forth on Exhibit E hereto (or such other form as may be approved by the
Administrative Agent) (each, a “Note”). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.10. The Administrative Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Tranche A Revolving Loan
Eurodollar Borrowing, not later than 11:00 a.m. three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of a Tranche A Revolving
Loan Base Rate Borrowing or Tranche B Revolving Loan Borrowing, not later than
11:00 a.m. on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided,
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Tranche A
Revolving Loan Borrowing shall be applied ratably to the Tranche A Revolving
Loans included in the prepaid Borrowing and each prepayment of a Tranche B
Revolving Loan Borrowing shall be applied ratably to the Tranche B Revolving
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.12 and (ii) if
applicable, break funding payments pursuant to Section 2.16. Notwithstanding
anything to the contrary contained herein, the Borrowers shall not be permitted
to prepay any Tranche B Revolving Loan Borrowings (pursuant to Section 2.10(a)
or otherwise) until the occurrence of the Tranche A Revolving Credit Facility
Termination Date, provided that a prepayment in full of the Tranche A Revolving
Credit Facility and a full or partial prepayment of the Tranche B Revolving
Credit Facility may occur simultaneously to the extent there are proceeds
sufficient to make such prepayment in accordance with Section 2.18(b) and
2.18(g).

(b) If at any time the sum of the aggregate principal amount of all of the
Tranche A Revolving Credit Exposures exceeds the aggregate Tranche A Revolving
Commitment, the Borrowers shall immediately repay Tranche A Revolving Loan
Borrowings or Cash Collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.05(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Tranche A Revolving Credit Exposures to be less than or equal to the aggregate
Tranche A Revolving Commitment. If at any time after the Tranche A Revolving
Credit Facility Termination Date the sum of the aggregate principal amount of
all of the Tranche B Revolving Credit Exposures exceeds the aggregate Tranche B
Revolving Commitment, the Borrowers shall immediately repay Tranche B Revolving
Loan Borrowings in an aggregate principal amount sufficient to cause the
aggregate principal amount of all Tranche B Revolving Credit Exposures to be
less than or equal to the aggregate Tranche B Revolving Commitment.

 

59



--------------------------------------------------------------------------------

(c) If at any time the sum of the aggregate principal amount of all of the
Tranche A Revolving Credit Exposures exceeds the lesser of the Borrowing Base
and the Secured Leverage Borrowing Base then in effect, the Borrowers shall
immediately prepay Tranche A Revolving Loan Borrowings in an amount so that the
Tranche A Revolving Credit Availability is at least $0.

(d) (d) After consummation of (x) any Disposition under any of clause (a)(v)(d),
(a)(vii), (a)(x) or (a)(xi) of Section 6.03 or under Section 6.10 and (y) any
incurrence of Indebtedness in an aggregate original principal amount exceeding
$5,000,000 under any of clauses (j) or (q), or not otherwise permitted pursuant
to, Section 6.01, the Borrowers shall, no later than one Business Day after
receipt of the Net Cash Proceeds from such Disposition, (i) prepay Borrowings,
or to the extent that there are no Borrowings outstanding, Cash Collateralize LC
Exposure intransaction, (i) (x) pay to the Administrative Agent an aggregate
amount equal to 100% of the Net Cash Proceeds arising from each such
Disposition; provided that with respect to all Dispositions consummated on or
before June 30, 2019 under Section 6.03(a)(vii), the mandatory prepayment shall
apply to 100% of the Net Cash Proceeds from such Dispositions in excess of
$12,000,000 in the aggregate arising from such Dispositions;transaction to be
applied in accordance with Section 2.18(b) and Section 2.18(g) and
(y) (i) permanently cancel Tranche A Revolving Commitments in an aggregate
amount equal to such amounts applied to reduce Tranche A Revolving Loan
Borrowings and Cash Collateralize LC Exposure and (ii) permanently cancel
Tranche B Revolving Commitments in thean aggregate amount equal to such amounts
set forth below:applied to reduce Tranche B Revolving Loan Borrowings.

(w) in respect of assets Disposed under Section 6.03(a)(v)(d) and Section 6.10
(other than assets Disposed in connection with the Permitted Sale and Leaseback
Transactions), in amount by which aggregate Net Cash Proceeds from all
Dispositions of such assets after the Sixth Amendment Effective Date exceed
$3,000,000;

(x) if the Fair Market Value (as defined in the High Yield Note Indenture as in
effect on the Sixth Amendment Effective Date (without giving effect to any
waiver or amendment with respect thereto)) (the “Fair Market Value”) of assets
Disposed in connection with the Permitted Sale and Leaseback Transaction in a
single transaction or a series of related transactions under
Section 6.03(a)(v)(d) and Section 6.10 exceeds $3,000,000, in amount of Net Cash
Proceeds from such transaction (such series of related transactions);

(y) in respect of assets Disposed under Section 6.03(a)(vii), in amount by which
aggregate Net Cash Proceeds from Dispositions of such assets exceed:
(A) $12,000,000 during the period starting on the Sixth Amendment Effective Date
and ending on June 30, 2019; (B) $3,000,000 during the six month period ending
December 31, 2019 and (C) $3,000,000 in the Fiscal Year ending December 31, 2020
and any Fiscal Year thereafter; and

(z) in respect of assets Disposed under Section 6.03(a)(xi), in amount by which
aggregate Net Cash Proceeds from Dispositions of such assets after the Sixth
Amendment Effective Date exceed $5,000,000.

 

60



--------------------------------------------------------------------------------

SECTION 2.11. Fees and Other Amounts.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Tranche A Revolving Lender, a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Tranche A Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment
terminatesEighth Amendment Effective Date. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Tranche A Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Tranche A Revolving Lender, a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Tranche A
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Tranche A Revolving Lender’s Tranche A Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank, for its own account, a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Tranche A Revolving Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Accrued participation
fees and fronting fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Tranche A Revolving Commitments terminate and any such
fees accruing after the date on which the Tranche A Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this Section 2.11(b) shall be payable within ten (10) days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) AllSubject to the payment subordination terms set forth herein, all fees
payable hereunder shall be paid on the dates due, in immediately available funds
(except as set forth in clause (f) below or as otherwise agreed), to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
applicable Lenders. Fees paid shall not be refundable under any circumstances.

 

61



--------------------------------------------------------------------------------

(e) (e) The Borrowers agree to pay to the Administrative Agent for the account
of each Tranche A Revolving Lender that consents to the Seventh Amendment one or
more waiver fees (each, a “Filing Waiver Fee”) in each amount and on each date
set forth below:

(i) (i) if the Partnership’s audited consolidated balance sheet and related
statements of income or operations, shareholders’ equity or partners’ capital
and cash flows as of the end of and for the Fiscal Year ended December 31, 2017,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Deloitte & Touche LLP or other independent
public accountants reasonably acceptable to the Administrative Agent (the
“Partnership 2017 Financials”), are not received by the Administrative Agent on
or before July 17, 2018, the Administrative Agent shall receive, no later than
July 17, 2018, a Filing Waiver Fee in an amount equal to 2.5 bps of each such
Lender’s Tranche A Revolving Commitment on such date;

(ii) (ii) if the Partnership 2017 Financials are not received by the
Administrative Agent on or before July 31, 2018, the Administrative Agent shall
receive, no later than July 31, 2018, a Filing Waiver Fee in an amount equal to
25 bps of each such Lender’s Tranche A Revolving Commitment on such date; and

(iii) (iii) if the Partnership 2017 Financials are not received by the
Administrative Agent on or before August 15, 2018, the Administrative Agent
shall receive, no later than August 15, 2018, a Filing Waiver Fee in an amount
equal to 37.5 bps of each such Lender’s Tranche A Revolving Commitment on such
date.

(f) The Borrowers agree to pay to the Administrative Agent for the account of
each Tranche A Revolving Lender a ticking fee (the “Ticking Fee”), which shall
be assessed on the outstanding principal amount of each such Tranche A Revolving
Lender’s Tranche A Revolving Loans on the date such Ticking Fee is due and shall
be fully earned and payable in immediately available funds or in-kind (which
payment-in-kind shall be capitalized on the date paid and such capitalized
amount shall be added to the then outstanding principal amount of the Tranche A
Revolving Loans and constitute outstanding principal for all purposes hereof),
as follows and in the following amounts and on the dates set forth below:

 

62



--------------------------------------------------------------------------------

Date

   Ticking Fee July 1, 2019   

3.00%, of which:

 

1.00% is, solely at the election of the Required Lenders, payable in immediately
available funds or payable-in-kind; and

 

2.00% is payable-in-kind

August 1, 2019    1.00%,         , solely at the election of the Required
Lenders, payable in immediately available funds or payable-in-kind September 1,
2019    1.00%,         , solely at the election of the Required Lenders, payable
in immediately available funds or payable-in-kind October 1, 2019    1.00%,
payable-in-kind;

provided that any amounts of the Ticking Fee (or a portion thereof) that, solely
at the election of the Required Lenders, are payable in immediately available
funds or payable-in-kind (as set forth above) shall be payable in immediately
available funds, unless the Administrative Agent, at the direction of the
Required Lenders, delivers written notice to the Administrative Borrower at
least one (1) Business Day prior to the relevant payment date that the Required
Lenders are electing interest payable-in-kind with respect to the applicable
Ticking Fee. Notwithstanding the foregoing, if the principal amount of Tranche A
Revolving Loans to be increased on account of any Ticking Fee would cause the
principal amount of Indebtedness (as defined in the High Yield Note Indenture)
secured by a Lien (as defined in the High Yield Note Indenture) to exceed the
maximum amount of such Indebtedness that may be incurred by the Partnership and
its Subsidiaries under the High Yield Note Indenture, such Ticking Fee, to the
extent that it exceeds such maximum amount of such Indebtedness, shall be
payable in immediately available funds.

(g) As and when due and payable under the terms of the Tranche B Letter
Agreement, the Borrowers shall pay the amounts set forth in the Tranche B Letter
Agreement.

SECTION 2.12. Interest.

(a) The Loans comprising each Tranche A Revolving Loan Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Tranche A Revolving Loan Eurodollar Borrowing
shall bear interest at the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

63



--------------------------------------------------------------------------------

(c) The Loans comprising each Tranche B Revolving Loan Borrowing shall bear
interest at the rate of 8.00% per annum.

(d) (c) Notwithstanding the foregoing:

(i) during the occurrence and continuance of a Specified Event of Default,
(x) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section 2.12 or
(y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder; and

(ii) during the occurrence and continuance of any other Event of Default, the
Administrative Agent or, the Required Lenders, or the Required Tranche B Lenders
(solely as to the Obligations in respect of the Tranche B Credit Facility) may,
at their option, by notice to the Administrative Borrower (which notice may be
revoked at the option of thesuch Required Lenders or Required Tranche B Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (x) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section 2.12 or
(y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(e) (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, (x) in the case of Tranche A Revolving
Loans, upon termination of the Tranche A Revolving Commitments and (y) in the
case of Tranche B Revolving Loans, upon termination of the Tranche B Revolving
Commitments; provided that, subject to the payment subordination terms set forth
herein, (i) interest accrued pursuant to Section 2.12(cd) shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Base Rate Tranche B Revolving Loan prior to the end of the
Tranche B Revolving Credit Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Tranche
A Revolving Eurodollar Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f) (e) All interest hereunder shall be computed on the basis of a year of 360
days, except that interest payable at a fixed rate or computed by reference to
the Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate, Eurodollar Rate
or Eurodollar Base Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.13. Illegality. If any Tranche A Revolving Lender determines that any
applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Tranche A Revolving Lender or its
applicable lending office to make, maintain or fund Eurodollar Borrowings, or to
determine or charge interest rates based upon the Eurodollar Rate or the
Eurodollar Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Administrative Borrower through

 

64



--------------------------------------------------------------------------------

the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or the Eurodollar Base Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Administrative
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a Base Rate Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit , liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Rate) or the Issuing Bank;

(ii) (x) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein or
(y) impose on the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Tranche A Revolving Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

65



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Borrowers will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or 2.15(b) shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Administrative Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such

 

66



--------------------------------------------------------------------------------

notice may be revoked under Section 2.10 and is revoked in accordance therewith)
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the
Administrative Borrower pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Tranche A Revolving Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any such
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

67



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Administrative Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), Section 2.17(g)(ii)(B) and
Section 2.17(g)(ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

68



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Partnership
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

69



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Administrative Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise

 

70



--------------------------------------------------------------------------------

imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This Section 2.17(h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 1:00 p.m., on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 299 Park Avenue, New York, New York 10171, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Section 2.15, Section 2.16, Section
2.17 and Section 9.03 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Administrative Borrower) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and unreimbursed LC Disbursements and any other amounts owing with
respect to Specified Treasury Services Obligations and Specified Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as Cash Collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrowers. Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party. In addition, notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Administrative Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding Base
Rate Loans and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

71



--------------------------------------------------------------------------------

(c) [Reserved.]

(d) If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.18(d) shall not be construed to apply to
any payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or Participant, other than to any Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 2.18(d) shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrowers rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrowers in the amount of such
participation.

(e) Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the relevant Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e), Section 2.06(b), Section 2.18(e)
or Section 9.03(c) (to the extent applicable to such Lender), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender and for the benefit of the Administrative
Agent, the Swingline Lender or the Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid in any order as determined by the Administrative Agent in its
discretion.

 

72



--------------------------------------------------------------------------------

(g) Until the Tranche A Revolving Credit Facility Termination Date, the Loan
Parties and the Tranche B Revolving Lenders agree that the Administrative Agent
may reallocate any payments made or to be made to the Tranche B Revolving
Lenders in order to implement in its reasonable discretion the subordination and
turnover provisions set forth in Section 10.02 hereto. The Loan Parties further
agree that after the Tranche A Revolving Credit Facility Termination Date, any
proceeds of Collateral received by the Administrative Agent (i) not constituting
a specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Administrative
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably, first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent from the
Borrowers, second, to pay any fees, but not the Additional Amount, or expense
reimbursements then due to the Lenders from the Borrowers, third, to pay
interest then due and payable on the Loans, fourth, to prepay principal on the
Loans, fifth, to pay the Additional Amount ratably, and sixth, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrowers.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the
Administrative Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent (to the extent such Lender is a Tranche B
Revolving Lender, with a copy to all of the other Tranche B Revolving Lenders),
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
Section 2.17) and obligations under the Loan Documents to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the
Administrative Borrower shall have received the prior written consent of the
Administrative Agent (and if a Tranche A Revolving Commitment is being assigned,
the Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the Eligible

 

73



--------------------------------------------------------------------------------

Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Administrative Borrower to require such assignment and delegation
cease to apply.

SECTION 2.20. [Reserved]

SECTION 2.21. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, with respect to a Defaulting Lender who is a Tranche A
Revolving Lender, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, with respect to a Defaulting Lender who is a Tranche A Revolving Lender,
to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21(b); fourth, as the
Administrative Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Administrative Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) with respect to a Defaulting Lender who is a Tranche A Revolving Lender,
Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.21(b); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal

 

74



--------------------------------------------------------------------------------

amount of any Tranche A Revolving Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Tranche A Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Tranche A Revolving
Loans of, and LC Disbursements owed to, all non- Defaulting Lenders that are
Tranche A Revolving Lenders on a pro rata basis prior to being applied to the
payment of any Tranche A Revolving Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Tranche A Revolving Loans and
participations in Letters of Credit and Swingline Loans are held by the Tranche
A Revolving Lenders pro rata in accordance with their Applicable Percentage
without giving effect to Section 2.21(a)(iv) and provided further that, if
(x) such payment is a payment of the principal amount of any Tranche B Revolving
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Tranche B Revolving Loans were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Tranche B Revolving Loans of all
non-Defaulting Lenders that are Tranche B Revolving Lenders on a pro rata basis
prior to being applied to the payment of any Tranche B Revolving Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
participations in Letters of Credit and Swingline Tranche B Revolving Loans are
held by the Tranche B Revolving Lenders pro rata in accordance with their
Applicable Percentage without giving effect to Section 2.21(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees on the unfunded
portion of such Defaulting Lender’s Commitment pursuant to Section 2.11 for any
period during which such Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fees that otherwise would have been required to
have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees with
respect to its participation in Letters of Credit pursuant to Section 2.11(b)
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21(b).

(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay the remaining amount of any such fee.

 

75



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the non-Defaulting Lenders (other than Tranche
B Revolving Lenders) in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Administrative Borrower shall
have otherwise notified the Administrative Agent at such time, the Borrowers
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Tranche A Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Tranche A Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in
Section 2.21(b).

(b) Cash Collateral.

(i) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of such Fronting Exposure at such time.

(ii) The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority Lien on all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in Letters of Credit, to be applied pursuant to clause
(iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than 105% of the Issuing Bank’s Fronting
Exposure, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

76



--------------------------------------------------------------------------------

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.21(b) following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to other provisions of this Section 2.21, the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations;
provided further that to the extent that such Cash Collateral was provided by
the Borrowers, such Cash Collateral shall remain subject to the Liens granted
pursuant to the Loan Documents.

(c) Defaulting Lender Cure. If the Administrative Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender (except that the agreement of the Swingline
Lender and the Issuing Bank shall not be necessary with respect to a Tranche B
Revolving Lender), the Administrative Agent will so notify the parties
heretoAdministrative Borrower and Lenders under the applicable Facility,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase, (i) if
such Lender is a Tranche A Revolving Lender, at par that portion of outstanding
Tranche A Revolving Loans of the other Tranche A Revolving Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Tranche A Revolving Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Tranche A Revolving
Lenders in accordance with their Applicable Percentage (without giving effect to
Section 2.21(a)(iv)) and (ii) if such Lender is a Tranche B Revolving Lender, at
par that portion of outstanding Tranche B Revolving Loans of the other Tranche B
Revolving Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Tranche B Revolving Loans to be held pro
rata by the Tranche B Revolving Lenders in accordance with their Applicable
Percentage (without giving effect to Section 2.21(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d) New Swingline Loans/Letters of Credit. So long as any Tranche A Revolving
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Bank
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

SECTION 2.22. Administrative Borrower. Each Borrower hereby designates the
Operating Company as the Administrative Borrower hereunder to act on its behalf
for the purposes of issuing Borrowing Requests, giving instructions with respect
to the disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with

 

77



--------------------------------------------------------------------------------

covenants and amendments to the Loan Documents) on behalf of any Borrower under
the Loan Documents. The Administrative Borrower hereby accepts such appointment
as the Administrative Borrower. The Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Administrative Borrower as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any Loan
Party or Loan Parties hereunder to the Administrative Borrower on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

Notwithstanding anything set forth in this Article II, until the occurrence of
the Tranche A Revolving Credit Facility Termination Date, no amounts (or portion
thereof) owing pursuant to Section 2.15 or 2.17 shall be paid to any Tranche B
Revolving Lender or Affiliate thereof (and no Default or Event of Default shall
occur as a result of such non-payment), provided that such amounts may accrue
for the benefit of the Tranche B Revolving Lender making such claim.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and, the
Lenders and Issuing Bank that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Partnership and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to (i) carry on its business as now conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and to consummate the transactions contemplated thereby and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except in each case referred
to in clause (b)(i) or (c), to the extent that a failure could not reasonably be
expected to result in a Material Adverse Effect. Schedule 3.01 hereto
identifies, as of the Effective Date, each Subsidiary, noting whether such
Subsidiary is an Excluded Subsidiary, a Borrower or a Subsidiary Guarantor, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Partnership and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding. All of the outstanding
Equity Interests of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such Equity Interests indicated on Schedule 3.01
as owned by the Partnership or another Subsidiary are owned, beneficially and of
record, by the Partnership or any Subsidiary free and clear of all Liens, other
than Liens created under the Loan Documents. As of the Effective Date, except as
set forth on Schedule 3.01, there are no outstanding commitments or other
obligations of the Partnership or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any Equity Interests of the
Partnership or any Subsidiary.

 

78



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute legal, valid and binding
obligations of such Loan Party, enforceable in accordance with their respective
terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Partnership or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Partnership
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Partnership or any of its Subsidiaries,
(d) will not violate or result in a breach or default under any registration,
license, permit, approval or certificate necessary to conduct any cemetery,
crematory or funeral home business issued by any Governmental Authority and
(e) will not result in the creation or imposition of any Lien on any asset of
the Partnership or any of its Subsidiaries, other than Liens created under the
Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Administrative Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income or operations, shareholders’
equity or partners’ capital and cash flows for the Partnership and its
consolidated Subsidiaries (i) as of and for the Fiscal Year ended December 31,
20152017 reported on by Deloitte & Touche LLP, independent public accountants,
and (ii) as of and for the fiscal quarter and the portion of the Fiscal Year
ended March 31, 2016, certified by the chief financial officer of the General
Partner, on behalf of the Partnership. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Partnership and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes and to normal year-end audit
adjustments, in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 20152017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have, a Material Adverse Effect.

SECTION 3.05. Properties.

(a) Each of the Partnership and its Subsidiaries has good (and, in the case of
real property, marketable) title to, or valid leasehold interests in, all its
real and personal property necessary or used in the ordinary conduct of its
business (free and clear of all Liens, other than Liens permitted under
Section 6.02), except for such defects in title that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of the Partnership and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Partnership and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(c) Schedule 3.05(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the
Effective Date, showing, as of the Effective Date, the street address, county or
other relevant jurisdiction, state and record owner thereof, and whether such
owned real property is subject to a Mortgage.

(d) Schedule 3.05(d) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee as of the Effective Date (other than (i) intercompany leases among
the Loan Parties, (ii) office leases and (iii) Immaterial Leases), showing as of
the Effective Date the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date thereof, and whether such leased real
property is subject to a Mortgage.

(e) Schedule 3.05(e) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor as of the Effective Date (other than (i) intercompany leases among
the Loan Parties, (ii) office leases and (iii) Immaterial Leases), showing as of
the Effective Date the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date thereof, and whether such leased real
property is subject to a Mortgage.

SECTION 3.06. Litigation, Environmental and Labor Matters.

(a) There are no actions, suits, proceedings or investigations by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against or affecting the Partnership or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Partnership nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability of the Partnership or any
Subsidiary or (iv) knows of any basis for any Environmental Liability of the
Partnership or any Subsidiary.

(c) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.

 

80



--------------------------------------------------------------------------------

(d) There are no strikes, lockouts or slowdowns against the Partnership or any
of its Subsidiaries pending or, to their knowledge, threatened which could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of the Loan Parties and their Subsidiaries
have not been in violation of (i) the Fair Labor Standards Act or (ii) any other
applicable Federal, state, local or foreign law relating to such matters which
violation under this clause (ii) could reasonably be expected to result in a
Material Adverse Effect. All material payments due from the Partnership or any
of its Subsidiaries, or for which any claim may be made against the Partnership
or any of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Partnership or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Partnership or any of its Subsidiaries is bound. No Loan Party
is engaged in any unfair labor practice that has had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Partnership and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Partnership nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Partnership and its Subsidiaries has timely
filed or caused to be filed all Federal and other material Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Partnership or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No tax Liens have been filed and no
material claims are being asserted with respect to any such Taxes. As of the
Effective Date, the income of the Partnership, of the Operating Company and of
the Subsidiaries of the Operating Company that are intended by the Partnership
to be treated as disregarded entities pursuant to Treas. Reg. Section 301.7701-3
is not subject to federal income tax at the company level.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Loan Parties
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided, that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date (it being
understood that projections are as to future events and are not to be viewed as
facts, are subject to significant uncertainties and contingencies many of which
are beyond the control of the Loan Parties, that no assurance can be given that
any particular projections will be realized and that actual results during the
periods covered by any such projections may differ from the projected results
and such differences may be material).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Loan Party is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying margin stock.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Partnership or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. Neither the Partnership nor any
Subsidiary is subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 6.08.

SECTION 3.16. Solvency. Each of the Partnership and the Operating Company is
individually, and the Loan Parties taken as a whole with their Subsidiaries on a
consolidated basis are, in each case taking into account any rights of
subrogation and contribution among Loan Parties, Solvent.[Reserved]

SECTION 3.17. Insurance. The Partnership maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.18. Security Interest in Collateral. The provisions of the Collateral
Documents create legal, valid and (subject to applicable Cemetery Laws)
enforceable Liens on all the Collateral in favor of the Administrative Agent,
for the benefit of the Secured Parties, as security for the Secured Obligations,
and upon (a) the filing, recording, registering or taking such other actions as
may be necessary with the appropriate Governmental Authorities (including
payment of

 

82



--------------------------------------------------------------------------------

applicable filing and recording taxes), and (b) the taking of possession or
control by the Administrative Agent (including possession of any certificate of
title) of the Collateral with respect to which a security interest may be
perfected by possession or control, such Liens shall be perfected Liens in and
to all of the Collateral having priority over all other Liens on the Collateral
and subject to no Liens, in each case, other than Liens permitted by
Section 6.02.

SECTION 3.19. Material Contracts. All Material Contracts to which the
Partnership or any Subsidiary is a party or is bound as of the Effective Date
are listed on Schedule 3.19. Neither the Partnership nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any Material Contract which it is a
party which would entitle the counterparty to any such Material Contract to
terminate such contract or accelerate the obligations of the Partnership or the
applicable Subsidiary thereunder or (ii) any agreement or instrument evidencing
or governing Indebtedness in excess of the Threshold Amount.

SECTION 3.20. OFAC. The Partnership and each Subsidiary of the Partnership is
and will remain in compliance in all material respects with all U.S. economic
Sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. Neither the
Partnership nor any Subsidiary or Affiliate of the Partnership (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic Sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a foreign
government that is the target of U.S. economic Sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law. The Loan Parties will not directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any Person for the purpose of financing the activities of any Person
that is currently the target of any U.S. Sanctions administered by OFAC or any
similar Governmental Authority or for the purpose of funding, financing or
facilitating any activities, business or transaction with or in any country that
is the target of Sanctions administered by OFAC or any similar Governmental
Authority, to the extent such activities, businesses or transaction would be
prohibited by U.S. Sanctions laws or regulations administered by OFAC or any
similar Governmental Authority, or in any manner that would result in the
violation of any U.S. Sanctions laws or regulations administered by OFAC or any
similar Governmental Authority applicable to any party hereto.

SECTION 3.21. Anti-Terrorism Laws. The Partnership, each of its Subsidiaries
and, to the knowledge of each of the Loan Parties, each of their Affiliates, are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act, (c) all applicable
anti-money laundering and counter-terrorism provisions of the Bank Secrecy Act
(31 U.S.C. §§ 5301 et seq.) and all regulations issued pursuant thereto and
(d) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations.

 

83



--------------------------------------------------------------------------------

SECTION 3.22. Foreign Corrupt Practices Act; Anti-Corruption Laws. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (as amended, the “FCPA”), the UK Bribery Act 2010 and other similar
anti-corruption legislation. No Loan Party nor any of Subsidiaries or Affiliates
thereof has directly (or, to the knowledge of the Loan Parties and their
Subsidiaries, indirectly) made any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or in violation of any Sanctions referred to in Section 3.20.

SECTION 3.23. Tax Shelter Regulations. The Loan Parties do not intend to treat
any Loan or Letter of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Loan Party determines to take any action inconsistent with such
intention, the Administrative Borrower will promptly notify the Administrative
Agent thereof. If the Administrative Borrower so notifies the Administrative
Agent, the Loan Parties acknowledge that one or more of the Lenders may treat
its Loans, its interest in Swingline Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

SECTION 3.24. Common Enterprise. The operations of the Loan Parties require
financing on a basis such that the credit supplied can be made available from
time to time to the Loan Parties, as required for the continued successful
operation of the Loan Parties as a whole. The Loan Parties have requested that
the Lenders make credit available hereunder for the purposes set forth in
Section 5.08. The Loan Parties expect to derive benefit, directly or indirectly,
from a portion of the credit extended by the Lenders hereunder, both in its
separate capacity and as a member of the group of companies, since the
successful operation and condition of the Loan Parties is dependent on the
continued successful performance of the functions of the group as a whole. The
Loan Parties acknowledge that, but for the agreement by each of the Loan Parties
to execute and deliver this Agreement and the other Loan Documents, the
Administrative Agent and the Lenders would not have made available the credit
facilities established on the terms set forth in this Agreement.

SECTION 3.25. Broker’s Fees. Except for fees payable to the Administrative
Agent, the Joint Lead Arrangers, and the Lenders under the Loan Documents, none
of the Loan Parties or any of their respective Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the Transactions.

SECTION 3.26. Compliance with Cemetery Laws. Each of the Loan Parties has
complied with, is in compliance with, all applicable laws governing the
operation of its cemeteries, crematories and funeral homes, the providing of
cemetery and funeral services (including cremation services), and the sale of
Cemetery Property and other cemetery and funeral merchandise (collectively,
“Cemetery Laws”), including, without limitation: (a) obtaining and maintaining
valid registrations, licenses, permits, and certificates to conduct each
cemetery, crematory and funeral home business from each applicable Governmental
Authority; (b) employing qualified representatives, employees, and sales agents
who are registered with the appropriate Governmental Authorities; (c) submitting
all required notices, records, statements, affidavits, financial reports and
other documents, each in form and substance satisfactory to the

 

84



--------------------------------------------------------------------------------

appropriate Governmental Authorities; (d) making all required disclosures in
accordance with applicable laws; (e) using contracts, agreements, and other
documents in form, wording and substance that comply with applicable laws;
(f) establishing, funding and administering trust or escrow accounts, including,
but not limited to, Trust Accounts, in accordance with applicable laws; (g)
appointing qualified trustees and escrow agents to manage and administer trust
funds established under applicable laws; (h) maintaining and caring for
cemeteries with the standard of care required by applicable laws;
(i) constructing columbaria and mausoleums in accordance with applicable laws;
(j) canceling contracts for cemetery and funeral services and merchandise,
including making refunds to consumers, in accordance with applicable laws;
(k) owning no more than the maximum amount of land permitted for cemetery and
burial use under applicable laws; and (l) establishing cemeteries in areas
permitted by applicable laws; except to the extent any failures to comply with
the above requirements, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Furthermore, there are
no pending or, to the knowledge of any Loan Party, threatened claims or
suspensions against any Loan Party, by any Person which relate to the operation
of any cemetery or funeral home, the providing of any cemetery, crematory or
funeral services or the sale of any Cemetery Property or other cemetery or
funeral merchandise, except for those that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

SECTION 3.27. EEA Financial Institutions. No Loan Party and no Subsidiary is an
EEA Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Tranche A Revolving Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b) The Tranche A Revolving Lenders shall have received (i) satisfactory audited
consolidated financial statements of the Partnership and its Subsidiaries for
the two most recent Fiscal Years ended prior to the Effective Date as to which
such financial statements are available, (ii) satisfactory unaudited interim
consolidated financial statements of the Partnership and its Subsidiaries for
each fiscal quarter ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, (iii) satisfactory financial
statement projections through and including the Partnership’s 2020 Fiscal Year,
together with such information as the Administrative Agent and the Tranche A
Revolving Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections) and
(iv) a pro forma Compliance Certificate dated as of the Effective Date giving
effect to the Transactions to occur on the Effective Date.

 

85



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Tranche A Revolving Lenders and
dated the Effective Date) of (i) Blank Rome LLP, counsel for the Loan Parties,
as to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request and (ii) each local counsel to any
Loan Party as set forth on Schedule 4.01(c), for all Effective Date Material
Real Property Jurisdictions, as to such matters concerning the applicable Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer, confirming (i) compliance
with the conditions set forth in Section 4.02(a) and Section 4.02(b) and
(ii) that the Transactions are permitted under the High Yield NotesNote
Indenture.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all Indebtedness and other obligations thereunder shall have been (or will be,
concurrently with the initial Credit Event under this Agreement) satisfied in
full (except for those customary obligations that would survive such
termination) and any and all Liens thereunder shall have been terminated (or
will be, concurrently with the initial Credit Event under this Agreement).

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of Hunton & Williams LLP, counsel to
the Administrative Agent) required to be reimbursed or paid by the Loan Parties
hereunder or under any Fee Letter.

(h) The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code (or equivalent) made with respect to the Loan Parties
and tax and judgment, United States Patent and Trademark Office and United
States Copyright Office filings made with respect to the Loan Parties, in each
case, in such jurisdictions as may be satisfactory to the Administrative Agent
and copies of the financing statements (or similar documents) disclosed by such
searches and evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated by such financing statements (or similar documents) are
Liens permitted under Section 6.02 or have been, or will be simultaneously or
substantially concurrently with the closing under this Agreement, released (or
arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(i) The Administrative Agent shall have received a certificate of a Responsible
Officer either (i) attaching copies of all consents of, licenses of, filings by
or with, and approvals of Governmental Authorities required in connection with
the execution and delivery by the Loan Parties and the validity against the Loan
Parties of the Loan Documents to which each is a party, and such consents,
licenses, filings and approvals shall be in full force and effect or
(ii) stating that no such consents, licenses, filings or approvals are so
required.

 

86



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received the Guaranty and Collateral
Agreement together with (i) certificates or instruments representing Pledged
Collateral (as defined in the Guaranty and Collateral Agreement) accompanied by
all endorsements and/or powers required by the Guaranty and Collateral Agreement
(or arrangements reasonably satisfactory to the Administrative Agent for the
delivery of such items substantially concurrently with the making of the Loans
on the Effective Date shall have been made), (ii) evidence of any filings
concurrently with the making of the Loans on the Effective Date under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Guaranty and Collateral Agreement, covering the Collateral described in the
Guaranty and Collateral Agreement and (iii) evidence of the taking concurrently
with the making of the Loans on the Effective Date of all other actions,
recordings and filings of or with respect to the Guaranty and Collateral
Agreement that the Administrative Agent may deem necessary or desirable in order
to perfect the Liens created thereby.

(k) The Administrative Agent shall have received at least three Business Days
prior to the Effective Date all documentation and other information about the
Partnership and its Subsidiaries required under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act that
has been requested by the Administrative Agent in writing at least five Business
Days prior to the Effective Date.

(l) Subject to Section 5.17, the Administrative Agent shall have received each
of the Mortgage Instruments set forth on Schedule 4.01(l), in each case in form
and substance reasonably satisfactory to it and its counsel.

(m) The Administrative Agent shall have received a solvency certificate from a
Financial Officer (immediately after giving effect to the Transactions to occur
on the Effective Date) substantially in the form attached hereto as Exhibit G.

The Administrative Agent shall notify the Administrative Borrower and the
Tranche A Revolving Lenders of the Effective Date, and such notice shall be
conclusive and binding. Without limiting the generality of the provisions of
Article VIII, for purposes of determining satisfaction of the conditions
precedent specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Effective Date specifying its objection thereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;
provided, that to the extent any such representation or warranty specifically
refers to an earlier date, such representation and warranty shall be true and
correct in all material respects on and as of such earlier date; provided,
further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

87



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) With respect to any Borrowing of Tranche B Revolving Loans:

(i) on the Eighth Amendment Effective Date, the Borrowers shall have provided
the Tranche B Revolving Loan Lenders with evidence reasonably satisfactory to
them that the certificate required under Section 4.13(a)(2)(B) of the High Yield
Indenture has been delivered to the trustee under the High Yield Indenture;

(ii) after the Eighth Amendment Effective Date, if after the making of such
Borrowing, the aggregate outstanding principal amount of Tranche B Loans will
exceed $25,000,000, the receipt by the Partnership of a fairness opinion with
respect to the Tranche B Revolving Credit Facility, as required pursuant to the
High Yield Note Indenture, in form and substance reasonably satisfactory to the
Tranche B Revolving Lenders, from a firm reasonably acceptable to the Tranche B
Revolving Lenders.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in Section 4.02(a) and
Section 4.02(b).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the satisfaction of
all Secured Obligations (other than Unliquidated Obligations), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Administrative
Borrower will furnish to the Administrative Agent (for distribution to each
Lender) and to the Tranche B Revolving Lenders:

(a) within ninety-five (95) days (or, (A) for the Fiscal Year ending
December 31, 2016, prior to July 15, 2017 and (B) for the Fiscal Year ending
December 31, 2017, prior to August 31, 2018) after the end of each Fiscal Year
of the Partnership or, after the consummation of the C-Corporation Conversion,
the C-Corporation (or, with respect to any Fiscal Year other than the Fiscal
Year ending December 31, 2017, if earlier, the date that the Annual Report on
Form 10-K of the Partnership or the C-Corporation, as applicable, for such
Fiscal Year would be required to be filed under the rules and regulations of the
SEC, giving effect to any automatic extension available thereunder for the
filing of such form), commencing with the Fiscal Year ending December 31, 2016,
its audited consolidated balance sheet and related statements of income or
operations, shareholders’ equity or partners’ capital and cash flows as of the
end of and for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all reported on by Deloitte &
ToucheGrant Thornton LLP or other independent public accountants reasonably

 

88



--------------------------------------------------------------------------------

acceptable to the Administrative Agent (without a “going concern” or like
qualification or exception (other than a qualification in respect of any Fiscal
Year in which theany Maturity Date is scheduled to occur, due solely to the
maturity of the Obligations) and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Partnership or the C-Corporation, as applicable,
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) (i) within forty-five (45) days (or, (A) for the fiscal quarter ending
March 31, 2017, within forty-five (45) days after the date that the Annual
Report on Form 10-K of the Partnership for the Fiscal Year ending December 31,
2016 is filed, (B) for the fiscal quarter ending June 30, 2017, within
forty-five (45) days after the date that the Quarterly Report on Form 10-Q of
the Partnership for the fiscal quarter ending March 31, 2017 is filed, but in
any event not later than December 15, 2017, (C) for the fiscal quarter ending
September 30, 2017, within forty-five (45) days after the date that the
Quarterly Report on Form 10-Q of the Partnership for the fiscal quarter ending
June 30, 2017 is filed, but in any event not later than January 31, 2018,
(D) for the fiscal quarter ending March 31, 2018, the earlier ofnot later than
the later of January 31, 2019 and the date that is ninety (90) days after the
date that the Annual Report on Form 10-K of the Partnership for the Fiscal Year
ending December 31, 2017 is filed and October 31, 2018,two Business Days
following the Eighth Amendment Effective Date and (E) for theeach fiscal quarter
ending June 30, 2018, the earlier of the date that is sixty (60) days after the
date that the Quarterly Report on Form 10-Q of the Partnership for the fiscal
quarter ending March 31, 2018 is filed and December 17, 2018 and (F) for the
fiscal quarter ending and September 30, 2018, the earlier of the date that is
forty- five (45) days after the date that the Quarterly Report on Form 10-Q of
the Partnership for the fiscal quarter ending June 30, 2018 is filed and
January 31,not later than February 15, 2019) after the end of each of the first
three fiscal quarters of each Fiscal Year of the Partnership or, after the
consummation of the C-Corporation Conversion, the C-Corporation (or, with
respect to any fiscal quarter ending on or after December 31, 2018, if earlier,
by the date that the Quarterly Report on Form 10-Q of the Partnership or the
C-Corporation, as applicable, for such fiscal quarter would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), commencing with the
fiscal quarter ending September 30, 2016, its consolidated balance sheet and
related statements of income or operations, shareholders’ equity or partners’
capital and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Partnership or the C-Corporation, as
applicable, and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (except for a footnote summarizing the
investment of Trust Funds as at the end of the applicable fiscal quarter),
(ii) within thirty-five (35) days after the end of each month of each Fiscal
Year of the Partnership or, after the consummation of the C-Corporation
Conversion, the C-Corporation (or, for the month ending January 31, 2017, within
thirty-five (35) days after the last day of February, 2017), commencing with the
month ending January 31, 2017, its consolidated balance sheet and related
statements of income or operations, shareholders’ equity or partners’ capital
and cash flows as of the end of and for such month and the then elapsed portion
of the Fiscal Year, all certified by a Financial Officer as presenting fairly in
all material respects the financial condition and results of operations of the
Partnership or the C-Corporation, as applicable, and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of

 

89



--------------------------------------------------------------------------------

footnotes (except for a footnote summarizing the investment of Trust Funds as at
the end of the applicable fiscal quarter) and monthly cash flow forecasts for
the next twelve (12) months following the end of such month with a qualitative
and quantitative variance analysis (with respect to both the actual cash flows
of the prior month and the forecast delivered with respect to the prior month)
and weekly cash flow forecasts, in each case, using reasonable assumptions and
in form and scope reasonably satisfactory to the Administrative Agent;

(c) concurrently with any delivery of Financials under Section 5.01(a) or
Section 5.01(b), a Compliance Certificate (i) certifying as to whether a Default
has occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenantscovenant set forth in
Section 6.12;

(d) as soon as available, but in any event within sixty (60) days after the end
of each Fiscal Year of the Partnership, commencing with the Fiscal Year ending
December 31, 2016, an annual business plan and budget of the Partnership and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Partnership, in form reasonably satisfactory to the Administrative Agent
(it being acknowledged by the Administrative Agent that the form of annual
business plan and budget provided to the Administrative Agent prior to the
Effective Date is satisfactory);

(e) within ninety-five (95) days after the end of each Fiscal Year of the
Partnership, a current list of all cemeteries, crematories and funeral homes
owned or leased by the Loan Parties, in form reasonably satisfactory to the
Administrative Agent and containing such detail as may be reasonably requested
by the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Partnership
or, after the consummation of the C-Corporation Conversion, the C-Corporation or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Partnership or, after the consummation of the C-Corporation
Conversion, the C-Corporation to its shareholders or partners generally, as the
case may be, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to this Section 5.01;

(g) until the occurrence of a Leverage Trigger Event and a Secured Leverage
Trigger Event, concurrently with any delivery of Financials under
Section 5.01(b)(ii), (i) a Borrowing Base Certificate with respect to such month
setting forth the Administrative Borrower’s calculation of the Borrowing Base
and the Secured Leverage Borrowing Base as of the last day of such month
prepared and certified as correct by a Responsible Officer, which certificate
shall be substantially in the form set forth as Exhibit I and (ii) a detailed
accounts receivable aging report in a form reasonably acceptable to the
Administrative Agent; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Partnership or
any Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

90



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
and Section 5.01(f) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System or on which the Partnership posts such documents, or provides a link
thereto, on the Partnership’s website on the internet (currently
www.stonemor.com).

SECTION 5.02. Notices; Delivery of Information. The Administrative Borrower will
furnish to the Administrative Agent (for distribution to each Tranche A
Revolving Lender) and to the Tranche B Revolving Lenders the following:

(a) prompt written notice of the occurrence of any Default or Event of Default;

(b) prompt written notice of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Loan Party or any Subsidiary thereof (i) in which the amount in
controversy is in excess of the Threshold Amount or (ii) that could reasonably
be expected to result in a Material Adverse Effect;

(c) prompt written notice of the occurrence of (i) any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect or (ii) any Loan Party or any
ERISA Affiliate becoming obligated to contribute to any Multiemployer Plan;

(d) [Reserved];

(e) [Reserved];

(f) [Reserved];

(g) promptly after any request by the Administrative Agent, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Administrative Agent may reasonably specify;

(h) not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC concerning any material investigation by the SEC regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(i) not later than fivethree (53) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all default or other material
notices and any amendments, waivers and other modifications, received under or
pursuant to any High Yield Document and, from time to time upon request by the
Administrative Agent, such information regarding the High Yield Documents and
other Material Contracts as the Administrative Agent may reasonably request;

(j) promptly after the occurrence thereof, written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding, in each case which could reasonably be
expected to result in a Material Adverse Effect;

 

91



--------------------------------------------------------------------------------

(k) promptly after the assertion or occurrence thereof, written notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect, (ii) result in
cleanup, removal or remedial costs in excess of the Threshold Amount or
(iii) cause any property described in any Mortgage to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(l) promptly, and in any event within sixty (60) days after request by the
Administrative Agent, at the expense of the Loan Parties, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties; without limiting the generality of
the foregoing, if the Administrative Agent determines at any time that a
material risk exists that any such report will not be provided within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Loan Parties, and
the Loan Parties hereby grant and agree to cause any Subsidiary that owns any
property described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment;
provided, that in no event shall such request for any report described in this
Section 5.02(l) be made unless (i) an Event of Default exists or (ii) a notice
has been delivered under Section 5.02(k); and

(m) any development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Partnership will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to (a) preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights material to the conduct of its business and (b) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided, that the foregoing
clauses (a) and (b) shall not prohibit any Disposition, merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any liquidation or
dissolution of, or insolvency proceeding with respect to, any Immaterial
Subsidiary.

SECTION 5.04. Payment of Obligations. The Partnership will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Partnership or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance.

(a) General. The Partnership will, and will cause each of its Subsidiaries to,
(a) keep and maintain all of its property in good working order and condition,
ordinary wear and tear and casualty excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect and
(b) maintain with financially sound and reputable carriers (i) insurance in such
amounts and against such risks and such other hazards, as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and (ii) all insurance required pursuant to the
Collateral Documents. The Administrative Borrower shall deliver to the
Administrative Agent endorsements (x) to all property insurance policies naming
the Administrative Agent as mortgagee and/or lender loss payee, as applicable,
and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured. In the event the Partnership or any
of its Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default or Event of Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so), upon five (5) Business Days prior written notice to the
Administrative Borrower, obtain and maintain such policies of insurance and pay
such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. In the event of any loss affecting the Collateral,
so long as no Event of Default has occurred and is continuing, the net insurance
proceeds shall be made available to the Loan Parties for the purpose of
repairing or replacing such Collateral or otherwise reinvesting such proceeds in
assets that are used or useful in the business operations of the Loan Parties.

(b) Flood Insurance.

(i) With respect to any real property in respect of which a Mortgage is required
to be delivered pursuant to the terms hereof or any other Loan Document, the
Loan Parties shall obtain for and deliver to the Administrative Agent (for
distribution to each Lender) at the sole expense of the Loan Parties, prior to
or concurrently with the delivery of such Mortgage, all information and
documentation (which may include the property address, tax identification number
and/or legal description of such real property) (the “Flood Determination
Information”) sufficient to enable the Administrative Agent to obtain a standard
flood hazard determination certificate for such real property in form and
substance and issued by a flood hazard certification firm, in each case,
reasonably acceptable to the Administrative Agent.

(ii) The Loan Parties shall, at their sole expense, obtain and maintain at all
times flood insurance with respect to all applicable Mortgaged Property, if
(x) the Administrative Agent or any Lender provides notice to the Administrative
Borrower that a standard flood hazard determination certificate reflects that
all or any portion of such Mortgaged Property is situated within a “Special
Flood Hazard Area,” as designated by the Federal Emergency Management Agency or
other applicable Governmental Authority or (y) such flood insurance is then
required by any other Applicable Flood Insurance Requirements and the applicable
Loan Party will deliver a flood notification form signed by such Loan Party.

 

93



--------------------------------------------------------------------------------

(iii) All such flood insurance required to be maintained pursuant to the terms
hereof or any other Loan Document shall comply with all Applicable Flood
Insurance Requirements. In addition, prior to or concurrently with the delivery
of the related Mortgage, the Administrative Borrower shall promptly deliver to
the Administrative Agent evidence of such flood insurance coverage, including
copies of such flood insurance policies, together with such endorsements
thereto, in each case, if requested, as the Administrative Agent (for itself or
on behalf of any Lender) shall reasonably request (including, without
limitation, any forms required by the Federal Emergency Management Agency).

(iv) If the Loan Parties fail to obtain and deliver to the Administrative Agent
any Flood Determination Information or fails to obtain any flood insurance (or
provide evidence of such coverage or copies of the policies thereof to the
Administrative Agent), in each case, as required by any Loan Document or
applicable law, to the extent permitted by applicable law, the Administrative
Agent may, upon five (5) Business Days prior written notice to the
Administrative Borrower, obtain such Flood Determination Information or flood
insurance, as applicable, at the expense of the Loan Parties, and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

(v) Without limiting the foregoing, the Loan Parties will execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions, which may be required by law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Section 5.05(b), all at the expense of the Loan Parties.

 

94



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights.

(a) Books and Records; Inspection Rights. (a) The Partnership will, and will
cause each of its Subsidiaries to, keep proper books of record and account
(i) in conformity in all material respects with GAAP consistently applied and
(ii) in material conformity with all applicable requirements of law or any
Governmental Authority having jurisdiction over such Loan Party or such
Subsidiary, as the case may be. The Partnership will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, including then-existing environmental assessment reports
and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested at the expense of the Loan Parties
with respect to all reasonable out-of-pocket expenses of the Administrative
Agent (it being agreed that the Loan Parties shall not be liable for any such
expenses of the Lenders except as set forth in the following proviso); provided,
however, that if an Event of Default exists, the Administrative Agent or any
Lender (or any employees of the Administrative Agent, any Lender or any
consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent or any such Lender) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice; provided, further, however, that if no Event of Default exists,
the Loan Parties shall only be liable for such expenses of the Administrative
Agent for up to two (2) visits, inspections and examinations in any calendar
year; provided, further, however, that on and after the Sixth Amendment
Effective Date, the Partnership will, and will cause each of its Subsidiaries
to, continue to provide access to, and cooperate with, FTI Consulting, Inc., as
advisors to the Administrative Agent (as retained by counsel to the
Administrative Agent) to an extent no less than immediately prior to the Sixth
Amendment Effective Date. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Partnership’s and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.

(b) (b) At least once during each calendar month commencing with the month
following the month in which the Sixth Amendment Effective Date occurs, the
Borrowers will convene a conference call among the Lenders upon reasonable prior
notice from the Administrative Agent, and make available senior officers and
financial staff for such calls, and present the views of the Borrowers
concerning the recent performance and near and intermediate term prospects of
the businesses of the Borrowers and their Subsidiaries, and other matters
identified by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Partnership will, and will cause each of its Subsidiaries to, (a) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including without limitation Environmental Laws and
Cemetery Laws), (b) obtain and renew all Environmental Permits necessary for its
operations and properties and (c) perform in all material respects its
obligations under Material Contracts to which it is a party, in each case under
the preceding clauses (a), (b) and (c), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Tranche A Revolving Loans
will be used (a) to refinance the obligations outstanding under the Existing
Credit Agreement and to pay fees, costs and expenses relating to the
Transactions and (b) to finance the working capital needs, and for other general
corporate purposes, of the Loan Parties and their Subsidiaries in the ordinary
course of business, including acquisitions and distributions permitted
hereunder. The cash proceeds of the Tranche B Revolving Loans will be used to
finance the working capital needs and for other general corporate purposes of
the Loan Parties and their Subsidiaries and to pay fees and expenses related to
the Tranche B Revolving Credit Facility (subject to any payment subordination
terms set forth herein). On the Eighth Amendment Effective Date, no part of the
proceeds of the Tranche B Revolving Loans shall be used to make any payment of
principal on the Tranche A Revolving Loans; provided that the restrictions set
forth in this sentence shall not apply following the Eighth Amendment Effective
Date. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.09. Appraisals. At any time that the Administrative Agent requests,
the Partnership will, and will cause each Subsidiary to, provide the
Administrative Agent with appraisals or updates thereof of their real property
from an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis reasonably satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations; provided, however, that if no Event of Default has occurred
and is continuing, not more than ten (10) such appraisals per calendar year
shall be at the sole expense of the Loan Parties.

 

SECTION 5.10. Reserved.

SECTION 5.11. Additional Loan Parties; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary (other than an Excluded Subsidiary), the Administrative
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing (i) the owned and
leased real property of such Person and (ii) the material assets of such Person,
and shall cause each such Subsidiary to deliver to the Administrative Agent
(x) a joinder to the Guaranty and Collateral Agreement (in the form contemplated
thereby) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions of the Guaranty and Collateral Agreement and (y) an accession
agreement to this Agreement (in the form of Exhibit H) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of this Agreement as
if it were a Borrower hereunder on the Effective Date, in each case, to be
accompanied by appropriate corporate resolutions, other corporate documentation
and, to the extent reasonably requested by the Administrative Agent, legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(b) Subject to applicable Cemetery Laws and subject to the terms and conditions
of the Guaranty and Collateral Agreement and the other Collateral Documents, the
Administrative Borrower will, and will cause each other Loan Party to, cause all
of its owned property (whether real, personal, tangible, intangible, or mixed),
and leased real property, other than Excluded Property, to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations,
subject in any case to Liens permitted by Section 6.02. Without limiting the
generality of the foregoing, but subject to applicable Cemetery Laws and subject
to the terms and conditions of the Guaranty and Collateral Agreement and the
other Collateral Documents, the Loan Parties (i) will cause the Applicable

 

96



--------------------------------------------------------------------------------

Pledge Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Partnership or any other Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and
(ii) will, and will cause each other Loan Party to, deliver Mortgages and
Mortgage Instruments with respect to real property of the Loan Parties, other
than Excluded Property, to the extent, and within sixty (60) days after the
acquisition thereof or such longer period of time as the Administrative Agent
may otherwise agree.

(c) Without limiting the foregoing, but subject to applicable Cemetery Laws and
subject to the terms and conditions of the Guaranty and Collateral Agreement and
the other Collateral Documents, the Loan Parties will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d) Subject to applicable Cemetery Laws and subject to the terms and conditions
of the Guaranty and Collateral Agreement and the other Collateral Documents, if
any assets (including any real property or improvements thereto or any interest
therein, but in each case other than Excluded Property) are acquired by a Loan
Party after the Effective Date (other than (i) assets constituting Collateral
under the Guaranty and Collateral Agreement that become subject to the Lien
under the Guaranty and Collateral Agreement upon acquisition thereof or
(ii) Excluded Property), the Administrative Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Loan Parties will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.11(c), all at the expense of the
Loan Parties.

SECTION 5.12. Compliance with Terms of Leaseholds. The Partnership will, and
will cause each of its Subsidiaries to, make all payments and otherwise perform
all obligations in respect of all leases of real property to which any Loan
Party or any of its Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case under this Section 5.12, where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.13. Amendment to High Yield Document Covenants. If the Loan Parties
shall, at any time after the Effective Date, amend or modify any High Yield
Document in a manner that requires any Loan Party to comply with a covenant or
add an event of default that either is not at such time included in this
Agreement or, if such covenant or event of default shall already be included in
this Agreement, is more restrictive upon any Loan Party than such existing
covenant or event of default, then each such covenant and each event of default,
definition and other provision

 

97



--------------------------------------------------------------------------------

relating to such covenant or event of default in such High Yield Document (as
each is amended or modified from time to time thereafter) shall be automatically
deemed to be incorporated by reference in this Agreement, mutatis mutandis, as
if then set forth herein in full. Promptly after any such amendment or
modification, the Administrative Borrower will (a) furnish to the Administrative
Agent (for distribution to the Lenders) a copy of each such covenant and each
event of default, definition and other provisions related thereto and
(b) execute and deliver to the Administrative Agent (for distribution to the
Lenders) an instrument, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, modifying this Agreement by
adding or modifying, as the case may be, the full text of such covenant and the
events of default, definitions and other related provisions.

SECTION 5.14. Employee Benefit Plans. The Partnership will, and will cause each
Subsidiary to, maintain each Plan in compliance with all applicable requirements
of law and regulations, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.15. Lender Meetings. To the extent requested by the Administrative
Agent or the Required Lenders, the Loan Parties will make available a
Responsible Officer (or such other officer as is reasonably acceptable to the
Administrative Borrower and the Administrative Agent) to participate in a
conference call (including a customary question and answer session) with the
Administrative Agent and the Tranche A Revolving Lenders once during each fiscal
quarter to be held at such time as may be agreed to by the Administrative
Borrower and the Administrative Agent. To the extent requested by the Required
Tranche B Lenders, the Loan Parties will make available a Responsible Officer
(or such other officer as is reasonably acceptable to the Administrative
Borrower and the Administrative Agent) to participate in a conference call
(including a customary question and answer session) with the Tranche B Revolving
Lenders once during each fiscal quarter to be held at such time as may be agreed
to by the Administrative Borrower and the Required Tranche B Lenders.

SECTION 5.16. Maintenance of Trust Funds and Trust Accounts. Each Loan Party
shall deposit in the appropriate Trust Account all applicable Trust Funds in
compliance in all material respects with applicable law, and such Loan Party
shall establish and maintain all of the funding obligations of each of the Trust
Accounts in compliance in all material respects with applicable law.

SECTION 5.17. Post-Closing Matters. Each Loan Party shall, within the time
periods specified in Schedule 5.17 (as each may be extended by the
Administrative Agent in writing (which writing may take the form of electronic
mail) in its sole discretion) complete such undertakings as are set forth on
Schedule 5.17.

SECTION 5.18. Refinancing. The Administrative Borrower shall (w) engage Houlihan
Lokey or any other financial advisor reasonably acceptable to the Administrative
Agent and the Required Tranche B Lenders (the “Financial Advisor”) by no later
than the second Business Day after the Eighth Amendment Effective Date to advise
the Loan Parties in the arrangement of the refinancing in full of the
Obligations, provided that such refinancing may or may not apply to the
Obligations with respect to the Tranche B Revolving Credit Facility (such
refinancing, the “Refinancing”); (x) deliver to the Administrative Agent (for
distribution to the Tranche A Revolving Lenders) and the Tranche B Revolving
Lenders reports on the second Business Day of each week, commencing the first
full calendar week following the Eighth Amendment Effective Date, on the status
of the Refinancing, in form and substance reasonably acceptable to the
Administrative

 

98



--------------------------------------------------------------------------------

Agent, until the occurrence of the Refinancing; (y) at least once during each
calendar month commencing with February 2019, the Borrowers will convene a
conference call among the Lenders and the Financial Advisor upon reasonable
prior notice from the Administrative Agent to discuss the Refinancing and
(z) (A) populate a data room accessible to potential Refinancing sources with
the documents reasonably necessary or advisable for a potential Refinancing
source to evaluate terms and conditions of such Refinancing by no later than
February 15, 2019, (B) use reasonable best efforts to receive letters of intent
from potential Refinancing sources with respect to the Refinancing by no later
than April 1, 2019, and (C) hold management presentations for such potential
Refinancing sources by no later than April 30, 2019.

SECTION 5.19. C-Corporation Conversion. The Partnership and the Administrative
Borrower shall use their reasonable best efforts to consummate the C-Corporation
Conversion by no later than May 15, 2019. Notwithstanding any provision of this
Agreement to the contrary (including, for the avoidance of doubt, irrespective
of whether a Default or an Event of Default has occurred and is continuing), the
Loan Parties shall be permitted to consummate the C-Corporation Conversion.

SECTION 5.20. Consultant. On or prior to the Eighth Amendment Effective Date,
the Borrower shall (a) retain Carl Marks & Co. or another consultant of
recognized national standing reasonably acceptable to the Administrative Agent
(a “Consultant”), and shall not terminate or modify such engagement without the
consent of the Administrative Agent, the Required Lenders and the Required
Tranche B Lenders (in each case, not to be unreasonably withheld, conditioned or
delayed), which Consultant shall (i) assist the Borrower in further developing
its financial planning and analysis function, including its disbursements
strategy, weekly cash flow forecasting and a bottom-up business plan, and
(ii) prepare a detailed analysis of general and administrative expenses and
other overhead and develop suggested cost reductions and cost savings
initiatives, (b) cause the Consultant to be available, in a commercially
reasonable manner, to the Administrative Agent and the Administrative Agent’s
advisors, including FTI Consulting, Inc., and the Tranche B Revolving Lenders,
and (c) cause the Consultant to present a monthly written update to the
Administrative Agent and the Lenders on progress achieved with respect to the
Consultant’s responsibilities and answer any related questions of the
Administrative Agent or the Lenders, which may be presented in two separate
reports, with one to the Administrative Agent and the Tranche A Revolving
Lenders and one to the Tranche B Revolving Lenders.

Notwithstanding anything set forth in this Article V, prior to the Tranche A
Revolving Credit Facility Termination Date, (i) the Administrative Agent shall
have no obligation to distribute to any Tranche B Revolving Lender information
received from any Loan Party pursuant to this Article V and the Loan Parties
agree to distribute such information to the Tranche B Revolving Lenders,
provided that, if such information is delivered to the Administrative Agent and
distributed to the Tranche A Revolving Lenders and the Loan Parties do not
distribute such information to the Tranche B Revolving Lenders, the
Administrative Agent shall distribute such materials to the Tranche B Revolving
Lenders no later than five (5) business days’ after written notice by a Tranche
B Revolving Lender to the Administrative Agent requesting such materials and
stating that the Administrative Borrower has failed to deliver such materials to
the Tranche B Revolving Lender within two (2) Business Days of the Tranche B
Revolving Lenders’ request for such materials and (ii) the Tranche B Revolving
Lenders shall have no right to make requests under this Article V (except to the
extent required, and in accordance with clause (i) above); provided that the
Administrative Agent shall endeavor to distribute notices delivered by a Loan
Party to the Tranche B Revolving Lenders but shall not incur any liability for
failing to do so.

 

99



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the satisfaction of
all Secured Obligations (other than Unliquidated Obligations), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 6.01. Indebtedness. The Partnership will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness that does not increase the outstanding principal amount thereof
except by an amount equal to the sum of (i) accrued and capitalized interest
thereon plus (ii) premiums, penalties, fees and reasonable expenses incurred in
connection with such extension, renewal or replacement;

(c) loans and advances from (i) any Loan Party to any other Loan Party, (ii) any
Loan Party to the Partnership made for the purpose of making payments permitted
by Section 6.07, (iii) any Loan Party to any Subsidiary that is not a Loan Party
which Investment is permitted under Section 6.04, and (iv) the General Partner
to any Loan Party, provided that any such loan or advance under this clause
(iv) shall be unsecured and subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

(d) Guarantees of any Loan Party of Indebtedness of any other Loan Party or of
any Subsidiary and by any Subsidiary of Indebtedness of any Loan Party or any
other Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04(c) and
(iii) Guarantees permitted under this Section 6.01(d) shall be subordinated to
the Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, except by an amount equal to
the sum of (i) accrued and capitalized interest thereon plus (ii) premiums,
penalties, fees and reasonable expenses incurred in connection with such
extension, renewal or replacement; provided that (x) such Indebtedness (other
than extensions, renewals and replacements permitted above) is incurred prior to
or within one hundred eighty (180) days after such acquisition or the completion
of such construction or improvement and (y) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(e) shall not exceed $5,000,000 at
any time outstanding;

(f) Seller Subordinated Debt incurred prior to the Sixth Amendment Effective
Date; provided, that (i) such Indebtedness is subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent and (ii) the aggregate
amount of such Seller Subordinated Debt incurred in connection with any
Permitted Acquisition does not exceed 25% of the aggregate consideration for
such Permitted Acquisition;

 

100



--------------------------------------------------------------------------------

(g) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(h) obligations of the Loan Parties or any Subsidiary in respect of performance,
bid, customs, government, appeal and surety bonds, performance and completion
guaranties and similar obligations provided by the Loan Parties or any
Subsidiary, in each case in the ordinary course of business;

(i) Indebtedness of any Loan Party or any Subsidiary in respect of netting
services, overdraft protections and related liabilities in connection with
deposit accounts;

(j) Indebtedness of a type described in clause (g) of the definition of
“Indebtedness” to the extent payment of such Indebtedness is permitted under
Section 6.07;

(k) Indebtedness in respect of any Swap Agreements entered into in the ordinary
course of business to mitigate risk and not for speculative purposes;

(l) unsecured Indebtedness (including Indebtedness under or evidenced by High
Yield Notes) incurred prior to the Sixth Amendment Effective Date (“Permitted
Unsecured Indebtedness”); provided, that with respect to any such Permitted
Unsecured Indebtedness incurred after the Effective Date but prior to the Sixth
Amendment Effective Date, (i) after giving effect to the incurrence of any such
Indebtedness on a Pro Forma Basis, the Loan Parties are in compliance, on a Pro
Forma Basis, with the covenants contained in Section 6.12 recomputed as of the
last day of the most recently ended fiscal quarter of the Partnership for which
Financials are available, as if such Indebtedness had been incurred on the first
day of the relevant period for testing compliance and the Administrative
Borrower shall have delivered to the Administrative Agent no less than five
(5) Business Days prior to the proposed closing thereof (or such shorter period
as the Administrative Agent may agree), a certificate of a Financial Officer to
such effect, (ii) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness, (iii) such
Indebtedness does not mature prior to 181 days after the Statedlatest Maturity
Date, (iv) the terms of such Indebtedness do not require payments of principal
(other than customary mandatory prepayments or redemptions solely as a result of
a change of control, asset sale or similar event) at any time prior to 181 days
after the Statedlatest Maturity Date and (v) such Indebtedness is incurred on
market terms and does not contain any financial maintenance covenants or other
terms that are more restrictive in any material respect to the obligors
thereunder than the terms of this Agreement other than those that are only
applicable after the Stated Maturity Date;

(m) unsecured Indebtedness incurred in favor of (i) a Cemetery Non-Profit in the
ordinary course of business pursuant to the applicable Cemetery Non-Profit
Management Agreement for such Cemetery Non-Profit or (ii) a Person in the
ordinary course of business pursuant to the Exclusive Management Agreement for
such Person;

(n) Indebtedness in the form of earn-outs, non-compete, consulting or other
similar arrangements, and purchase price adjustments, in respect of Permitted
Acquisitions;

 

101



--------------------------------------------------------------------------------

(o) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $1,000,000 at any one time outstanding; provided, that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed by any Loan
Party or any Subsidiary (other than by any such Person that so becomes a
Subsidiary) and (ii) any refinancing, refunding, renewal or extension of any
such Indebtedness, provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension, plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, (y) the direct and contingent obligors
with respect to such Indebtedness are not changed and (z) such Indebtedness
shall not be secured by any assets other than the assets securing the
Indebtedness being renewed, extended or refinanced;

(p) to the extent constituting Indebtedness, Indebtedness consisting of Sale and
Leaseback Transactions permitted by Section 6.10;

(q) additional Indebtedness in an aggregate principal amount not exceeding
$7,500,000 at any time outstanding; and

(r) Indebtedness in the form of deferred purchase price payable in connection
with the Permitted Acquisitions set forth on Schedule 1.01(c) to the extent
permitted under clause (g) of the definition of Permitted Acquisitions.; and

(s) Indebtedness in the form of all direct or contingent obligations of a Loan
Party arising under letters of credit issued for the benefit of companies
providing insurance coverage required under Section 5.05 to any of the Loan
Parties (including any property and liability insurance) and bonding companies
in an aggregate amount not exceeding $6,000,000.

SECTION 6.02. Liens. The Partnership will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of any Loan Party
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to the sum of (x) accrued and capitalized interest thereon, plus
(y) premiums, penalties, fees and reasonable expenses incurred in connection
with such extension, renewal or replacement;

 

102



--------------------------------------------------------------------------------

(d) Liens securing Indebtedness permitted under Section 6.01(e) and Liens
securing accounts payable for the purchase of pre-assembled mausoleums and
crypts; provided, (i) such Liens only serve to secure the payment of
Indebtedness or accounts payable arising under such related obligation,
(ii) such Liens do not encumber any other property or asset of any Loan Party or
any Subsidiary and (iii) except as permitted under Section 6.01(e), the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(e) Liens solely on any cash earnest money deposits made by the Operating
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted under Section 6.04;

(f) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(h) bankers’ Liens and customary rights of setoff, revocation and chargeback
under deposit or credit card agreements entered into in the ordinary course of
business;

(i) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto permitted under Section 6.01(g);

(j) any Lien or other restriction on the use of property (including cash)
deposited in any Trust Fund, to the extent imposed by law or by the terms of the
agreement governing such Trust Fund;

(k) Liens in favor of collecting banks arising under Section 4-208 or
Section 4-210 of the Uniform Commercial Code;

(l) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or asset of any Person that becomes a Subsidiary
after the Effective Date prior to the time such Person becomes a Subsidiary;
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of any Loan Party
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to the sum of (x) accrued and capitalized interest thereon, plus
(y) premiums, penalties, fees and reasonable expenses incurred in connection
with such extension, renewal or replacement;

(m) licenses, leases, subleases or easements granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of any Loan Party or Subsidiary or materially impairing the value of
the related property;

(n) additional Liens not otherwise permitted above so long as the aggregate
principal amount of the Indebtedness and other obligations subject to such Liens
does not at any time exceed $2,500,000; and

 

103



--------------------------------------------------------------------------------

(o) (o) Liens securing Indebtedness consisting of Sale and Leaseback
Transactions permitted by Section 6.10.; and

(p) Liens on cash collateral securing Indebtedness permitted by Section 6.01(s)
in an amount not exceeding 105% of such Indebtedness.

SECTION 6.03. Fundamental Changes and Dispositions.

(a) The Partnership will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or make any Disposition of (in one transaction or in a
series of transactions) any of its assets, or any of the Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(i) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (A) any Person may merge into any Borrower in a transaction in
which a Borrower is the surviving Person and (B) any Person may merge into any
Loan Party (other than the Partnership) in a transaction in which such Loan
Party is the surviving Person;

(ii) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving (A) the Partnership must result in the Partnership as the surviving
Person and (B) a Borrower must result in a Borrower as the surviving Person);

(iii) any Subsidiary that is not a Loan Party may merge with or into any other
Subsidiary that is not a Loan Party;

(iv) if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary may liquidate or dissolve if (a) the
Partnership determines in good faith that such liquidation or dissolution is in
the best interest of the Partnership and its Subsidiaries and is not
disadvantageous to the Lenders in any material respect and (b) if such
Subsidiary is a Loan Party, any assets or business of such Subsidiary not
otherwise disposed of or transferred in accordance with this Section 6.03 or, in
the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party immediately after giving effect to
such liquidation or dissolution;

(v) to the extent constituting a sale, transfer, lease or other Disposition, the
Loan Parties and their Subsidiaries may make Dispositions consisting of
(a) Liens permitted by Section 6.02, (b) Restricted Payments permitted by
Section 6.07, (c) Investments permitted by Section 6.04 or (d) Sale and
Leaseback Transactions permitted by Section 6.10;

(vi) any Loan Party and any Subsidiary may consummate any Permitted Disposition
and the C-Corporation Conversion;

 

104



--------------------------------------------------------------------------------

(vii) any Loan Party and any Subsidiary may consummate Dispositions of real
property which Disposition is not otherwise permitted under Section 6.03(a)(vi),
together with the related incidental personal property; provided, that, (A) at
the time of such Disposition, no Default or Event of Default shall exist or
would result therefrom, (B) the aggregate book value of all such property
Disposed of under this Section 6.03(a)(vii) (i) during the period from the Sixth
Amendment Effective Date through June 30, 2019 does not exceed $12,000,000;
provided that the Borrower will be permitted to consummate Project Garnet
without the consent of the Required Lenders, provided that Net Cash Proceeds
arising therefrom are applied in compliance with Section 2.10 and (ii) during
each Fiscal Year period thereafter does not exceed $3,000,000 (provided that
with respect to the Fiscal Year ending December 31, 2019, such period shall
commence on and after July 1, 2019), (C) at least 75% of the consideration for
such Disposition consists of cash and (D) the purchase price for such property
shall be paid to such Loan Party or such Subsidiary in cash and any Investments
permitted by Section 6.04(j);

(viii) any Loan Party and any Subsidiary may enter into licenses of intellectual
property or other technology in the ordinary course of business;

(ix) the Loan Parties and the Subsidiaries may consummate the Effective Date
Contemplated Dispositions;

(x) Dispositions of assets acquired pursuant to a Permitted Acquisition
consummated within eighteen (18) months prior to the date of the proposed
Disposition to the extent that the assets to be Disposed of were incidental to
such Permitted Acquisition and are not necessary in or material to the business
of Loan Parties; provided, that the aggregate value of the assets Disposed of
from any Permitted Acquisition shall not exceed 10% (or such greater amount as
the Administrative Agent may agree, not to exceed 25%) of the aggregate
consideration paid in connection with such Permitted Acquisition;

(xi) any Loan Party and any Subsidiary may also Dispose of assets with a book
value that, together with the book value of all other property of the Loan
Parties and its Subsidiaries previously Disposed of as permitted by this
Section 6.03(a)(xi), does not exceed $5,000,000 in the aggregate since the Sixth
Amendment Effective Date; and

(xii) any Subsidiary may enter into any merger, amalgamation or consolidation
the sole purpose of which is to effect a Disposition permitted by this
Section 6.03 or a Permitted Acquisition; provided, that, in the case of a
Permitted Acquisition, if such Subsidiary is a Loan Party, then the surviving
Person in such transaction (to the extent not such Subsidiary) must be or become
a Loan Party which assumes or has assumed or acquired all of the property and
assets of such Subsidiary;

provided that (x) any such merger or consolidation involving a Person that is
not a wholly-owned Subsidiary immediately prior to such merger or consolidations
shall not be permitted unless it is also permitted by Section 6.04 and (y) all
Dispositions to Persons other than Loan Parties or Subsidiaries permitted hereby
shall be made for fair value.

(b) The Partnership will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Partnership and its Subsidiaries on the Effective Date and
businesses reasonably related, complementary or ancillary thereto.

 

105



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Partnership will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Subsidiary prior to such merger or consolidation) any
Equity Interest, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment”), except:

(a) cash and Cash Equivalents;

(b) (i) Permitted Acquisitions that are not funded with funds or Indebtedness of
the Operating Company or any of its Subsidiaries; (ii) Permitted Acquisitions,
the consideration for which is solely in the form of Equity Interests of the
Partnership or net cash proceeds of Equity Interests of the Partnership and
(iii) Permitted Acquisitions to which the requirements of clause (g) of the
definition thereof do not apply in accordance with the terms thereof;

(c) (i) Investments by the Partnership and its Subsidiaries existing on the
Effective Date in the Equity Interests of its Subsidiaries, (ii) additional
Investments by any Loan Party or any Subsidiary in any Loan Party (including
Subsidiaries formed in accordance with Section 6.04(m)), (iii) Investments by
any Subsidiary that is not a Loan Party in any other Subsidiary that is not a
Loan Party, (iv) Investments by Loan Parties in Subsidiaries that are not Loan
Parties and (v) Investments in the form of loans and advances permitted under
Section 6.01(c); provided, that not more than an aggregate amount of $500,000 in
Investments may be made and remain outstanding, at any time, by Loan Parties to
Subsidiaries which are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or from account
debtors in settlement of delinquent accounts to the extent reasonably necessary
in order to prevent or limit loss;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) non-economic Equity Interest in the Archdiocese Holdco, on the terms set
forth in the Operating Agreement, in the form of Exhibit F to the Archdiocese
Lease, between the Archdiocese and one or more of the Loan Parties (as amended,
restated, modified or supplemented from time to time, in each case in a manner
which could not reasonably be expected to be adverse in any material respect to
the interests of the Administrative Agent or the Lenders);

(g) loans and advances to officers and employees of the General Partner, any
Loan Party or any Subsidiary, in each case incurred in the ordinary course of
business, in an aggregate outstanding principal amount for all such loans and
advances not to exceed $250,000 at any time (determined without regard to any
write-downs or write-offs of such loans and advances);

 

106



--------------------------------------------------------------------------------

(h) Investments existing on the Sixth Amendment Effective Date and set forth on
Schedule 6.04, as updated prior to or on the Sixth Amendment Effective Date;

(i) Investments by any Loan Party in Swap Agreements permitted under
Section 6.01(k);

(j) Investments arising directly out of the receipt by any Loan Party or any
Subsidiary of non-cash consideration for any Disposition permitted under
Section 6.03;

(k) Investments of Trust Funds, and interest and other earnings thereon, in
accordance with Section 6.13;

(l) Investments of any Person in existence at the time such Person becomes a
Subsidiary (other than in Subsidiaries of any such Person); provided that such
Investment was not made in connection with or in anticipation of such Person
becoming a Subsidiary;

(m) Investments in the form of creation of newly formed wholly-owned
Subsidiaries so long as, in each case, (i) prompt written notice of the creation
of such Subsidiary is given to the Administrative Agent and (ii) all actions
required under the Collateral and Guaranty Agreement and Section 5.11 are taken
with respect to such Subsidiary;

(n) advances by the Loan Parties and Subsidiaries to suppliers which advances
are made in the ordinary course of business for the purpose of prepaying
purchases of inventory;

(o) Investments in (i) a Cemetery Non-Profit in the ordinary course of business
pursuant to the Cemetery Non-Profit Management Agreement for such Cemetery
Non-Profit and (ii) a Person in the ordinary course of business pursuant to the
applicable Exclusive Management Agreement for such Person;

(p) Guarantees (other than Guarantees constituting Indebtedness) and
indemnification obligations incurred in the ordinary course of business or
pursuant to a transaction that is permitted under this Agreement;

(q) Investments in the form of the Permitted Wisconsin Acquisition on terms
substantially similar to those described to the Administrative Agent prior to
the Effective Date (with such changes as may be reasonably acceptable to the
Administrative Agent) subject to (i) no Default or Event of Default shall have
occurred and be continuing or would arise after giving effect thereto, including
on a Pro Forma Basis, (ii) delivery to the Administrative Agent of copies of all
appraisals completed in connection with such acquisition, if any, (iii) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.11 shall have been, or will be timely, taken,
(iv) compliance, on a Pro Forma Basis, with the covenants contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of the Partnership for which Financials are available, as if the
Permitted Wisconsin Acquisition (and any related incurrence of Indebtedness) had
occurred on the first day of the Measurement Period ended on such day, and
(v) the Administrative Borrower shall have delivered to the Administrative Agent
no less than one (1) Business Day prior to the proposed closing date thereof (or
such shorter period as the Administrative Agent may agree to in its sole
discretion), a certificate of a Financial Officer certifying that all of the
applicable requirements set forth in this Section 6.04(q) have been satisfied or
will be satisfied on or prior to the consummation of such acquisition (it being
acknowledged that the acquisitions described in clauses (a) and (b) of the
definition of “Permitted Wisconsin Acquisition” may be consummated on different
dates);

 

107



--------------------------------------------------------------------------------

(r) Investments for aggregate consideration not to exceed $10,000,000 in any
Fiscal Year consisting of the acquisition of fee or leasehold interests in
Undeveloped Real Property (or the acquisition of one hundred percent (100%) of
the Equity Interests of a Person that has no material assets other than fee or
leasehold interests in Undeveloped Real Property, no business other than the
ownership of such interests and no material liabilities other than those related
to such interests), in each case, for the purpose of developing and operating a
cemetery, crematory or funeral home at such Undeveloped Real Property (including
in connection with the expansion of an existing cemetery, crematory or funeral
home owned or managed by a Borrower); and

(s) any other Investment so long as the aggregate amount of all such Investments
does not exceed $2,500,000 at any time.; and

(t) the C-Corporation Conversion.

SECTION 6.05. Swap Agreements. The Partnership will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements
entered into in the ordinary course of business in order to manage risks
associated with liabilities, commitments, Investments, assets or property held
or reasonably anticipated and not for speculative purposes or taking a “market
view” and that do not contain any provision exonerating a non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.

SECTION 6.06. Transactions with Affiliates. The Partnership will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Partnership or such Subsidiary than
could be obtained on an arm’s length basis from unrelated third parties,
provided that any transaction approved by the conflicts committee of the Board
of Directors of the General Partner as being fair to the Partnership or its
respective Subsidiary shall be deemed to be entered at price and on terms and
conditions not less favorable to the Partnership or such Subsidiary than could
be obtained on an arm’s length basis from unrelated third parties,
(b) transactions between or among the Loan Parties and their wholly owned
Subsidiaries not involving any other Affiliate, (c) transactions permitted
pursuant to this Agreement, including any Investment permitted by Section 6.04
and any Restricted Payment permitted by Section 6.07, (d) the payment of
consulting or other fees to any Loan Party in the ordinary course of business,
(e) the payment of customary fees to non-officer directors (or equivalents) of
the General Partner, (f) customary director, officer and employee compensation
(including bonuses) and other customary benefits (including retirement, health,
stock option and other benefit plans) and indemnification arrangements in each
case incurred or entered into in the ordinary course of business, (g) the Loan
Parties may enter into transactions with directors, officers and employees of
the General Partner and the Loan Parties in the ordinary course of business so
long as (i) any such material transaction has been approved by the board of
directors or other applicable governing bodies of such Loan Parties and (ii) if
such transaction involves $500,000 or more (other than transactions permitted
under Section 6.06(f)), then the Administrative Borrower shall provide a
certificate of a Responsible Officer certifying to the Administrative Agent that
the board of directors or other applicable governing body has approved such
transaction, (h) the Loan Parties may perform their respective obligations under
(A) the Common Unit Purchase Agreement, dated as of May 19, 2014, between the
Partnership and

 

108



--------------------------------------------------------------------------------

American Cemeteries Infrastructure Investors, LLC, (B) the Omnibus Agreement,
dated as of September 20, 2004, as amended as of January 24, 2011, among certain
Loan Parties and certain of their Affiliates, and (C) the Assignment Agreement,
dated as of September 20, 2004, between McCown De Leeuw & Co. IV, L.P. and the
Partnership, (i) payments to the General Partner for the purpose of paying
ordinary course business expenses of the General Partner in an aggregate amount
in any Fiscal Year not to exceed $1,000,000, (j) transactions entered into in
the ordinary course of business between or among the Loan Parties and their
Subsidiaries and (A) a Cemetery Non-Profit pursuant to the Cemetery Non-Profit
Management Agreement for such Cemetery Non-Profit or (B) a Person pursuant to
the Exclusive Management Agreement for such Person, and (k) the issuance or sale
of Equity Interests that are not Disqualified Equity Interests to an Affiliate
so long as such issuance or sale does not result in a Change in Control, (l) the
Loan Parties may enter into, pay the fees contemplated by, and perform other
obligations under, the Loan Documents, the Fee Letters and any transactions
contemplated thereby and (m) the C-Corporation Conversion. In no event shall any
management, consulting or similar fee be paid or payable by the Partnership or
any of its Subsidiaries to any Affiliate, except as specifically provided in
this Section 6.06.

SECTION 6.07. Restricted Payments. The Partnership will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Partnership may declare
and pay dividends and distributions with respect to its Equity Interests payable
solely in the form of additional Equity Interests that are not Disqualified
Equity Interests, (b) Subsidiaries may declare and pay dividends and
distributions ratably with respect to their Equity Interests, (c) as long as no
Event of Default exists or would result therefrom, the Partnership may
(i) declare and pay regularly scheduled quarterly distributions to its general
and limited partners pursuant to the Partnership Agreement as in effect on the
Effective Date; provided that at the time of declaration and of distribution
thereof on a pro forma basis after giving effect to the payment of such
distribution, (x) the Consolidated Leverage Ratio is no greater than 7.50:1.00
and (y) Tranche A Revolving Credit Availability is equal to or exceeds
$25,000,000, in each case, as certified by a Responsible Officer, and (ii) pay
amounts related to the distribution equivalent rights granted to directors,
officers, employees or independent contractors of the General Partner, any Loan
Party or any Subsidiary under the Partnership’s equity incentive plans and
(d) as long as no Event of Default exists or would result therefrom, the
Partnership may make Restricted Payments the proceeds of which will be used to
repurchase, retire, or otherwise acquire the Equity Interests of the Partnership
from directors, officers, employees or independent contractors of the General
Partner, any Loan Party or any Subsidiary (or their estate, heirs, family
member, spouse and/or former spouse), in each case, in connection with the
resignation, termination, death or disability of any such directors, officers,
employees or independent contractors in an aggregate amount not to exceed
$3,000,000 during any Fiscal Year.

SECTION 6.08. Restrictive Agreements. The Partnership will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Partnership or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Obligations, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to holders of its Equity Interests or to
make or repay loans or advances to the Partnership or any other Subsidiary or to
Guarantee Indebtedness of the Partnership or any other Subsidiary; provided,
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document or the High Yield Documents or any Permitted
Unsecured Indebtedness Document, (ii) the foregoing shall not apply to customary

 

109



--------------------------------------------------------------------------------

restrictions and conditions contained in agreements relating to the sale of a
Loan Party, a Subsidiary or other assets or properties of any Loan Party or any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Loan Party, Subsidiary, asset or property that is to be sold and
such sale is permitted hereunder (or, if such sale is not permitted hereunder,
such sale shall be subject to the prior repayment in full in cash of the Loans
and all other Obligations (other than Unliquidated Obligations) and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the LC Exposure related thereto has been Cash Collateralized)),
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.09. Amendment of Partnership Units and Organizational Documents;
Prepayments of Indebtedness; Amendments of Indebtedness. The Partnership will
not, and will not permit any Subsidiary to:

(a) amend or modify, or permit the amendment or modification of, any provision
of any Partnership Common Unit or Partnership Subordinated Unit (including,
without limitation, any certificate of designation relating thereto) in a manner
that could reasonably be expected to be adverse in any material respect to the
interests of the Administrative Agent or the Lenders;

(b) amend modify or change in any way adverse to the interests of the
Administrative Agent or the Lenders in any material respect the Partnership
Agreement, the GP Agreement or any other Loan Party’s organizational documents,
or enter into any new organizational document, which could reasonably be
expected to be adverse in any material respect to the interests of the
Administrative Agent or the Lenders; provided, that, the foregoing clause shall
not restrict (i) the ability of Partnership or the General Partner to amend the
Partnership Agreement or the GP Agreement, respectively, to authorize the
issuance of Equity Interests otherwise permitted pursuant to the terms of this
Agreement, or (ii) the ability of the Partnership to amend its organizational
documents to adopt customary takeover defenses for a public company, such as
classification of its board of directors, requirements for notice of acquisition
of shares and other similar measures;

(c) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person, money or securities before due for the purpose of paying
when due), or any prepayment or redemption (except as expressly required under
the terms of the relevant agreement) as a result of any asset sale, change of
control or similar event of any Permitted Unsecured Indebtedness, or, after the
incurrence or issuance thereof, any Seller Subordinated Debt; provided, that
High Yield Notes and any other Permitted Unsecured Indebtedness may be prepaid
with the proceeds of any Permitted Unsecured Indebtedness; or

(d) amend, modify or change in any way adverse to the interests of the
Administrative Agent or the Lenders in(or amend, modify or change in any way
disproportionately adverse to the interests of the Tranche B Revolving Lenders
without the consent of the Required Tranche B Lenders) in any material respect
any Seller Subordinated Debt, any High Yield Document or any Permitted Unsecured
Indebtedness Document, including, without limitation, any such amendment,
modification or change that causes or requires in any manner any Loan Party or
any Subsidiary to make a mandatory prepayment of any such Indebtedness.

 

110



--------------------------------------------------------------------------------

SECTION 6.10. Sale and Leaseback Transactions. The Partnership will not, nor
shall it permit any Subsidiary to, create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal property in
connection with any Sale and Leaseback Transaction except (a) the Sale and
Leaseback Transactions existing on the Sixth Amendment Effective Date and set
forth in Schedule 6.10, (b) so long as no Event of Default exists or would
result therefrom, (i) Permitted Sale and Leaseback Transactions and (ii) up to
$3,000,000 of other Sale and Leaseback Transactions since the Sixth Amendment
Effective Date.

SECTION 6.11. Accounting Changes; Fiscal Year. The Partnership will not, and
will not permit any Subsidiary to:

(a) make any material change in any accounting policies or reporting practices,
except as required by GAAP or approved by the Administrative Agent in its
reasonable discretion; or

(b) change its Fiscal Year from the basis in effect on the Effective Date.

SECTION 6.12. Financial CovenantsCovenant.

(a) MaximumMinimum Consolidated Secured Net Leverage RatioEBITDA. Commencing
with the fiscal quarter ending on June 30March 31, 2018, the Partnership will
not permit the Consolidated Secured Net Leverage Ratio as of the EBITDA for the
Measurement Period ending on the last day of the period of four (4) consecutive
fiscal quarters ending with the fiscalfiscal quarter set forth below under the
caption “Fiscal Quarter” to be greaterless than the ratioamount set forth below
under the caption “MaximumMinimum Consolidated Secured Net Leverage RatioEBITDA”
and corresponding to such fiscal quarter:

 

Fiscal Quarter    Maximum Consolidated Secured Net
Leverage Ratio

June 30, 2018

   6.25:1.00

September 30, 2018

   5.75:1.00

December 31, 2018

   5.50:1.00

March 31, 2019

   5.00:1.00

June 30, 2019

   5.00:1.00

September 30, 2019

   5.00:1.00

December 31, 2019

   5.00:1.00

March 31, 2020

   4.50:1.00

June 30, 2020

   4.50:1.00

September 30, 2020

   4.50:1.00

December 31, 2020

   4.50:1.00

 

111



--------------------------------------------------------------------------------

(b) [Reserved].

Minimum Consolidated Fixed Charge Coverage Ratio

. The Partnership

will not permit the Consolidated Fixed Charge Coverage Ratio as

of the

last day

of the

period of four (4) consecutive fiscal quarters ending with the fiscal quarter
set forth below under the caption “Fiscal Quarter”

to be less than

the ratio set forth below

under the

(c) caption “Minimum Consolidated Fixed Charge Coverage Ratio” and corresponding
to such fiscal quarter:

 

Fiscal Quarter    Minimum Consolidated
Fixed Charge Coverage
RatioEBITDA  

March 31, 2018

   1.00:1.00$ 18,000,000  

June 30, 2018

   1.00:1.00$ 13,000,000  

September 30, 2018

   1.00:1.00$ 2,500,000  

December 31, 2018

   1.00:1.00($ 3,000,000)  

March 31, 2019

   1.10:1.00$ 1,000,000  

June 30, 2019

   1.10:1.00$ 3,500,000  

September 30, 2019

   1.10:1.00$ 8,000,000  

December 31, 2019

   1.10:1.00$ 8,250,000  

March 31, 2020

   1.20:1.00$ 9,250,000  

June 30, 2020

     1.20:1.00  

September 30, 2020

     1.20:1.00  

December 31, 2020

     1.20:1.00  

 

112



--------------------------------------------------------------------------------

SECTION 6.13. Trust Funds. The Partnership will not, and will not permit any
Subsidiary to, except in accordance with reasonable business practices and in
accordance in all material respects with applicable law, (a) withdraw or
otherwise remove any monies or other assets (whether principal, interest or
other earnings) from any Trust Account or (b) make any investments of Trust
Funds or interest or earnings thereon.

SECTION 6.14. Holding Company. The Partnership will not (a) engage in any
business or activity, other than those of a holding company and activities
incidental thereto, (b) own any significant assets (other than (i) the Equity
Interests in the Operating Company, (ii) any intercompany loan permitted to be
made by it pursuant to Section 6.04, (iii) cash to be loaned, dividended,
contributed and/or otherwise promptly applied for purposes not otherwise
prohibited by this Agreement, and (iv) other assets used or held in connection
with the performance of activities permitted to be conducted by the
Partnership), or (c) have any material liabilities (other than (i) those
liabilities for which it is responsible under this Agreement, the Partnership
Agreement, the other Loan Documents, the High Yield Documents to which it is a
party or any Permitted Unsecured Indebtedness Documents to which it is a party,
any intercompany loan permitted to be incurred by it pursuant to Section 6.01
and any other Indebtedness permitted to be incurred by the Partnership pursuant
to Section 6.01, (ii) liabilities in respect of the Guarantee of leases and
contracts of the Loan Parties entered into the ordinary course of business or in
connection with any Permitted Acquisition or any Disposition permitted under
Section 6.03, and (iv) liabilities in respect of the Guarantee of the Loan
Parties’ trusting obligations described in Section 5.16 (including Guarantees in
favor of the applicable regulatory authorities to maintain the financial
condition of the applicable Loan Parties); provided, however, the restrictions
contained above shall not prohibit (or be construed to prohibit) the Partnership
from (x) conducting administrative and other ordinary course “holding company”
activities necessary or desirable in connection with the operation of the
business and activities of the Loan Parties through the Loan Parties or
(y) consummating the C-Corporation Conversion.

SECTION 6.15. Anti-Corruption Laws. The Partnership will not, and will not
permit any Subsidiary to, use the proceeds of any Loan, directly or indirectly,
in violation of any law or regulation referred to in Section 3.20, Section 3.21
or Section 3.22 or to fund any activities in any Sanctioned Country or with any
Sanctioned Person.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than with respect to the Filing Waiver Fee due under
Section 2.11(e) herein or any amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

 

113



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect or misleading in any material
respect when made or deemed made;

(d) any Loan Party or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 2.11(e), Section 5.01,
Section 5.02, Section 5.03 (with respect to the existence of the Partnership and
the other Loan Parties), Section 5.06, Section 5.08, Section 5.11, Section 5.16,
Section 5.18, Section 5.19, Section 5.20(a) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII) or any other Loan Document, and such failure
shall continue unremedied for a period of thirty (30) days after the earlier of
(i) notice thereof from the Administrative Agent to the Administrative Borrower
(which notice will be given at the request of any Lender) and (ii) a Responsible
Officer has obtained knowledge thereof;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or other Disposition of, or
casualty loss or damage to, the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary (other than an Immaterial Subsidiary) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Subsidiary (other than an Immaterial Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

114



--------------------------------------------------------------------------------

(j) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurer has been notified of
the potential claim and does not dispute coverage), shall be rendered against
any Loan Party or any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
any Subsidiary to enforce any such judgment or any Loan Party or any Subsidiary
shall fail within sixty (60) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;

(l) (i) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4021
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount;

(m) a Change in Control shall occur;

(n) [Reserved];

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
or any Subsidiary shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority Lien on any material portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document; or

(q) (i) the subordination provisions of any Subordinated Indebtedness Documents
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Subordinated
Indebtedness; or (ii) any Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
such subordination provisions, (B) that such subordination provisions exist for
the benefit of the Administrative Agent, the Issuing Bank or the Lenders or
(C) that all payments of principal of, or interest on, the Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any such subordination provisions;

 

115



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and, all fees, the
Additional Amount, and other Secured Obligations of the Loan Parties accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties; and in case of any event
with respect to the Loan Parties described in clause (h) or (i) of this Article
VII, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and, all fees,
the Additional Amount, and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and the Loan Parties shall not have rights as a third party beneficiary of
any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or

 

116



--------------------------------------------------------------------------------

such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.02A); provided that, the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any applicable law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any applicable
law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Loan Parties
or any Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or 9.02A) or in the absence of its own gross negligence
or willful misconduct (as determined by a final non-appealable order of a court
of competent jurisdiction). The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Administrative Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Administrative Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Administrative Borrower, to

 

117



--------------------------------------------------------------------------------

appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Loan Parties to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Administrative Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. Notwithstanding anything to the
contrary in the foregoing provision, on the occurrence of the Tranche A
Revolving Credit Facility Termination Date, (i) the Administrative Agent shall
have the right, but not the obligation, to immediately resign as Administrative
Agent under this Agreement, and (ii) the Required Tranche B Lenders shall have
the right, but not the obligation, to (x) require the Administrative Agent to
immediately resign under this Agreement and (y) appoint a successor; provided
that the Administrative Agent shall continue to have the right to hold any cash
collateral for the benefit of the relevant Secured Parties provided in
connection with any Obligations (other than the Obligations with respect to the
Tranche A Revolving Credit Facility).

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Loan Parties and their Affiliates) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any related agreement
or any document furnished hereunder or thereunder and in deciding whether or to
the extent to which it will continue as a lender or assign or otherwise transfer
its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

118



--------------------------------------------------------------------------------

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of thea
different amount of Lenders hereunder. Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant hereto.
Upon any sale or transfer of assets constituting Collateral which is permitted
pursuant to the terms of any Loan Document, or consented to in writing by the
Required Lenders or all of the, unless such release is required to be approved
by a different amount of Lenders, as applicable hereunder, and upon at least
five (5) Business Days’ (or such shorter period of time as the Administrative
Agent may otherwise agree) prior written request by the Administrative Borrower
to the Administrative Agent, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of any Loan Party or any Subsidiary in respect
of) all interests retained by any Loan Party or any Subsidiary, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

In case of the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
the LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise (a) to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Exposure and all other Secured Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,

 

119



--------------------------------------------------------------------------------

expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 2.11 and Section 9.03) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same, and, in the case of each of clauses
(a) and (b) of this paragraph, any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent, in its sole discretion, to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.11 and Section 9.03.

The Administrative Agent, on behalf of itself and the Secured Parties (acting in
accordance with the terms of this Agreement or otherwise at the direction of the
Required Lenders), shall have the right, either directly or through one or more
acquisition vehicles, to credit bid all or any portion of the Obligations and
purchase (and bid and make settlement or payment of the purchase price for all
or any portion of the Collateral sold at any such sale) for the benefit of the
Administrative Agent and the other Secured Parties all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law. In connection
with any such credit bid and purchase, the Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid on a ratable basis
with respect to each Facility (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis with respect to each Facility that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid the Administrative Agent shall be authorized to
and, in the event that all or a portion of the Obligations with respect to the
Tranche B Revolving Credit Facility are bid, shall (i) (a) form one or more
acquisition vehicles to make a bid, and (b) adopt documents providing for the
governance of the acquisition vehicle or vehicles; provided that (x) such
governance documents shall reflect the agreements set forth in Section 2.18(b)
and Section 2.18(g), Article X, and any other subordination terms set forth
herein and any other provision governing the rights among any and all Secured
Parties to the extent applicable, (other than Section 10.02) (y) any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles
and Equity Interests thereof shall be governed, directly or indirectly, by the
vote of the Required Lenders, irrespective of the termination of this Agreement,
subject to the Tranche B Revolving Lender’s additional consent rights as set
forth in Section 9.02A and to the extent applicable, and (z) any debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid shall reflect the agreements set forth in
Section 2.18(b) and Section 2.18(g), Article X, and any other subordination
terms set forth herein and any other provision governing the rights among any
and all Secured Parties to the extent applicable (provided that no cash payments
may be made on account of Equity Interests or debt instruments allocated with
respect to the Tranche B Revolving Credit Facility prior to the receipt by the
Secured Parties (other than the Tranche B Revolving Lenders) or their respective
designees or assignees of cash in immediately available funds equal to their
respective Obligations hereunder, calculated as if this

 

120



--------------------------------------------------------------------------------

Agreement and the Obligations hereunder have not been terminated, otherwise
canceled or deemed satisfied), and (ii) assign the relevant Obligations to any
such acquisition vehicle pro rata by the relevant Lenders, as a result of which
each of such Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and, to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned and returned to the relevant Lenders, and the Equity Interests and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Each Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of the Collateral.

No Secured Party that is party to a Treasury Services Agreement or Swap
Agreement that obtains the benefits of Section 2.18(b) or any Collateral with
respect to the related Treasury Services Obligations or Swap Obligations, as
applicable, by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XVIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Treasury Services Agreements or Swap Agreements unless the
Administrative Agent has received written notice of such Treasury Services
Agreements or Swap Agreements, as applicable, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Effectiveness; Electronic Communication.

(a) Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 9.01(b)), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i) if to the Partnership or any other Loan Party, to it at c/o StoneMor
Operating LLC, 3600 Horizon Blvd., Suite 100, Trevose, Pennsylvania 19053,
Attention of Sean P. McGrath (Telecopy No. (215) 826-2929; Telephone No.
(215) 826-2836; email smcgr@stonemor.com), with a copy to Blank Rome LLP, One
Logan Square, 130 N. 18th Street, Philadelphia, PA 19103-6998, Attention of
Lewis J. Hoch (Telecopy No. (215) 832- 5542; Telephone No. (215) 569-5542; email
Hoch@BlankRome.com);;

 

121



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Capital One, National Association, 299
Park Avenue, New York, New York 10171, Attention of Thomas Kornobis (Telecopy
No. (888) 246-3710; Telephone No. (646) 836-5268; email
Thomas.Kornobis@capitalone.com), with a copy to Hunton & Williams LLP,
Riverfront Plaza – East Tower, 951 East Byrd Street, Richmond, Virginia 23219,
Attention of Eric J. Nedell (Telecopy No. (804) 343-4863; Telephone No.
(804) 787-8078; email enedell@hunton.com);

(iii) if to the Issuing Bank, to it at Capital One, National Association, Letter
of Credit Operations, 301 West 11th Street, 3rd Floor, Wilmington, Delaware
19801, Attention of Glenie Mathues (Telecopy No. (646) 589-9554; Telephone No.
(302) 576-0722; email Glenie.Mathues@capitalone.com);

(iv) if to the Swingline Lender, to it at Capital One, National Association, 299
Park Avenue, New York, New York 10171, Attention of Thomas Kornobis (Telecopy
No. (888) 246-3710; Telephone No. (646) 836-5268; email
Thomas.Kornobis@capitalone.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire., and in the case of the Tranche B Revolving
Lenders, with a copy to Schulte Roth & Zabel LLP, 919 Third Avenue, New York,
New York 10022, Attention of Stuart D. Freedman and Kirby Chin (Telecopy No.
(212)  593-5955; Telephone No. (212) 756-2000; email stuart.freedman@srz.com and
kirby.chin@srz.com).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that, approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY
MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWERS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR

 

122



--------------------------------------------------------------------------------

OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWERS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of any materials or information provided by or on behalf of
any Borrower through the internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted under Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement, any other Loan Document, nor any provision hereof or
thereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

 

123



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,;

(iv) change Section 2.18(b) or Section 2.18(d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;

(v) change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi) release either (A) the Partnership or (B) all or substantially all of the
Subsidiary Guarantors, in each case, from its or their obligations under the
Guaranty and Collateral Agreement without the written consent of each Lender;

(vii) except as provided in Section 9.02(d) or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender;

(viii) contractually subordinate the Lien securing the Secured Obligations to
any other obligations or Indebtedness (other than obligations or Indebtedness
that are secured by Liens permitted under Section 6.02), without the written
consent of each Lender;

(ix) waive any of the conditions set forth in Section 4.01 or Section 4.02 in
connection with the funding of the Loans on the Effective Date, without the
written consent of each Lender; or

(x) change the definition of “Borrowing Base” or any component definition used
in determining the Borrowing Base, without the written consent of each Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender)
and (y) only the consent of the parties to the Fee Letter shall be required to
amend, modify or supplement the terms thereof.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

124



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the Cash
Collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Administrative Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrowers or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender, whose consent is necessary but not
obtained (other than a Tranche B Revolving Lender who is deemed to not have
consented to any matter as a result of the deemed voting of the Tranche B
Revolving Lenders in the same proportion as the allocation of voting with
respect to such matter by the Tranche A Revolving Lenders pursuant to
Section 9.02A below) being referred to herein as a “Non-Consenting Lender”),
then the Administrative Borrower may elect to replace a Non- Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Administrative Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of Section 9.04(b) and (ii) the Borrowers shall pay to such
Non- Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Section 2.15 and Section 2.17, and (2) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

125



--------------------------------------------------------------------------------

Section 9.02A. Tranche B Revolving Lenders Voting Rights.

Notwithstanding anything to the contrary in Section 9.02, until the occurrence
of the Tranche A Revolving Credit Facility Termination Date, for purposes of
determining whether the “Required Lenders” or any other amount of requisite
Lenders (including “each Lender” but excluding “Required Tranche B Lenders”)
have (x) consented to any amendment, modification, waiver, consent or other
action with respect to any terms of the Loan Documents or (y) directed or
required the Administrative Agent or any other Secured Party to undertake any
action with respect to the Loan Documents, the Tranche B Revolving Lenders shall
be deemed to have voted in the same proportion as the allocation of voting with
respect to such matter by the Tranche A Revolving Lenders; provided that,
notwithstanding the foregoing, the actual (and not deemed) consent of the
applicable number or percentage of Tranche B Revolving Lenders as specified
below shall be required with respect to the following matters:

(a) to the extent an amendment, modification, waiver, consent or other action
requiring consents pursuant to clauses (b) (i), (ii) and (v) of Section 9.02 is
applicable to any Tranche B Revolving Lender, such Lender shall have consent
rights under such clauses;

(b) to the extent an amendment, modification, waiver, consent or other action
requiring consents pursuant to clause (b)(iii) of Section 9.02 is applicable to
any Tranche B Revolving Lender, such Lender shall have consent rights under such
clause, provided that a postponement of any payment with respect to the Tranche
B Revolving Credit Facility that results from a modification of the definition
of “Tranche A Revolving Credit Facility Maturity Date” or “Stated Maturity Date”
shall not be deemed to be a postponement of any payment unless the effect
thereof is to postpone payment with respect to the Tranche B Revolving Credit
Facility to a date later than November 2, 2020;

(c) to the extent any change of Section 2.18(b) or Section 2.18(d) under clause
(b)(iv) of Section 9.02 is directly and disproportionately adverse to any
Tranche B Revolving Lender, such Lender shall have consent rights under clause
(b)(iv) of Section 9.02, provided that, for the avoidance of doubt, permitting
the incurrence of Specified Debt or a Conforming DIP will not be deemed to be
directly and disproportionately adverse to the Tranche B Revolving Lenders so
long as after giving effect thereto, the priority of payment of the Obligations
in respect of the Tranche B Credit Facility are immediately after the repayment
in full of the Obligations in respect of the Tranche A Revolving Credit Facility
(as defined in this Agreement as in effect on the Eighth Amendment Effective
Date);

(d) each Tranche B Revolving Lender shall have consent rights under clauses
(b) (vi) and (vii) of Section 9.02, unless any such release is in connection
with a bona fide sale process, the proceeds of which are applied by the
Administrative Agent in accordance with Section 2.18(b) and Section 2.18(g), so
long as the Lenders retain a Lien on such proceeds prior to the application
thereof;

(e) an amendment, modification, waiver, consent or other action with respect to
Section 2.10(d) that would alter the pro rata sharing of payments required
thereby and that is directly and disproportionately adverse to any Tranche B
Revolving Lender, shall require the written consent of such Tranche B Revolving
Lender; provided that, for the avoidance of doubt, permitting the incurrence of
Specified Debt or a Conforming DIP will not be deemed to be directly and
disproportionately adverse to any Tranche B Revolving Lender so long as after
giving effect thereto, the priority of payment of the Obligations in respect of
the Tranche B Credit Facility are immediately after the repayment in full of the
Obligations in respect of the Tranche A Revolving Credit Facility (as defined in
this Agreement as in effect on the Eighth Amendment Effective Date);

 

126



--------------------------------------------------------------------------------

(f) an amendment, modification, waiver, consent or other action with respect of
the conditions set forth in Section 4.02 in connection with the funding of the
Tranche B Revolving Loans shall require the written consent of each Tranche B
Revolving Lender (provided that the an amendment, modification, waiver, consent
or other action with respect of this Agreement, any other Loan Document, or any
provision hereof or thereof other than as explicitly set forth in Section 4.02
effectuated in accordance herein shall not be deemed to be a waiver of any
condition set forth in Section 4.02);

(g) prior to the commencement of a proceeding under any Debtor Relief Law with
respect to any Loan Party, any amendment (including any change to this Agreement
contemplated by Section 9.02(c)), an amendment, modification or waiver
permitting, or consent to, the incurrence of Indebtedness of any Loan Party
secured by Liens with a priority higher than, or pari passu to, the Liens
securing the Obligations or on assets not constituting Collateral, in each case,
(x) in an aggregate principal amount in excess of $30,000,000 not permitted
hereunder on the Eighth Amendment Effective Date (“Specified Debt”) shall
require the written consent of the Required Tranche B Lenders; or (y) in an
aggregate principal amount of $30,000,000 or less and not otherwise permitted
hereunder on the Eighth Amendment Effective Date, shall require the written
consent of the Required Tranche B Lenders unless, in respect of this clause (y),
the Administrative Borrower shall have delivered to the Administrative Agent and
Tranche B Revolving Lenders an officer’s certificate certifying that,
immediately after the incurrence of such Indebtedness, the Tranche B Revolving
Credit Facility, including all Tranche B Revolving Loans, shall continue to be
permitted under the High Yield Note Indenture;

(h) any change of Section 2.01(b), Section 2.02(e), Section 2.03 (solely as it
directly relates to a Tranche B Revolving Loan Borrowing), Section 2.06(a)
(solely as it directly relates to a Tranche B Revolving Loan Borrowing),
Section 2.08(b) other than clause (iii) of the proviso thereof (solely as it
directly relates to the Tranche B Revolving Credit Exposures or the Tranche B
Revolving Commitments), Section 2.09(a)(ii), Section 2.10(a) (solely as it
directly relates to the Tranche B Revolving Loan Borrowings), the last sentence
of Section 2.10(b) other than requirement of the occurrence of the Tranche A
Revolving Credit Facility Termination Date, Section 2.11(d) (solely as it
directly relates to the Tranche B Revolving Credit Facility), Section 2.11(g),
Section 2.12(e) (solely as it directly relates to the Tranche B Revolving
Loans), Section 2.12(f) (solely as it directly relates to the Tranche B
Revolving Loans), Section 2.17 (solely as it directly relates to the Tranche B
Revolving Lenders), Section 2.18(g), Section 2.19 (solely as it directly relates
to the Tranche B Revolving Loans), Section 2.21 (solely as it directly relates
to a Tranche B Revolving Lender), the last paragraph of Article II with respect
to amounts permitted to accrue, Section 4.02 (solely as it directly relates to
any Borrowing of Tranche B Revolving Loans), Section 5.08 (solely as it directly
relates to Tranche B Revolving Loans), the second sentence of Section 5.15,
Section 5.18 (solely as it directly relates to the Tranche B Revolving Credit
Facility), Section 5.20 (solely as it directly relates to the Tranche B
Revolving Credit Facility), Section 6.09(d) (solely as it directly relates to
the Tranche B Revolving Credit Facility), the last paragraph of Article V, the
last paragraph of Article VII (solely as it directly relates to the Tranche B
Credit Facility), Article VIII (solely as it directly relates to the Tranche B
Credit Facility), Section 9.03 (solely as it directly relates to the Tranche B
Revolving Lenders), Section 9.04 (solely as it directly relates to the Tranche B
Revolving Lenders) or Article X shall require the written consent of the
Required Tranche B Lenders;

 

127



--------------------------------------------------------------------------------

(i) any waiver of an Event of Default under clause (a) or (b) of Article VII, in
each case, with respect to Obligations under the Tranche B Credit Facility,
shall only require the written consent of the Required Tranche B Lenders (and,
for the purposes of the waiver set forth in this clause (i), “Required Lenders”
shall be determined as the Required Tranche B Lenders);

(j) any change of the provisions of this Section 9.02A or the definition of
“Required Tranche B Lenders” or any other provision hereof specifying the number
or percentage of Tranche B Revolving Lenders required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder
shall require the written consent of each Tranche B Revolving Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, but limited to no more than one counsel and, if applicable, one local
counsel in each applicable jurisdiction) in connection with the syndication and
distribution (including, without limitation, via the internet or through a
Platform) of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and any other Loan Document,
including its rights under this Section 9.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent (or any sub-agent
thereof), the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Partnership or any of its Subsidiaries, or any Environmental Liability related
in any way to the Partnership or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of its Subsidiaries, and

 

128



--------------------------------------------------------------------------------

regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) arise out of claims or disputes between two or more
Indemnitees (other than with respect to an Indemnitee acting in its capacity as
Administrative Agent, Joint Lead Arranger, Syndication Agent, Co-Documentation
Agent, Issuing Bank or similar role) and that does not involve an act or
omission by any Loan Party or any Subsidiary. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. Notwithstanding anything herein to
the contrary, to the extent any Lender is an Affiliate of a Loan Party, the
indemnity set forth herein shall only apply to such Affiliate of a Loan Party
and its Related Parties in its capacity as a Lender hereunder or as a Related
Party of the Lender hereunder, as applicable.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under Section 9.03(a) or Section 9.03(b), (i) each Tranche A Revolving Lender
severally agrees to pay to the Administrative Agent, and each Revolving Lender
severally agrees to pay to the Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s unused Tranche A Revolving Commitments and Tranche A Revolving Credit
Exposure at such time) of the share of such unpaid amount equal to a fraction
the numerator of which is the sum of unused Tranche A Revolving Commitments and
Tranche A Revolving Credit Exposure at such time and the denominator of which is
the sum of unused Tranche A Revolving Commitments, unused Tranche B Revolving
Commitments and Revolving Credit Exposure at such time; (ii) each Tranche B
Revolving Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
unused Tranche B Revolving Commitments and Tranche B Revolving Loans at such
time) of the share of such unpaid amount equal to a fraction the numerator of
which is the sum of unused Tranche B Revolving Commitments and Tranche B
Revolving Loans at such time and the denominator of which is the sum of unused
Tranche A Revolving Commitments, unused Tranche B Revolving Commitments and
Revolving Credit Exposure at such time and (iii) each Tranche A Revolving Lender
severally agrees to pay to the Issuing Bank or the Swingline Lender such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
unused Tranche A Revolving Commitments and Tranche A Revolving Credit Exposure
at such time) of such unpaid amount (it being understood that the failure of the
Borrowers to pay any such amount shall not relieve the Borrowers of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such; provided further that, if the
Tranche A Revolving Credit Availability Period has terminated, the unused
Tranche A Revolving Commitments shall be deemed to be zero for purposes of the
calculations above.

(d) To the extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by

 

129



--------------------------------------------------------------------------------

unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the bad faith, gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) AllExcept as otherwise agreed by the Borrowers, all amounts due under this
Section 9.03 shall be payable not later than fifteen (15) days after written
demand therefor. Notwithstanding the foregoing, until the occurrence of the
Tranche A Revolving Credit Facility Termination Date, no amounts owing by any
Loan Party pursuant to this Section 9.03 may be paid to any Tranche B Revolving
Lender or Affiliate thereof (and no Default or Event of Default shall occur as a
result of such non-payment), provided that such amounts may accrue for the
benefit of the applicable Tranche B Revolving Lender or Affiliate thereof.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) 0 Subject to the conditions set forth in Section 9.04(b)(ii) and
Section 9.04(b)(iii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (each such consent not to be unreasonably withheld) of:

(A) the Administrative Borrower (provided that the Administrative Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof); provided, further, that no consent
of the Administrative Borrower shall be required for an assignment to a(x) with
respect to rights and obligations under the Tranche A Revolving Credit Facility,
to a Tranche A Revolving Lender, an Affiliate of a Tranche A Revolving Lender,
an Approved Fund with respect to a Tranche A Revolving Lender, an assignee
pursuant to and in accordance with Section 10.07 or, if an Event of Default has
occurred and is continuing, any other assignee; or (y) with respect to rights
and obligations under the Tranche B Revolving Credit Facility, to a Tranche B
Revolving Lender, to an Affiliate of a Tranche B Revolving Lender, an Approved
Fund with respect to a Tranche B Revolving Lender or, if an Event of Default has
occurred and is continuing, any other assignee;

 

130



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a (x) Tranche
A Revolving Loan to a Tranche A Revolving Lender, an Affiliate of a Tranche A
Revolving Lender or an Approved Fund with respect to a Tranche A Revolving
Lender or (y) Tranche B Revolving Loan to a Tranche B Revolving Lender or an
Affiliate of a Tranche B Revolving Lender or an Approved Fund with respect to a
Tranche B Revolving Lender;

(C) with respect to rights and obligations under the Tranche A Revolving Credit
Facility, the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Loan to a Tranche
A Revolving Lender, an Affiliate of a Tranche A Revolving Lender or an Approved
Fund; and

(D) with respect to rights and obligations under the Tranche A Revolving Credit
Facility, the Issuing Bank; provided that no consent of the Issuing Bank shall
be required for an assignment of all or any portion of a Loan to a Tranche A
Revolving Lender, an Affiliate of a Tranche A Revolving Lender or an Approved
Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) (I) no assignments shall be made to (x) the Partnership, any Borrower or,
any Affiliate orof the Partnership (other than an Affiliate of a Tranche B
Revolving Lender that would remain an Affiliate of a Tranche B Revolving Lender
if such Tranche B Revolving Lender were to dispose of its Equity Interests in
the Partnership, or after the consummation of the C-Corporation Conversion, the
C-Corporation) or any Subsidiary of the Partnership, (y) any holder of Permitted
Unsecured Indebtedness or (z) any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (z) and (II) no assignments of
Obligations under the Tranche A Revolving Credit Facility shall be made to a
Tranche B Revolving Lender or any Affiliate thereof except pursuant to and in
accordance with Section 10.07;

(B) no assignments shall be made to a natural person;

(C) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Administrative Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Administrative Borrower shall be required if an
Event of Default has occurred and is continuing;

 

131



--------------------------------------------------------------------------------

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(E) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(F) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank and each Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans
andTranche A Revolving Loans, Tranche B Revolving Loans or participations in
Letters of Credit and Swingline Loans, as applicable, in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this Section 9.04(b)(iii), then the assignee of such interest shall be deemed to
be a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(iv) Subject to acceptance and recording thereof pursuant to Section 9.04(b)(v),
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 and Section 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a

 

132



--------------------------------------------------------------------------------

Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(v) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender (with respect to itself), at any reasonable time and from time to time
upon reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 9.04(db)(ii)(E) and any written consent to such assignment required by
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Eligible Assignee shall have
failed to make any payment required to be made by it pursuant to
Section 2.04(c), Section 2.05(ed), Section 2.05(fe), Section 2.06(b),
Section 2.18(e) or Section 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04(b)(viv).

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) with respect to any participation sold after the Eighth
Amendment Effective Date, such Participant agrees to be subject to the
obligations of Article X as though it were a Lender. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
(to the extent that such Lender has such right to agree hereunder). The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.15,
Section 2.16 and Section 2.17 (subject to the requirements and limitations
therein, including

 

133



--------------------------------------------------------------------------------

the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b); provided, that
such Participant (A) agrees to be subject to the provisions of Section 2.18 and
Section 2.19 as if it were an assignee under Section 9.04(b); and (B) shall not
be entitled to receive any greater payment under Section 2.15 or Section 2.17,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17,
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

134



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed. pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrowers or any other Loan Party against any of and all
of the Secured Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the

 

135



--------------------------------------------------------------------------------

Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender under this Section 9.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have. Each Lender agrees to notify the Administrative Borrower
and the Administrative Agent promptly after any such setoff and application by
such Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.; provided further, that in the event
that any Tranche B Revolving Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent to, as applicable, prepay Tranche A Revolving Loans and, if no Tranche A
Revolving Loans are outstanding, Cash Collateralize Letters of Credit or apply
in accordance with the provisions of Section 2.18(b) and Section 2.18(g) and,
pending such payment, shall be segregated by such Tranche B Revolving Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Bank and the Tranche A Revolving Lenders, and
(y) the Tranche B Revolving Lender shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Tranche B Revolving Lender as to which it exercised such right of setoff.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 9.09(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

136



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Partnership and its Subsidiaries or the credit facility evidenced by this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facility evidenced by this Agreement, (h) with the consent of the Administrative
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 9.12 or (ii) becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party. For the purposes of this Section 9.12, “Information” means all
information received from any Loan Party relating to the Loan Parties or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party; provided, that in the case of information
received from any Loan Party after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

137



--------------------------------------------------------------------------------

Notwithstanding anything herein, no Tranche B Revolving Lender or its Affiliate
(other than a Loan Party) shall have any right to (x) attend any meeting or
discussions (whether in person, via telephone or otherwise) among the
Administrative Agent, any advisors retained by the Administrative Agent (
including, without limitation, legal counsel and financial advisors) or any
Tranche A Revolving Lender to which representatives of the Loan Parties are not
invited or (y) receive any information or material prepared by the
Administrative Agent, any advisors retained by the Administrative Agent
(including, without limitation, legal counsel and financial advisors) or any
Tranche A Revolving Lender or any communication by or among the Administrative
Agent and/or one or more Tranche A Revolving Lenders, other than information and
material prepared for the direct benefit of any Tranche B Revolving Lender.

SECTION 9.13. PATRIOT Act. The Administrative Agent and each Lender that is
subject to the requirements of the Patriot Act hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow the Administrative Agent and such Lender to identify such Loan Party in
accordance with the Patriot Act.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.15. Releases of Loan Parties.

(a) Any Loan Party (other than the Partnership and the Administrative Borrower)
shall automatically be released from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Party
ceases to be a Subsidiary; provided, that if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section 9.15, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.15 shall be without recourse to
or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Administrative Borrower, release any
Loan Party from its obligations under the Guaranty and Collateral Agreement and
the other Loan Documents if such Loan Party becomes an Excluded Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than (i) Unliquidated Obligations and
(ii) Specified Treasury Services Obligations, Specified Swap Obligations, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Guaranty and Collateral
Agreement and the other Loan Documents and all obligations (other than those
expressly stated to survive such termination) of each Loan Party thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

 

138



--------------------------------------------------------------------------------

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Secured Obligations hereunder.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to any Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to any Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.18. Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in Article V or Article VI
shall be given independent effect. Accordingly, the Borrowers shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Article V or Article VI, before or after giving effect to such transaction or
act, the Borrowers shall or would be in breach of any other covenant contained
in Article V or Article VI.

SECTION 9.19. Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided, that any provision of the
Collateral Documents which imposes additional burdens on the Partnership or any
of its Subsidiaries or further restricts the rights of the Partnership or any of
its Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

 

139



--------------------------------------------------------------------------------

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

SECTION 9.21. Non-Business Days. Subject to provisions of Section 2.18(a), if
any action to be taken by the Partnership or any of its Subsidiaries hereunder
or under any Loan Document shall come due on a day other than a Business Day,
such action shall be deemed timely taken if taken on the next following Business
Day.

 

140



--------------------------------------------------------------------------------

[remainder of page intentionally blank]

ARTICLE X

Additional Subordination Terms

SECTION 10.01. Payment Subordination. The Tranche B Revolving Lenders agree that
the Obligations with respect to the Tranche B Revolving Credit Facility are
expressly subordinate and junior in right of payment to all Obligations with
respect to the Tranche A Revolving Credit Facility (including any interest or
entitlement to fees or expenses or other charges with respect to the Tranche A
Revolving Credit Facility accruing after the commencement of any proceeding
under any Debtor Relief Law, whether or not such amounts are allowed in any
proceeding), except for (x) any payment of, other than upon and during the
continuance of an Event of Default, (a) any interest on the Tranche B Revolving
Loans due on the applicable Interest Payment Date, (b) the Eighth Amendment
Closing OID, and (c) any other fees and expenses payable to the Tranche B
Revolving Lenders on the Eighth Amendment Effective Date or thereafter pursuant
to the Eighth Amendment, including any fees due pursuant to Section 3 of the
Eighth Amendment and (y) (a) any payments-in-kind or other similarly capitalized
payments, and (b) non-cash distributions on account of credit bids or adequate
protection claims or in any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, in each case, in the manner
contemplated herein (the payments under such clauses (x) and (y), “Permitted
Tranche B Payments”).

SECTION 10.02. Turnover.

(a) Prior to the Tranche A Revolving Credit Facility Termination Date, any
payment or distribution (whether in cash, property or securities) that may be
received by or on behalf of any Tranche B Revolving Lender on account of any
Obligations with respect to the Tranche B Revolving Credit Facility other than
Permitted Tranche B Payments shall be segregated and held in trust and promptly
paid over to the Administrate Agent, for the benefit of the Secured Parties, in
each case, in the same form as received, with any necessary endorsements, and
each of the Tranche B Revolving Lenders hereby authorizes the Administrative
Agent to make any such endorsements as agent for such Tranche B Revolving Lender
(in each case, which authorization, being coupled with an interest, is
irrevocable). All such payments paid over to the Administrative Agent shall be,
as applicable, used to prepay Tranche A Revolving Loans and, if the Tranche A
Revolving Loans are paid in full, to Cash Collateralize Letters of Credit or
applied in accordance with the provisions of Section 2.18(b) and
Section 2.18(g). For purposes of this Agreement, each Lender agrees that in any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, any debt instruments or Equity Interests issued or to be
issued by the reorganized or liquidating Borrower or any reorganized or
liquidating Loan Party that is allocated to any Tranche B Revolving Lender on
account of the Tranche B Revolving Credit Facility in a plan of reorganization
or liquidation may be retained by the Tranche B Revolving Lenders, provided that
the subordination provisions set forth in Section 2.18(b) and Section 2.18(g),
Article X, any other subordination terms set forth herein and any other
provision governing the rights among any and all Secured Parties to the extent
applicable will apply with like effect to any such debt instruments and Equity
Interests issued (provided that no cash payments may be made on account of such
allocations with respect to the Tranche B Revolving Credit Facility prior to the
receipt by the Secured Parties (other than the Tranche B Revolving Lenders) or
their respective designees or assignees of cash in immediately available funds
equal to their respective Obligations hereunder, calculated as if this Agreement
and the Obligations hereunder have not been terminated, otherwise

 

141



--------------------------------------------------------------------------------

canceled or deemed satisfied), and further such Equity Interests shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement, subject to the Tranche B
Revolving Lender’s additional consent rights as set forth in Section 9.02A and
to the extent applicable (except Equity Interests and debt instruments received
in connection with a credit bid shall be governed by the provisions set forth in
Article VIII).

(b) If the Administrative Agent or any Tranche A Revolving Lender is required in
any proceeding under any Debtor Relief Law or otherwise to disgorge, turn over
or otherwise pay to the estate of any Loan Party any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, because such amount was avoided or ordered to be paid or disgorged
for any reason, including because it was found to be a fraudulent or
preferential transfer, then the Obligations with respect to the Tranche A
Revolving Credit Facility shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the Tranche A
Revolving Credit Facility Termination Date, as applicable, shall be deemed not
to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each of the Tranche B Revolving
Lenders agrees that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that any benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 10.03. Financing Matters. Prior to the Tranche A Revolving Credit
Facility Termination Date, if any Loan Party becomes subject to any proceeding
under any Debtor Relief Law, and the Administrative Agent or the Tranche A
Revolving Lenders consent (or do not object) to the use of cash collateral or
any Conforming DIP, then each Tranche B Revolving Lender agrees that it (i) will
be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to, the use of such cash collateral or to such Conforming
DIP, (ii) will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such Conforming DIP except as
set forth in Section 10.04 below, and (iii) will not propose to provide any
debtor-in-possession financing that competes with any Conforming DIP.

SECTION 10.04. Adequate Protection.

(a) Prior to the occurrence of the Tranche A Revolving Credit Facility
Termination Date, no Tranche B Revolving Lender shall be granted any adequate
protection in any proceeding under any Debtor Relief Law, provided that, if the
Administrative Agent, for the benefit of only itself and the Tranche A Revolving
Lenders, or the Tranche A Revolving Lenders are granted adequate protection
consisting of replacement Liens on existing Collateral or new Liens on property
that is unencumbered or does not constitute Collateral and/or superpriority
claims in connection with any debtor-in-possession financing or use of cash
collateral, then in connection with any such debtor-in-possession financing or
use of cash collateral each of the Tranche B Revolving Lenders may, as adequate
protection, seek or accept (and the Administrative Agent and the Tranche A
Revolving Lenders shall not object to) adequate protection consisting solely of
(x) replacement Liens on existing Collateral or new Liens on such property that
is unencumbered or does not constitute Collateral, which replacement Liens shall
be subordinated in all respects to the Liens granted to the Administrative
Agent, for the benefit of itself and the Tranche A Revolving Lenders, or the
Tranche A Revolving Lenders and the Liens granted with respect to such
debtor-in-

 

142



--------------------------------------------------------------------------------

possession financing and/or (y) superpriority claims junior in all respects to
the superpriority claims granted the Administrative Agent, for the benefit of
itself and the Tranche A Revolving Lenders, or the Tranche A Revolving Lenders;
provided, however, that each Tranche B Revolving Lender shall have irrevocably
agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, that prior to the
occurrence of the Tranche A Revolving Credit Facility Termination Date any plan
of reorganization under the Bankruptcy Code may provide, and any stipulation
and/or order granting such adequate protection may similarly provide, that the
Tranche B Revolving Lenders may receive on account of such junior superpriority
claims any combination of cash, debt, equity or other property having a value on
the effective date of such plan deemed by a court of competent jurisdiction to
be the indubitable equivalent of the allowed amount of such superpriority
claims.

SECTION 10.05. Voting Matters. Prior to the occurrence of the Tranche A
Revolving Credit Facility Termination Date, in no event shall any Tranche B
Revolving Lender or any Affiliate thereof (except in such Affiliate’s capacity
as a holder of Equity Interests in the Partnership) vote to accept or take any
other action to support the confirmation or approval of any plan of
reorganization or liquidation in any proceeding under any Debtor Relief Law if
the Administrative Agent has provided notice to the Tranche B Revolving Lenders
at least three (3) Business Day prior to the applicable voting deadline that the
Required Lenders do not approve of such plan of reorganization.

SECTION 10.06. Right to Appear. Prior to the occurrence of the Tranche A
Revolving Credit Facility Termination Date, each of the Tranche B Revolving
Lenders may appear in any proceeding under any Debtor Relief Law; provided,
however, that no Tranche B Revolving Lender may oppose any action or position
taken or relief sought by the Administrative Agent or the Required Lenders to
the extent such action or position is not inconsistent with the Administrative
Agent’s or Tranche A Revolving Lenders’ obligations herein

SECTION 10.07. Purchase Option.

(a) Notice of Exercise. All or a portion of the Tranche B Revolving Lenders
(such group, as determined by and among the Tranche B Revolving Lenders or their
designees, the “Purchasing B Lenders”), acting as a single group, shall have the
option at any time upon five Business Days’ prior written notice to the
Administrative Agent to purchase all of the Obligations (other than the
Obligations with respect to the Tranche B Revolving Credit Facility) (including
unfunded commitments, if any, under the Loan Documents) from the Tranche A
Revolving Lenders. Such notice from such Purchasing B Lenders to the
Administrative Agent shall be irrevocable.

(b) Purchase and Sale. On the date specified by the Purchasing B Lenders in the
notice contemplated by Section clause (a) above (which shall not be less than
five (5) Business Days, nor more than fifteen (15) Business Days, after the
receipt by the Administrative Agent of the notice of the Purchasing B Lender’s
election to exercise such option), the Tranche A Revolving Lenders shall sell to
the Purchasing B Lenders, and the Purchasing B Lenders shall purchase from the
Tranche A Revolving Lenders, the Obligations (other than the Obligations with
respect to the Tranche B Revolving Credit Facility)(including unfunded
Commitments, if any, under the Loan Documents), provided that, the
Administrative Agent and the Tranche A Revolving Lenders shall retain all rights
to be indemnified or held harmless by the Loan Parties in accordance with the
terms of the Loan Documents.

 

143



--------------------------------------------------------------------------------

(c) Payment of Purchase Price. Upon the date of such purchase and sale
contemplated by clause (a) above, the Purchasing B Lenders shall (a) pay to the
Administrative Agent for the benefit of the Tranche A Revolving Lenders (with
respect to a purchase of the Obligations (other than the Obligations with
respect to the Tranche B Revolving Credit Facility) as the purchase price
therefor the full amount of all the Obligations (other than the Obligations with
respect to the Tranche B Revolving Credit Facility) then outstanding and unpaid
(including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses), (b) furnish cash collateral to the
Administrative Agent in a manner and in such amounts as is reasonably necessary
to secure the Administrative Agent and the Tranche A Revolving Lenders, along
with the Issuing Bank and applicable Affiliates (x) in connection with any
issued and outstanding Letters of Credit (in an amount equal to 105% of the
aggregate undrawn face amount of such Letters of Credit) and (y) in connection
with indemnification obligations of the Tranche B Revolving Lenders as to
matters or circumstances known to the Administrative Agent or any Tranche A
Revolving Lenders, including the Issuing Bank and applicable Affiliates, at the
time of the purchase and sale which would reasonably be expected to result in
any loss, cost, damage or expense (including reasonable attorneys’ fees and
legal expenses) to the Administrative Agent or any Tranche A Revolving Lenders,
including the Issuing Bank and applicable Affiliates, (c) with respect to
Specified Treasury Services Obligations and Specified Swap Obligations, furnish
cash collateral to the Administrative Agent in the amount that would be payable
by the relevant grantor thereunder if it were to terminate such Swap Agreements
or agreements governing such Treasury Services on the date of such purchase,
(d) agree to reimburse the Administrative Agent and the Tranche A Revolving
Lenders, along with any Issuing Bank for any loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) in connection with any
unpaid commissions, fees, costs or expenses related to any issued and
outstanding Letters of Credit as described above and any checks or other
payments provisionally credited to the Obligations, and/or as to which the
Administrative Agent has not yet received final payment and (e) agree to
indemnify, defend and hold harmless the Tranche A Revolving Lenders, the Issuing
Bank, and their respective officers, directors, employees, representatives and
agents from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) of whatever kind or nature
(regardless of their merit) demanded, asserted or claimed, arising out of or
related to any claim asserted by a third party in respect of the Obligations
(other than the Obligations with respect to the Tranche B Revolving Credit
Facility) as a direct or indirect result of any acts by any Tranche B Revolving
Lenders occurring after the date of such purchase, except as a result of the
gross negligence or willful misconduct of any Tranche A Revolving Lender, the
Issuing Bank, or any of their respective officers, directors, employees,
representatives or agents (as determined by a final non-appealable order of a
court of competent jurisdiction). Such purchase price and cash collateral shall
be remitted by wire transfer in federal funds to such bank account in New York,
New York as the Administrative Agent may designate in writing for such purpose.
Notwithstanding the foregoing, after the date of such purchase and sale
(x) without the prior written consent of the Required Tranche B Lenders, no
selling Secured Party nor any Affiliate will amend, modify, renew or extend any
Letter of Credit or any agreement governing the Specified Treasury Services
Obligations or Specified Swap Obligations (or related obligation) which the
Purchasing B Lenders have provided cash collateral to the Administrative Agent
pursuant to this Section 10.07(c) at the time of such purchase and sale, (y) the
selling relevant Secured Party will promptly provide the Purchasing B Lenders
with written notification of the cancellation or termination of any such Letter
of Credit or agreement governing the Specified Treasury Specified Treasury
Services Obligations or Specified Swap Obligations (or related obligation) for
which the Purchasing B Lenders have provided cash collateral pursuant to this
Section 10.07(c) at the time of such purchase and sale, and (z) to the extent
any Letter of Credit is cancelled or terminated without being drawn or any
agreement governing the Specified Treasury Services Obligations or Specified
Swap Obligations (or related obligation) is cancelled or terminated, the
relevant Secured Party shall return to the Purchasing B Lenders all cash
collateral (net of any reasonable fees and expenses incurred by the Secured
Parties in connection with such cancellation or termination) furnished to the
Secured Parties as collateral therefor and not applied to the satisfaction of
such Obligations consisting of reimbursement obligations thereunder.

 

144



--------------------------------------------------------------------------------

(d) Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the Administrative Agent) and without recourse of any kind, except
that the selling party shall represent and warrant (it being expressly agreed
and acknowledged that in no event shall the Administrative Agent solely in its
capacity as Administrative Agent, be required to make any such representations
and warranties): (a) the amount of the Tranche A Revolving Loans and Tranche A
Revolving Commitments being purchased from it, (b) that such selling party owns
the Tranche A Revolving Loans and Tranche A Revolving Commitments free and clear
of any Liens or encumbrances and (c) that such selling has the right to assign
such Tranche A Revolving Loans and Tranche A Revolving Commitments and the
assignment is duly authorized.

(e) DIP Obligations. To the extent that (i) any debtor-in-possession financing
has been provided in its entirety by Tranche A Revolving Lenders or a subset
thereof and (ii) the purchase and sale of Obligations in accordance with this
Section 10.07 has been (or will be substantially contemporaneously) completed,
the Tranche B Revolving Lenders shall have the option pursuant to the terms of
this Section 10.07, as applicable, to purchase at par the obligations with
respect to such debtor-in-possession financing.

(f) Agent Resignation. In the event that the purchase and sale option set forth
in this Section 10.07 is consummated, (i) the Administrative Agent shall have
the right, but not the obligation, to immediately resign as Administrative Agent
under this Agreement, and (ii) the Required Tranche B Lenders shall have the
right, but not the obligation, to (x) require the Administrative Agent to
immediately resign under this Agreement and (y) appoint a successor; provided
that the Administrative Agent shall continue to have the right to hold cash
collateral provided pursuant to this Section 10.07 for the benefit of the
selling Secured Parties.

SECTION 10.08. Enforceability.

(a) The parties hereto expressly acknowledge that the provisions of this Article
X, any other subordination terms set forth herein and any other provision
governing the rights among any and all Secured Parties are a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and that such provisions
shall be effective before, during and after the commencement of any proceeding
under any Debtor Relief Law and shall survive the termination of this Agreement.

(b) Until the Tranche A Revolving Credit Facility Termination Date, the Tranche
B Revolving Lenders shall not have any enforcement rights hereunder in any
respect either as a secured or unsecured creditor. Notwithstanding the
foregoing, the Tranche B Revolving Lenders shall be permitted to file a proof of
claim or statement of interest, vote on a plan of reorganization to the extent
permitted under Section 10.05, and defend against any adversary proceedings that
seek to disallow all or any portion of the Obligations with respect to the
Tranche B Revolving Credit Facility.

 

145



--------------------------------------------------------------------------------

(c) If any representation or warranty made or deemed made by or on behalf of any
Lender in or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or any Lender shall fail to observe or perform any covenant, condition or
agreement contained hereunder or thereunder, the Administrative Agent and the
other Lenders may obtain relief against any such Lender by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed that the Administrative Agent and the other Lenders’ damages from its
actions may at that time be difficult to ascertain and may be irreparable.

SECTION 10.09. Submission to Bankruptcy Court Jurisdiction. Notwithstanding
anything in Section 9.09 above to the contrary:

(a) the Administrative Agent, the Tranche A Revolving Lenders, the Issuing Bank
and the Tranche B Revolving Lenders agree that, in the case of any proceeding
under any Debtor Relief Law with respect to any Loan Party, (i) actions or
proceedings related to this Article X may be brought in such court holding such
proceedings and (ii) that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law;

(b) each of the Administrative Agent, the Tranche A Revolving Lenders, the
Issuing Bank and the Tranche B Revolving Lenders hereby irrevocably and
unconditionally waive, to the fullest extent it may legally and effectively do
so (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Article X in any
court referred to in the first sentence of paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding; and

(c) nothing in this Article X shall affect any right that any of the
Administrative Agent, the Tranche A Revolving Lenders, the Issuing Bank or the
Tranche B Revolving Lenders may otherwise have to bring any action or proceeding
against any Loan Party or its properties in the courts of any jurisdiction.

SECTION 10.10. Article X; Generally. The provisions of this Article X are solely
for the benefit of the Administrative Agent, the Tranche A Revolving Lenders,
the Issuing Bank and the Tranche B Revolving Lenders, and neither the Borrower
nor any other Loan Party shall have any rights as a third party beneficiary of
any of such provisions.

 

146



--------------------------------------------------------------------------------

ANNEX B

Tranche A Revolving Commitments

[Please see attached]



--------------------------------------------------------------------------------

Schedule 2.01(a)

TRANCHE A REVOLVING COMMITMENTS

 

Lender

   Tranche A Revolving
Commitment  

Capital One, National Association

   $ 35,416,666.67  

Citizens Bank N.A.

   $ 35,416,666.67  

TD Bank, N.A.

   $ 29,166,666.66  

Raymond James Bank, N.A.

   $ 29,166,666.66  

JPMorgan Chase Bank, N.A.

   $ 12,500,000.00  

Univest Bank and Trust Co.

   $ 12,500,000.00  

Customers Bank

   $ 7,500,000.00  

Webster Bank, N.A.

   $ 7,500,000.00  

TriState Capital Bank

   $ 5,833,333.34     

 

 

 

AGGREGATE TRANCHE A REVOLVING

                         COMMITMENTS

   $ 175,000,000  

 



--------------------------------------------------------------------------------

ANNEX C

Tranche B Revolving Commitments

[Please see attached]



--------------------------------------------------------------------------------

Schedule 2.01(b)

TRANCHE B REVOLVING COMMITMENTS

 

Lender

   Tranche B Revolving
Commitment  

Star V Partners LLC

   $ 5,000,000  

Blackwell Partners LLC- Series E

   $ 7,000,000  

Axar Master Fund, Ltd.

   $ 23,000,000     

 

 

 

AGGREGATE TRANCHE B REVOLVING

                       COMMITMENTS

   $ 35,000,000  



--------------------------------------------------------------------------------

ANNEX D

Form of Assignment and Assumption

[Please see attached]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, if applicable, any letters of credit, guarantees,
and swingline loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:   

 

   [and [is] [is not] a Defaulting Lender] 2. Assignee:   

 

   [and is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrowers:   
StoneMor Operating LLC, as Administrative Borrower, and the other Borrowers
party to the Credit Agreement described below 4. Administrative Agent:   
Capital One, National Association, as the administrative agent under the Credit
Agreement

 

 

1 

Select as applicable.

 

Exh A-1



--------------------------------------------------------------------------------

5. Credit Agreement:    The Credit Agreement dated as of August 4, 2016 among
StoneMor Operating LLC, as Administrative Borrower, the other Borrowers party
thereto, the Lenders party thereto, Capital One, National Association, as
Administrative Agent, and the other agents party thereto 6. Assigned Interest:
  

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all [Tranche A
Revolving Lenders]
[Tranche B Revolving
Lenders]      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3      $        $          %      $        $          %      $  
     $          %  

Effective Date:     , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                          

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g., “Tranche A
Revolving Credit Facility”, “Tranche B Revolving Credit Facility,” etc.).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Tranche A Revolving Lenders or Tranche B Revolving Lenders thereunder, as
applicable.

 

Exh A-2



--------------------------------------------------------------------------------

Consented to and Accepted: CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender and Issuing Bank By:  

 

  Title: [Consented to:]4

STONEMOR OPERATING LLC, as Administrative Borrower

 

By:    

 

  Title:  

 

 

4 

To be added only if the consent of the Administrative Borrower is required by
the terms of Section 9.04(b) of the Credit Agreement.

 

Exh A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
Financials delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex-2



--------------------------------------------------------------------------------

ANNEX E

Form of Borrowing Request

[Please see attached]



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

Capital One, National Association,

as Administrative Agent

for the Lenders referred to below

299 Park Avenue

New York, New York 10171

Attention: Thomas Kornobis

Facsimile: 888-246-3710

Re: StoneMor Operating LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 4, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among StoneMor Operating LLC (the
“Administrative Borrower”), the other Borrowers party thereto, the Lenders from
time to time party thereto and Capital One, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Administrative Borrower hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in that connection the Administrative Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1.

The requested Borrowing is a Tranche B Revolving Loan Borrowing.

 

2.

Aggregate principal amount of Borrowing:5

 

3.

Date of Borrowing (which shall be a Business Day):

 

4.

Type of Borrowing (Base Rate or Eurodollar): N/A

 

 

5 

Not less than applicable amounts specified in Section 2.02(c) of the Credit
Agreement.

 

Exh D-1-1



--------------------------------------------------------------------------------

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):6 N/A

 

6.

Location and number of the account of the Administrative Borrower or such other
Borrower designated by the Administrative Borrower to which proceeds of the
Borrowing are to be disbursed:

[Signature Page Follows]

 

 

6 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exh D-1-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.

 

Very truly yours, STONEMOR OPERATING LLC as the Administrative Borrower By:  

                                  

Name:   Title:  

 

 

Exh D-1-3



--------------------------------------------------------------------------------

ANNEX F

Form of Interest Election Request

[Please see attached]



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

Capital One, National Association,

as Administrative Agent

for the Lenders referred to below

299 Park Avenue

New York, New York 10171

Attention: Thomas Kornobis

Facsimile: 888-246-3710

Re: StoneMor Operating LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 4, 2016 as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among StoneMor Operating LLC (the
“Administrative Borrower”), the other Borrowers party thereto, the Lenders from
time to time party thereto and Capital One, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Administrative Borrower hereby gives you notice
pursuant to Section 2.07 of the Credit Agreement that it requests to [convert]
[continue] an existing Tranche A Revolving Credit Borrowing under the Credit
Agreement, and in that connection the Administrative Borrower specifies the
following information with respect to such conversion requested hereby:

 

1.

List date, Type, principal amount and Interest Period (if applicable) of
existing Tranche A Revolving Credit Borrowing:

 

2.

Aggregate principal amount of resulting Tranche A Revolving Credit Borrowing:

 

3.

Effective date of interest election (which shall be a Business Day):

 

4.

Type of Tranche A Revolving Credit Borrowing (Base Rate or Eurodollar):

 

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):7

[Signature Page Follows]

 

 

7 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

D-2-1



--------------------------------------------------------------------------------

Very truly yours, STONEMOR OPERATING LLC, as Administrative Borrower By:  

                     

Name:   Title:  

 

 

 

D-2-2



--------------------------------------------------------------------------------

ANNEX G

Form of Promissory Note

[Please see attached]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PROMISSORY NOTE

REVOLVING LOAN NOTE

[        ], 20[        ]

[WITH RESPECT TO THE TRANCHE B REVOLVING LOANS ISSUED ON THE EIGHTH AMENDMENT
EFFECTIVE DATE, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S.
FEDERAL INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE, THE
TOTAL AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO
MATURITY OF THE NOTE, PLEASE CONTACT [Name of person at company or title e.g.,
Chief Financial Officer], [address or telephone
number].]8

FOR VALUE RECEIVED, each of the undersigned, STONEMOR OPERATING LLC, a Delaware
limited liability company, and the other Borrowers party to the “Credit
Agreement” (as defined below) (collectively, the “Borrowers”), HEREBY
UNCONDITIONALLY AND JOINTLY AND SEVERALLY PROMISE TO PAY to [LENDER] (the
“Lender”) the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrowers pursuant to the Credit Agreement on the Maturity
Date or on such earlier date as may be required by the terms of the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein are as
defined in the Credit Agreement.

The undersigned Borrowers promise to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Such interest is due and
payable at such times and on such dates as set forth in the Credit Agreement.

At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Revolving Loans)
or the amount of principal paid or prepaid with respect to such Revolving Loan,
as applicable; provided that, the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the undersigned
Borrowers hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement, dated as of August 4, 2016, by and among the
Borrowers, the financial institutions from time to time party thereto as Lenders
and Capital One, National Association, as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Revolving Loans by the Lender to the undersigned Borrowers from
time to time in an aggregate principal amount not to exceed such Lender’s
[Tranche A]/[Tranche B]9 Revolving Commitment, the indebtedness of the
undersigned Borrowers resulting from each such Revolving Loan to it being
evidenced by this Revolving Loan Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

 

8 

Add the legend for Revolving Loan Notes evidencing Tranche B Revolving Loans.

9 

Select as applicable.

 

Exh E-1



--------------------------------------------------------------------------------

Demand, presentment, protest and notice of nonpayment and protest with respect
to this Revolving Loan Note are hereby waived by the Borrowers. Whenever in this
Revolving Loan Note reference is made to the Administrative Agent, the Lender or
the Borrowers, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Revolving Loan Note shall be binding upon and shall inure to the benefit
of said successors and assigns. Each Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for such Borrower and an assignee of such Borrower’s obligations under the
Credit Agreement as permitted by Section 9.04 thereof. This Revolving Loan Note
may not be assigned by the Lender except as permitted by Section 9.04 of the
Credit Agreement.

This Revolving Loan Note shall be construed in accordance with and governed by
the law of the State of New York.

 

STONEMOR OPERATING LLC By:  

                              

Name:   Title:   [Note: Add other Borrowers as signatories to the Note and the
Credit Agreement]

 

 

Exh E-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of Loan    Type of Loan    Interest Period/Rate    Amount of Principal
Paid or Prepaid    Unpaid Principal
Balance    Notation Made By



--------------------------------------------------------------------------------

ANNEX H

Form of Compliance Certificate

[Please see attached]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

[Date]

The undersigned, [             ], hereby certifies that such Person is a
Financial Officer of StoneMor Operating LLC, a Delaware limited liability
company (the “Administrative Borrower”). This Compliance Certificate is being
delivered pursuant to Section 5.01(c) of that certain Credit Agreement, dated as
of August 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Administrative Borrower,
and the other Borrowers party thereto, the Lenders party thereto and Capital
One, National Association, as Administrative Agent. Capitalized terms used in
this Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein. This Compliance Certificate is being
delivered in connection with the Partnership’s Financials for the fiscal
[quarter] [year] ended [             ], 20[             ]. The undersigned does
hereby certify, as of the date hereof, solely in such Person’s capacity as a
Financial Officer of the Administrative Borrower and not in such Person’s
individual capacity, for and on behalf of the Administrative Borrower, that:

1. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Partnership and its Subsidiaries during the accounting
period covered by the attached Financials [and such Financials delivered with
this Compliance Certificate in accordance with Section 5.01(b) of the Credit
Agreement present fairly in all material respects the financial condition and
results of operations of the Partnership and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes]10.

2. No Default has occurred and is continuing [, except for such events or
conditions listed on Schedule [        ] attached hereto].11

3. The financial information furnished on Schedule 1 attached hereto sets forth
reasonably detailed calculations demonstrating compliance with Section 6.12 of
the Credit Agreement as of the dates and for the period to which the Financials
delivered herewith relate.

[Remainder of page intentionally left blank.]

 

 

10 

Insert bracketed language if the Partnership is delivering financial statements
pursuant to Section 5.01(b) of the Credit Agreement.

11 

Insert bracketed language only if a Default has occurred and is continuing. The
details of any Default and any action taken or proposed to be taken with respect
to such Default should be specified on the Schedule.



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date set forth
above.

 

STONEMOR OPERATING LLC By:  

             

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate12

 

I.

Consolidated EBITDA

 

Consolidated Net Income for such period    $                     plus
(a) without duplication, the following to the extent deducted in calculating
such Consolidated Net Income):   

(i) Consolidated Interest Expense

   $                    

(ii) the provision for federal, state, local and foreign income taxes

   $                    

(iii) depreciation and amortization expense

   $                    

(iv) non-cash cost for Cemetery Property and real property sold

   $                    

(v) non-cash compensation expense or other non-cash expense arising from the
granting of any stock or unit option or similar arrangement or other unit-based
or stock-based compensation

   $                    

(vi) goodwill impairment

   $                    

(vii) any non-recurring cash expenses, losses, costs and charges (including,
without limitation, those relating to integration expenses, business
optimization expenses and professional and other contract services); provided,
that the aggregate amount of such expenses, losses, costs and charges shall not
exceed (A) $13,937,000 for the measurement period ending June 30, 2017,
(B) $13,627,000 for the measurement period ending September 30, 2017,
(C) $17,000,000 for the measurement period ending December 31, 2017,
(D) $16,328,000 for the measurement period ending March 31, 2018, and (E)
$17,000, for each Measurement Period beginning on or after April 1, 2018;

   $                    

(viii) [reserved]

   $                    

(ix) cash expenses, costs and charges with respect to liability or casualty
events to the extent insurance or indemnity recovery from a third party is
actually received during such period, or is reasonably expected to be received
within ninety (90) days (or such later date as the Administrative Agent may
agree to in its reasonable discretion) following such period

   $                    

(x) losses (including impairment charges relating to the sale of real property
and other assets) from sales of assets (other than inventory and Cemetery
Property sold in the ordinary course of business) and real property sold to the
extent permitted under this Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management Agreement)

   $                    

 

12 

To the extent of any conflicts between the terms of this Schedule 1 to
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement will control.

 

Exh F-3



--------------------------------------------------------------------------------

(xi) reasonable fees, costs and expenses, without duplication, incurred in
connection with(A) this Agreement and the other Loan Documents, including any
amendment, restatement, supplement or other modification of this Agreement or
any of the other Loan Documents and (B) to the extent permitted hereunder the
issuance of Equity Interests by the Partnership

   $                    

(xii) reasonable fees, costs and expenses, without duplication, incurred in
connection with any Permitted Acquisition; provided, that the aggregate amount
of such fees, costs and expenses shall not exceed $3,000,000 and

   $                    

(xiii) any non-cash deferred financing fees expense written off in an aggregate
amount for all periods ending after the Sixth Amendment Effective Date not to
exceed $9,800,000

   $                    

minus (b) without duplication, to the extent included in calculating such
Consolidated Net Income

  

(i) extraordinary gains

   $                    

(ii) gains from sales of assets (other than inventory and Cemetery Property sold
in the ordinary course of business) and other real property sold to the extent
permitted under the Credit Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management Agreement)

   $                    

(iii) the amount of non-cash gains during such period (other than as a result of
deferral of purchase price with respect to notes or installment sales contracts
received in connection with sales of Cemetery Property)

   $                    

(iv) federal, state, local and foreign income tax credits or refunds during such
period

   $                    

(v) the amount of any cash payment made during such period in respect of any
noncash accrual, reserve or other non- cash charge that is accounted for in a
prior period which was added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which does not otherwise reduce
Consolidated Net Income for the current period

   $                    

(vi) the amount of any recovery not so received within the 90 day period (or
such longer period) set forth in clause (a)(ix) of this definition and any
recovery payments which are made by third parties within the 90 day period (or
such longer period) set forth in clause (a)(ix) of this definition to the extent
added back to Consolidated Net Income in the prior period

   $                     Pro Forma Basis Adjustments    $                    
Consolidated EBITDA:13    $                    

 

13 

All calculations of Consolidated EBITDA shall additionally be adjusted on a Pro
Forma Basis to account for any Permitted Acquisitions or Equivalent Dispositions
then being consummated, if applicable, as well as any other Permitted
Acquisitions or Equivalent Dispositions consummated, on or after the first day
of any related Calculation Period or Measurement Period, as applicable (as if
consummated on the first day of such applicable Calculation Period or
Measurement Period).

 

Exh F-4



--------------------------------------------------------------------------------

Minimum Consolidated EBITDA. Commencing with the fiscal quarter ending on
March 31, 2018, the Partnership will not permit the Consolidated EBITDA for the
Measurement Period ending on the last day of the fiscal quarter set forth below
under the caption “Fiscal Quarter” to be less than the amount set forth below
under the caption “Minimum Consolidated EBITDA” and corresponding to such fiscal
quarter:

 

Fiscal Quarter

     Minimum Consolidated EBITDA  

March 31, 2018

   $ 18,000,000  

June 30, 2018

   $ 13,000,000  

September 30, 2018

   $ 2,500,000  

December 31, 2018

   ($ 3,000,000 ) 

March 31, 2019

   $ 1,000,000  

June 30, 2019

   $ 3,500,000  

September 30, 2019

   $ 8,000,000  

December 31, 2019

   $ 8,250,000  

March 31, 2020

   $ 9,250,000  

 

Exh F-5